Exhibit 10.1

 

EXECUTION VERSION

 

€650,000,000

 

FACILITY AGREEMENT

 

dated 15 October 2010

 

for

 

AON CORPORATION

 

arranged by

 

CITIGROUP GLOBAL MARKETS LIMITED
ING BANK N.V.
and
BARCLAYS CAPITAL

 

with

 

CITIBANK INTERNATIONAL plc

acting as Agent

[g194611mm01i001.gif]

Ref: L-182652

Linklaters LLP

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

 

PAGE

 

 

 

 

SECTION 1

INTERPRETATION

1.

Definitions and interpretation

1

SECTION 2

THE FACILITY

2.

The Facility

22

3.

Purpose

24

4.

Conditions of Utilisation

25

SECTION 3

UTILISATION

5.

Utilisation

26

6.

Optional Currencies

27

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

7.

Repayment

29

8.

Prepayment and cancellation

29

SECTION 5

COSTS OF UTILISATION

9.

Interest

33

10.

Interest Periods

34

11.

Changes to the calculation of interest

34

12.

Fees

35

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

13.

Tax gross up and indemnities

37

14.

Increased costs

46

15.

Other indemnities

47

16.

Mitigation by the Lenders

48

17.

Costs and expenses

48

SECTION 7

GUARANTEE

18.

Guarantee and indemnity

49

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

19.

Representations

52

20.

Information undertakings

57

21.

Financial covenants

61

22.

General undertakings

63

23.

Events of Default

68

SECTION 9

CHANGES TO PARTIES

24.

Changes to the Lenders

73

 

i

--------------------------------------------------------------------------------


 

25.

Changes to the Obligors

78

SECTION 10

THE FINANCE PARTIES

26.

Role of the Agent and the Arranger

80

27.

Conduct of business by the Finance Parties

86

28.

Sharing among the Finance Parties

86

SECTION 11

ADMINISTRATION

29.

Payment mechanics

88

30.

Set-off

91

31.

Notices

91

32.

Calculations and certificates

93

33.

Partial invalidity

93

34.

Remedies and waivers

93

35.

Amendments and waivers

93

36.

Confidentiality

95

37.

Counterparts

99

38.

Waiver of Consequential Damages

99

SECTION 12

GOVERNING LAW AND ENFORCEMENT

39.

Governing law

100

40.

Enforcement

100

 

 

 

THE SCHEDULES

 

SCHEDULE

 

PAGE

 

 

 

SCHEDULE 1 The Original Parties

101

SCHEDULE 2 Conditions precedent

103

SCHEDULE 3 Utilisation Request

108

SCHEDULE 4 Mandatory Cost Formulae

109

SCHEDULE 5 Form of Transfer Certificate

112

SCHEDULE 6 Form of Assignment Agreement

115

SCHEDULE 7 Form of Accession Letter

119

SCHEDULE 8 Form of Resignation Letter

120

SCHEDULE 9 Form of Compliance Certificate

121

SCHEDULE 10 Timetables

123

SCHEDULE 11 Form of TEG Letter

124

SCHEDULE 12 Material Subsidiaries

126

SCHEDULE 13 Form of Increase Confirmation

127

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 15 October 2010 and made between:

 

(1)                            AON CORPORATION, a company incorporated in the
State of Delaware (the “Company”);

 

(2)                            THE SUBSIDIARIES of the Company listed in Part I
of Schedule 1 (The Original Parties) as original borrowers (the “Original
Borrowers”);

 

(3)                            CITIGROUP GLOBAL MARKETS LIMITED, ING BANK N.V.,
and BARCLAYS CAPITAL as mandated lead arrangers (whether acting individually or
together the “Arranger”);

 

(4)                            THE FINANCIAL INSTITUTIONS listed in Part II of
Schedule 1 (The Original Parties) as lenders (the “Original Lenders”); and

 

(5)                            CITIBANK INTERNATIONAL plc as agent of the other
Finance Parties (the “Agent”).

 

IT IS AGREED as follows:

 

SECTION 1

 

INTERPRETATION

 

1.                                 DEFINITIONS AND INTERPRETATION

 

1.1                           Definitions

 

In this Agreement:

 

“Acceptable Bank” means:

 

(a)                                   a bank or financial institution which has
a rating for its long-term unsecured and non credit-enhanced debt obligations of
A- or higher by Standard & Poor’s Rating Services or Fitch Ratings Ltd or A3 or
higher by Moody’s Investor Services Limited or a comparable rating from an
internationally recognised credit rating agency; or

 

(b)                                  any other bank or financial institution
approved by the Agent.

 

“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

 

“Additional Borrower” means a company which becomes an Additional Borrower in
accordance with Clause 25 (Changes to the Obligors).

 

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
Formulae).

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
Notwithstanding the foregoing, in relation to The Royal Bank of Scotland plc,
the term “Affiliate” shall include The Royal Bank of Scotland N.V. and each of
its subsidiaries or subsidiary undertakings, but shall not include (i) the UK
government or any member or instrumentality thereof, including Her Majesty’s
Treasury and UK Financial Investments Limited (or any directors, officers,
employees or entities thereof) or (ii) any persons or entities controlled by or
under common control with the UK government or any member or instrumentality
thereof (including Her Majesty’s Treasury and UK Financial Investments Limited)
and which are not part of The Royal Bank of Scotland Group plc and its
subsidiaries or subsidiary undertakings.

 

--------------------------------------------------------------------------------


 

“Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11:00 a.m. on a particular day.

 

“Anti-Terrorism Laws” means the Executive Order, the USA Patriot Act and any
other law or regulation administered by the Office of Foreign Assets Control of
the U.S. Department of the Treasury.

 

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means the period from and including the date of this
Agreement to and including the Business Day one month before the Termination
Date.

 

“Available Commitment” means a Lender’s Commitment minus:

 

(a)                                   the Base Currency Amount of its
participation in any outstanding Loans; and

 

(b)                                  in relation to any proposed Utilisation,
the Base Currency Amount of its participation in any Loans that are due to be
made on or before the proposed Utilisation Date,

 

other than that Lender’s participation in any Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

 

“Base Currency” or “€” means euro.

 

“Base Currency Amount” means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower for that Loan (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent’s Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request) adjusted to reflect any repayment or
prepayment of the Loan.

 

“BGB” has the meaning given to it in paragraph (c) of Clause 2.4 (Company as
Obligor’s agent).

 

“Borrower” means an Original Borrower or an Additional Borrower, unless it has
ceased to be a Borrower in accordance with Clause 25 (Changes to the Obligors).

 

“Break Costs” means the amount (if any) by which:

 

(a)                                   the interest, excluding the Margin and
Mandatory Cost element of that interest, which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 

exceeds:

 

2

--------------------------------------------------------------------------------


 

(b)                                  the amount which that Lender would be able
to obtain by placing an amount equal to the principal amount or Unpaid Sum
received by it on deposit with a leading bank in the Relevant Interbank Market
for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general interbank business in London and:

 

(a)                                   (in relation to any date for payment or
purchase of a currency other than euro) the principal financial centre of the
country of that currency; or

 

(b)                                  (in relation to any date for payment or
purchase of euro) any TARGET Day.

 

“Change of Control” means the occurrence where a person (whether alone or
together with any associated person or persons) becomes a beneficial owner of
shares in the issued share capital of the Company carrying the right to exercise
more than 50 per cent. of the votes exercisable at a general meeting of the
Company (for the purposes of this definition, “associated person” means, in
relation to any person, a person who is (i) “acting in concert” (as defined in
the City Code on Takeovers and Mergers) with that person or (ii) a “connected
person” (as defined in Section 1122 of the CTA) of that person).

 

“Clean-up Period” means the period commencing on the date of this Agreement and
ending on the date falling 90 days after the date of this Agreement.

 

“Code” means the US Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means:

 

(a)                                   in relation to an Original Lender the
amount in the Base Currency set opposite its name under the heading “
Commitment” in Part II of Schedule 1 (The Original Parties) and the amount of
any other Commitment transferred to it under this Agreement; and

 

(b)                                  in relation to any other Lender, the amount
in the Base Currency of any Commitment transferred to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 9  (Form of Compliance Certificate).

 

“Confidential Information” means all information relating to the Company, any
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

 

(a)                                   any member of the Group or any of its
advisers; or

 

(b)                                  another Finance Party, if the information
was obtained by that Finance Party directly or indirectly from any member of the
Group or any of its advisers,

 

3

--------------------------------------------------------------------------------


 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)                                  is or becomes public information other than
as a direct or indirect result of any breach by that Finance Party of Clause 36
(Confidentiality); or

 

(ii)                               is identified in writing at the time of
delivery as non-confidential by any member of the Group or any of its advisers;
or

 

(iii)                            is known by that Finance Party before the date
the information is disclosed to it in accordance with paragraphs (a) or
(b) above or is lawfully obtained by that Finance Party after that date, from a
source which is, as far as that Finance Party is aware, unconnected with the
Group and which, in either case, as far as that Finance Party is aware, has not
been obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the Company
and the Agent.

 

“Consolidated Interest Expense” has the meaning given to it in Clause 21
(Financial covenants).

 

“Controlled Group” means all members of a controlled group of corporations and
all trades of businesses (whether or not incorporated) under common control
which, together with all members of the Group, are treated as a single employer
under Section 414 of the Code and the regulations thereunder.

 

“CTA” means the Corporation Tax Act 2009.

 

“Debt Rating Level” means the Company’s senior unsecured long term debt rating
by S&P and/or Moody’s.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Defaulting Lender” means any Lender:

 

(a)                                   which has failed to make its participation
in a Loan available or has notified the Agent that it will not make its
participation in a Loan available by the Utilisation Date of that Loan in
accordance with Clause 5.4 (Lenders’ participation);

 

(b)                                  which has otherwise rescinded or repudiated
a Finance Document; or

 

(c)                                   with respect to which an Insolvency Event
has occurred and is continuing,

 

unless, in the case of paragraph (a) above:

 

(i)                                  its failure to pay is caused by:

 

(A)                           administrative or technical error; or

 

4

--------------------------------------------------------------------------------


 

(B)                             a Disruption Event; and

 

payment is made within five Business Days of its due date; or

 

(ii)                               the Lender is disputing in good faith whether
it is contractually obliged to make the payment in question.

 

“Designated Person” means a person (i) listed in the annex to, or otherwise
subject to the provisions of, the Executive Order; (ii) named as a “specifically
designated national and blocked Person” on the most current list published by
the Office of Foreign Assets Control of the U.S. Department of the Treasury at
its official website or any replacement website or other replacement official
publication of such list; or (iii) owned or controlled by, or acting for or on
behalf of, any person referred to in (i) or (ii) above.

 

“Disclosed Claims” means any litigation, proceeding or investigation disclosed
in (a) the Company’s annual report on Form 10-K for the year ended 31
December 2009, (b) the Company’s quarterly report on Form 10-Q for the fiscal
quarter ended 30 June 2010 and (c) the Company’s Form 8-K dated 3 September 2010
(relating to litigation matters), in each case as filed with the Securities and
Exchange Commission.

 

“Disposition” means the sale, transfer or other disposition (including any sale
and leaseback transaction), in each case for consideration in any single
transaction or series of related transactions in excess of US$25,000,000 (as
determined reasonably in good faith by the Company), by any Person of any
Property (including any equity interests owned by such Person, or any notes or
accounts receivable or any rights and claims associated therewith) of such
Person (or the granting of any option or other right to do any of the
foregoing).

 

“Disruption Event” means either or both of:

 

(a)                                   a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any of the Parties; or

 

(b)                                  the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 

(i)                                  from performing its payment obligations
under the Finance Documents; or

 

(ii)                               from communicating with other Parties in
accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Dutch Borrower” means Aon Holdings B.V., Aon Group International B.V., Aon
Southern Europe B.V. and any Additional Borrower incorporated in the
Netherlands.

 

5

--------------------------------------------------------------------------------


 

“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act (Wet
op het financieel toezicht) dated 28 September 2006 published in the Dutch
government gazette nr. 475 on 31 October 2006, as amended from time to time.

 

“EBITDA” has the meaning given to it in Clause 21 (Financial covenants).

 

“English Borrowers” means Aon Limited, Aon UK Holdings Intermediaries Limited,
Aon Benfield Limited and any Additional Borrower incorporated in England and
Wales.

 

“Environment” means living organisms including the ecological systems of which
they form part and the following media:

 

(a)                                   air (including air within natural or
man-made structures, whether above or below ground);

 

(b)                                  water (including territorial, coastal and
inland waters, water under or within land and water in drains and sewers); and

 

(c)                                   land (including land under water).

 

“Environmental Law” means all laws and regulations of any relevant jurisdiction
which:

 

(a)                                   have as a purpose or effect the protection
of, and/or prevention of harm or damage to, the Environment;

 

(b)                                  provide remedies or compensation for harm
or damage to the Environment; or

 

(c)                                   relate to Hazardous Substances or health
and safety matters.

 

“ERISA” means the US Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Termination Event” means, with respect to a plan which is subject to
Title IV of ERISA:

 

(a)                                   a Reportable Event;

 

(b)                                  the withdrawal of the Company or any other
member of the Controlled Group from such Plan during a plan year in which the
Company or any other member of the Controlled Group was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4062(e) of ERISA;

 

(c)                                   the termination of such Plan, the filing
of a notice of intent to terminate such Plan or the treatment of an amendment of
such Plan as a termination under Section 4041 of ERISA;

 

(d)                                  the institution by the PBGC of proceedings
to terminate such Plan;

 

(e)                                   any event or condition which might
constitute grounds under Section 4042 or ERISA for the termination of or
appointment of a trustee to administer, such Plan.

 

“EURIBOR” means, in relation to any Loan in euro:

 

(a)                                   the applicable Screen Rate; or

 

(b)                                  (if no Screen Rate is available for the
Interest Period of that Loan) the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Agent at its request by the Reference
Banks as the rate at which the relevant Reference Bank could

 

6

--------------------------------------------------------------------------------


 

borrow funds in the European interbank market in the relevant currency and for
the relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period,

 

as of the Specified Time on the Quotation Day for euro and for a period
comparable to the Interest Period of that Loan.

 

“Event of Default” means any event or circumstance specified as such in Clause
23 (Events of Default).

 

“Executive Order” means the U.S. Executive Order No. 13224 on Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or
Support Terrorism, which came into effect on September 23, 2001.

 

“Facility” means the revolving loan facility made available under this Agreement
as described in Clause 2.1 (The Facility).

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Agent and the Company setting out any of the fees referred
to in Clause 12 (Fees).

 

“Finance Document” means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter and any other document designated as such by the Agent
and the Company.

 

“Finance Party” means the Agent, the Arranger or a Lender.

 

“Financial Indebtedness” means any indebtedness (without double counting) for or
in respect of:

 

(a)                                   moneys borrowed;

 

(b)                                  any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;

 

(c)                                   any amount raised pursuant to any note
purchase facility or the issue of bonds, notes, debentures, loan stock or any
similar instrument;

 

(d)                                  the amount of any liability in respect of
any lease, conditional sale agreement or hire purchase contract which would, in
accordance with GAAP, be treated as a finance or capital lease;

 

(e)                                   receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis);

 

(f)                                     any amount raised under any other
transaction (including any forward sale or purchase agreement) required to be
accounted for as a borrowing;

 

(g)                                  any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
net amount due and payable shall be taken into account);

 

7

--------------------------------------------------------------------------------


 

(h)            shares which are expressed to be redeemable at the option of the
holder prior to the Termination Date;

 

(i)             any counter-indemnity obligation in respect of a guarantee,
indemnity, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial institution; and

 

(j)             the amount of any liability in respect of any guarantee or
indemnity for any of the items referred to in paragraphs (a) to (i) above,

 

but shall exclude indebtedness for the time being owing by one member of the
Group to another member of the Group.

 

“Financial Year” means the twelve month accounting period of the Company in
respect of which it prepares its audited consolidated financial statements.

 

“French Borrower” means any Additional Borrower incorporated in France.

 

“GAAP” means, in relation to a company, generally accepted accounting
principles, standards and practices in the jurisdiction of its incorporation.

 

“German Borrower” means any Additional Borrower incorporated in the Federal
Republic of Germany.

 

“Group” means the Company and its Subsidiaries for the time being.

 

“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that may be
harmful to human health or other life or the Environment or a nuisance to any
person or that may make the use or ownership of any affected land or property
more costly.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rates, currency values or commodity
prices.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Impaired Agent” means the Agent at any time when:

 

(a)                                   it has failed to make (or has notified a
Party that it will not make) a payment required to be made by it under the
Finance Documents by the due date for payment;

 

(b)                                  the Agent otherwise rescinds or repudiates
a Finance Document;

 

(c)                                   (if the Agent is also a Lender) it is a
Defaulting Lender under paragraph (a) or (b) of the definition of “Defaulting
Lender”; or

 

(d)                                  an Insolvency Event has occurred and is
continuing with respect to the Agent;

 

unless, in the case of paragraph (a) above:

 

(i)           its failure to pay is caused by:

 

8

--------------------------------------------------------------------------------


 

(A)                           administrative or technical error; or

 

(B)                             a Disruption Event; and

 

payment is made within five Business Days of its due date; or

 

(ii)          the Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.

 

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 13 (Form of Increase Confirmation).

 

“Increase Lender” has the meaning given to that term in Clause 2.2 (Increase).

 

“Information Package” means the documents approved by the Company posted on the
debt domain site entitled “Aon Corporation — Oct 2010”.

 

“Insolvency Event” in relation to a Finance Party means that the Finance Party:

 

(a)                                   is dissolved (other than pursuant to a
consolidation, amalgamation or merger);

 

(b)                                  becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

 

(c)                                   makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

 

(d)                                  institutes or has instituted against it, by
a regulator, supervisor or any similar official (save for an Undisclosed
Administrator) with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

(e)                                   has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition is instituted or presented by a person or entity not
described in paragraph (d) above (which shall for the avoidance of doubt exclude
an Undisclosed Administrator) and:

 

(i)           results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for its winding-up or liquidation;
or

 

(ii)          is not dismissed, discharged, stayed or restrained in each case
within 30 days of the institution or presentation thereof;

 

(f)                                     has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger);

 

9

--------------------------------------------------------------------------------


 

(g)                                  seeks or becomes subject to the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official (save for an Undisclosed Administrator) for
it or for all or substantially all its assets; or

 

(h)                                  has a secured party take possession of all
or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter;

 

(i)                                      causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in paragraphs (a) to (h) above;
or

 

(j)                                      takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence, in any of the foregoing
acts.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest).

 

“ITA” means the Income Tax Act 2007.

 

“Lender” means:

 

(a)                                   any Original Lender; and

 

(b)                                  any bank, financial institution, trust,
fund or other entity which has become a Party in accordance with Clause 24
(Changes to the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“LIBOR” means, in relation to any Loan in a currency other than Euro:

 

(a)                                   the applicable Screen Rate; or

 

(b)                                  (if no Screen Rate is available for the
currency or Interest Period of that Loan) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
by the Reference Banks at the rate at which the relevant Reference Bank could
borrow funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period,

 

as of the Specified Time on the Quotation Day for the currency of that Loan and
for a period comparable to the Interest Period of that Loan.

 

“LMA” means the Loan Market Association.

 

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

 

10

--------------------------------------------------------------------------------


 

“Luxembourg Borrower” means Aon Finance Luxembourg S.à r.l., Aon Financial
Services Luxembourg S.A., and any Additional Borrower incorporated under the
laws of the Grand Duchy of Luxembourg.

 

“Majority Lenders” means:

 

(a)                                   if there are no Loans then outstanding, a
Lender or Lenders whose Commitments aggregate more than 662/3% of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 662/3% of the Total Commitments immediately prior to the reduction);
or

 

(b)                                  at any other time, a Lender or Lenders
whose participations in the Loans then outstanding aggregate more than 662/3% of
all the Loans then outstanding.

 

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost Formulae).

 

“Margin” means, in relation to a particular Interest Period, the rate per annum
determined by reference to the credit ratings assigned by Moody’s and S&P to the
Company’s long-term senior unsecured debt not credit enhanced (each a “long term
credit rating”) last published (and not withdrawn) before the Quotation Day for
that Interest Period, in accordance with the following table:

 

Row

 

Rating

 

Margin (per cent. p.a.)

1.

 

A-/A3 or above

 

0.75

2.

 

BBB+/Baa1

 

0.9

3.

 

BBB/Baa2

 

1.1

4.

 

BBB-/Baa3 or below

 

1.35

 

However:

 

(a)                                   in the case of a split between the two
long-term credit ratings assigned by Moody’s and S&P, the Margin will be
calculated as the average of the Margins that are set out in the above table and
that apply to each of the split long-term credit ratings assigned by Moody’s and
S&P; and

 

(b)                                  if there is no, or only one, current
long-term credit rating, or whilst an Event of Default is outstanding, the
Margin will be the applicable rate set out in row 4 above.

 

“Margin Stock” has the meaning given to it under Regulation U.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                   the business, condition (financial or
otherwise), assets, performance, prospects or results of operations of the Group
taken as a whole;

 

(b)                                  the ability of the Company to perform its
obligations under the Finance Documents; or

 

11

--------------------------------------------------------------------------------


 

(c)                                   the validity or enforceability of any
Finance Document or the rights or remedies of the Finance Parties thereunder.

 

“Material Subsidiary” means:

 

(a)                                   a Subsidiary of the Company the total
assets or total revenues of which (consolidated where that Subsidiary itself has
Subsidiaries) as at the date as at which its latest audited consolidated
financial statements were prepared account for 5 per cent. or more of the
consolidated total assets or total revenues of the Group (calculated by
reference to the then latest audited financial statements of the Group); or

 

(b)                                  a Subsidiary of the Company to which has
been transferred (whether in a single transaction or a series of transactions
(whether related or not)) the whole or substantially the whole of the assets of
a Subsidiary which immediately prior to such transaction(s) was a Material
Subsidiary.

 

For the purposes of this definition:

 

(i)             if a Subsidiary becomes a Material Subsidiary under paragraph
(b) above, the Material Subsidiary by which the relevant transfer was made
shall, subject to paragraph (a) above, cease to be a Material Subsidiary; and

 

(ii)            if a Subsidiary is acquired by the Company after the end of the
financial period to which the latest audited consolidated financial statements
of the Group relate, those financial statements shall be adjusted as if that
Subsidiary had been shown in them by reference to its then latest audited
financial statements (consolidated if appropriate) until audited consolidated
financial statements of the Group for the financial period in which the
acquisition is made have been prepared.

 

“Merger” means the merger of Merger Sub with and into the Target pursuant to the
Merger Agreement.

 

“Merger Agreement” means the agreement and plan of merger dated 11 July 2010
among the Company, Merger LLC, Merger Sub and Target.

 

“Merger Cash Consideration” means an aggregate amount of approximately
US$2,450,000,000 in cash to be paid to the equity holders of Target pursuant to
the Merger Agreement.

 

“Merger LLC” means Aon Hewitt LLC (formerly known as Alps Merger LLC), a
Delaware limited liability company and a wholly owned Subsidiary of the Company.

 

“Merger Sub” means Alps Merger Corp., a Delaware corporation and a wholly owned
Subsidiary of the Company.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                   if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day; and

 

12

--------------------------------------------------------------------------------


 

(b)                                  if there is no numerically corresponding
day in the calendar month in which that period is to end, that period shall end
on the last Business Day in that calendar month.

 

The above rules will only apply to the last Month of any period.

 

“Moody’s” means Moody’s Investors Service, Inc..

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“New Lender” has the meaning given to it in Clause 24 (Changes to the Lenders).

 

“Net Worth” means at any date the consolidated stockholders’ equity of the
Company and its consolidated Subsidiaries (for the avoidance of doubt this
definition shall be construed so as to be consistent with US GAAP).

 

“Obligor” means a Borrower or the Company.

 

“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).

 

“Original Financial Statements” means:

 

(a)                                   in relation to the Company, the audited
consolidated financial statements of the Group for the Financial Year ended 31
December 2009;

 

(b)                                  in relation to each of Aon Southern Europe
B.V. and Aon Group International B.V., its unaudited financial statements for
the financial year ended 31 December 2009; and

 

(c)                                   in relation to each Original Obligor other
than the Company, Aon Southern Europe B.V., and Aon Group International B.V.,
its audited financial statements for its financial year ended 31 December 2009.

 

“Original Obligor” means an Original Borrower or the Company.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Security” means:

 

(a)                                   any Security subsisting under or in
connection with this Agreement;

 

(b)                                  any right of set-off arising by operation
of law or in the ordinary course of day-to-day business;

 

(c)                                   any retention of title to goods supplied
to a member of the Group in the day-to-day course of business;

 

(d)                                  Security for taxes, assessments or
governmental charges or levies on the assets of any member of the Group if the
same shall not at the time be delinquent or thereafter can be

 

13

--------------------------------------------------------------------------------


 

paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
made;

 

(e)                                   any lien arising by operation of law in
the day-to-day course of business in respect of any obligation which is less
than 60 days overdue or which is being contested in good faith and by
appropriate means and for which adequate reserves have been made;

 

(f)                                     Security arising out of pledges or
deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation;

 

(g)                                  utility easements, building restrictions
and such other Security or charges against real property as are of a nature
generally existing with respect to properties of similar character and which do
not in any material way affect the marketability of the same or interfere with
the use thereof in the business of the Group;

 

(h)                                  Security created by any member of the Group
over deposits and investments in the ordinary course of such member of the
Group’s insurance and reinsurance trade to comply with the requirements of any
regulatory body of insurance or insurance broking business;

 

(i)                                      Security over and limited to the
balance of credit balances on bank accounts of members of the Group created in
order to facilitate the operation of such bank accounts and other bank accounts
of such members of the Group on a net balance basis with credit balances and
debit balances on the various accounts being netted off for interest purposes;

 

(j)                                      any Security arising for the benefit of
a credit institution pursuant to Clause 24 General Banking Conditions of the
Netherlands Bankers Association (Algemene Voorwaarden van de Nederlandse
Vereniging van Banken) in respect of any bank account held with a credit
institution; and

 

(k)                                   Security not otherwise permitted pursuant
to paragraphs (a) to (j) above inclusive over assets securing obligations in an
aggregate amount not exceeding an amount equal to 10 per cent. of the Net Worth
of the Company (as shown in the Company’s most recent audited consolidated
financial statements).

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, limited liability company, trust or other
entity or organisation, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, as to which the Company or any member of the Controlled Group may have
any liability.

 

“Professional Market Party” means a professional market party (professionele
marktpartij) within the meaning of the Dutch Financial Supervision Act.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

14

--------------------------------------------------------------------------------


 

“Qualifying Lender” has the meaning given to it in Clause 13 (Tax gross up and
indemnities).

 

“Quarter Date” means each 31 March, 30 June, 30 September and 31 December in
each Financial Year of the Company.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a)                                   (if the currency is sterling) the first
day of that period;

 

(b)                                  (if the currency is euro) two TARGET Days
before the first day of that period; or

 

(c)                                   (for any other currency) two Business Days
before the first day of that period,

 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations for that currency and period would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Day
will be the last of those days).

 

“Reference Banks” means in relation to LIBOR and EURIBOR and Mandatory Cost the
principal London offices of Citibank, N.A., ING Bank N.V. and Barclays Bank PLC
or such other banks as may be agreed between the Agent (acting on the
instructions of the Majority Lenders) and the Company.

 

“Regulation “U” or “X” means Regulation U or X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of the Board of Governors
relating to, as the case may be, (i) reserve requirements applicable to
depository institutions or (ii) the extension of credit by persons other than
banks, brokers and dealers or, by securities brokers and dealers or by banks or,
as the case may be, by specified lenders, in each case for the purpose of
purchasing or carrying margin stocks applicable to such persons.

 

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

“Relevant Interbank Market” means, in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.

 

“Relevant Period” has the meaning given to it in Clause 21 (Financial
covenants).

 

“Repeating Representations” means each of the representations set out in Clauses
19.1 (Status), 19.2 (Binding obligations), 19.3 (Non-conflict with other
obligations), 19.4 (Power and authority), 19.5 (Validity and admissibility in
evidence), 19.6 (No default),  19.7 (No breach), 19.8 (No misleading
information), 19.9 (Financial statements), 19.10 (Pari passu ranking), 19.11 (No
proceedings pending or threatened), 19.12 (Compliance with laws and
regulations), 19.17 (ERISA), 19.18 (Federal Reserve Regulations), 19.19
(Investment Company), 19.20 (Ownership of Properties), Clause 19.22 (Insurance
Licences), paragraphs (a) and (b) of Clause 19.23 (Dutch Borrowers) and Clause
19.26 (Governing law and enforcement).

 

15

--------------------------------------------------------------------------------


 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 or 430 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Reservations” means the principle that equitable remedies are remedies which
may be granted or refused at the discretion of the court, the limitation of
enforcement by-laws relating to bankruptcy, insolvency, liquidation,
reorganisation, court schemes, moratoria, administration and other laws
generally affecting the rights of creditors, the time barring of claims under
the Limitation Act 1980, the possibility that an undertaking to assume liability
for or to indemnify against non-payment of United Kingdom stamp duty may be
void, defences of set off or counterclaim, any general principles of law
relating to choice of law or recognition of foreign judgments and similar
principles or any analogous general principles of law under the laws of any
other jurisdictions in which relevant obligations have to be performed and any
other general principles of law limiting its obligations which are specifically
set out in the legal opinions provided pursuant to Clause 4.1 (Initial
conditions precedent).

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).

 

“Rollover Loan” means one or more Loans:

 

(a)                                   made or to be made on the same day that
one or more maturing Loans is or are due to be repaid;

 

(b)                                  the aggregate amount of which is equal to
or less than the amount of the maturing Loan(s) (unless it is more than the
maturing Loan(s) solely because it arose as a result of the operation of Clause
6.2 (Unavailability of a currency));

 

(c)                                   in the same currency as the maturing
Loan(s) (unless it arose as a result of the operation of Clause 6.2
(Unavailability of a currency)); and

 

(d)                                  made or to be made to the same Borrower for
the purpose of refinancing the maturing Loan(s).

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Companies, Inc.

 

“Screen Rate” means:

 

(a)                                   in relation to LIBOR, the British Bankers
Association Interest Settlement Rate for the relevant currency and period; and

 

(b)                                  in relation to EURIBOR, the percentage rate
per annum determined by the Banking Federation of the European Union for the
relevant period,

 

16

--------------------------------------------------------------------------------


 

displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another
page or service displaying the appropriate rate after consultation with the
Company and the Lenders.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
entered into for the purpose, with the intention or which has the effect of
preferring creditors on an insolvency of any person.

 

“Senior Notes” means the up to US$1,500,000,000 in aggregate principal amount of
senior unsecured notes of the Company issued in a public offering or in a
Rule 144A or other private placement.

 

“Single Employer Plan” means a Plan subject to Title IV of ERISA maintained by
the Company or any member of the Controlled Group for employees of the Company
or any member of the Controlled Group, other than a Multiemployer Plan.

 

“Specified Time” means a time determined in accordance with Schedule 10
(Timetables).

 

“Subsequent Merger” means the merger of the surviving corporation in the Merger
with and into Merger LLC, with Merger LLC surviving as a wholly owned Subsidiary
of the Company.

 

“Subsidiary” means a subsidiary within the meaning of section 1159 of the
Companies Act 2006 and, for the purpose of Clause 21 (Financial covenants) and
in relation to financial statements of the Group, a subsidiary undertaking
within the meaning of section 1162 of the Companies Act 2006.

 

“Substantial Portion” means assets which:

 

(a)                                   represent more than 10 per cent. of the
consolidated assets of the Group, as shown in the most recent quarterly
consolidated quarterly statements of the Company delivered to the Agent pursuant
to Clause 20.1(b) (Financial statements) preceding the date on which such
determination is made; or

 

(b)                                  are responsible for more than 10 per cent.
of the consolidated net sales or of the net income of the Group for the 12 month
period ending on the Quarter Date immediately preceding the date of
determination as shown by the relevant quarterly financial statements delivered
to the Agent pursuant to Clause 20.1(b) (Financial statements).

 

“Target” means Hewitt Associates, Inc., a Delaware corporation.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

17

--------------------------------------------------------------------------------


 

“Term Loan Agreement” means the three-year credit agreement dated 13 August 2010
to finance, amongst other things, the acquisition of Target, between the
Company, Credit Suisse AG as administrative agent, and the lenders and agents
party thereto as it may be amended or modified and in effect from time to time
to the extent permitted thereunder.

 

“Term Loan Closing Date” means the “Closing Date” as defined in the Term Loan
Agreement.

 

“Termination Date” means the date which is 5 years after the date of the
Agreement.

 

“Total Commitments” means the aggregate of the Commitments being €650,000,000 at
the date of this Agreement.

 

“Transactions” means (i) the Merger and the Subsequent Merger, including the
payment of the Merger Consideration, (ii) the execution, delivery and
performance of the Term Loan Agreement, (iii) the issuance of the Senior Notes
and (iv) payment of the Transaction Costs.

 

“Transaction Costs” means fees and expenses in aggregate amount not to exceed
US$50,000,000 in connection with the Transactions.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.

 

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)            the proposed Transfer Date specified in the relevant Assignment
Agreement or Transfer Certificate; and

 

(b)           the date on which the Agent executes the relevant Assignment
Agreement or Transfer Certificate.

 

“Undisclosed Administrator” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

 

“Unfunded Current Liability” of any Single Employer Plan means the amount, if
any, by which the value of the accumulated plan benefits under the Plan exceeds
the fair market value of all plan assets allocable to such liabilities under
Title IV of ERISA (excluding any accrued or unpaid contributions).

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“US” or “United States” means the United States of America.

 

“US Bankruptcy Law” means the United States Bankruptcy Code of 1978, as amended
from time to time, or any other United States federal or state bankruptcy,
insolvency or similar law.

 

“US Facility Agreement” means the US$400,000,000 three year credit agreement
between, amongst others, the Company and Citibank N.A. as Administrative Agent
dated 4 December 2009 (as it may be amended or modified and in effect from time
to time).

 

18

--------------------------------------------------------------------------------


 

“US Fraudulent Transfer Law” means any applicable US Bankruptcy Law (including,
without limitation, Section 548 of Title 11 of the United States Bankruptcy
Code) or any US federal or state fraudulent transfer or conveyance statute and
any related case law.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

 

“VAT” means, within the European Union, any tax imposed in compliance with (but
subject to derogations from) the Council Directive 2006/112/EC of 28
November 2006 on the common system of value added tax and, outside the European
Union, any other tax levied by reference to added value or sales or tax of a
similar nature.

 

1.2         Construction

 

(a)         Unless a contrary indication appears, any reference in this
Agreement to:

 

(i)             the “Agent”, the “Arranger”, any “Finance Party”, any “Lender”,
any “Obligor” or any “Party”  shall be construed so as to include its successors
in title, permitted assigns and permitted transferees;

 

(ii)            “assets” includes present and future properties, revenues and
rights of every description;

 

(iii)           “Barclays Capital” is a reference to Barclays Capital, the
investment division of Barclays Bank PLC;

 

(iv)          a “composition” or “other arrangement for the benefit of
creditors” includes a procédure de conciliation and mandat ad hoc under Livre
Sixième of the French Code de commerce;

 

(v)           a “compulsory manager”, “receiver”, or “administrator” includes an
administrateur judiciaire, mandataire ad hoc, conciliateur and mandataire
liquidateur or any other person appointed as a result of any proceedings
described under Livre Sixième of the French Code de commerce;

 

(vi)          “dollars” or “US$” means the lawful currency for the time being of
the United States of America.

 

(vii)         “euro” or “€” refers to the single currency for the time being of
the states which have adopted the euro in accordance with legislation of the
European Community relating to Economic and Monetary Union.

 

(viii)        a “Finance Document” or any other agreement or instrument is a
reference to that Finance Document or other agreement or instrument as amended,
novated,

 

19

--------------------------------------------------------------------------------


 

supplemented, extended, restated (however fundamentally and whether or not more
onerously) or replaced and includes any change in the purpose of, any extension
of or any increase in any facility or the addition of any new facility under
that Finance Document or other agreement or instrument;

 

(ix)           “indebtedness” includes any obligation (whether incurred as
principal or as surety) for the payment or repayment of money, whether present
or future, actual or contingent;

 

(x)            a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

(xi)           a person “being unable to pay its debts” or “insolvent” includes
that person being in a state of cessation des paiements, and a “winding-up”,
“administration” or “dissolution” includes a redressement judiciaire, cession
totale de l’entreprise, liquidation judiciaire or a procédure de sauvegarde, all
within the meaning of Livre Sixième of the French Code de commerce;

 

(xii)          a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or of
any regulatory, self-regulatory or other authority or organisation;

 

(xiii)         “sterling” or “£” means the lawful currency for the time being of
the United Kingdom;

 

(xiv)         a provision of law is a reference to that provision as amended or
re-enacted; and

 

(xv)          a time of day is a reference to London time.

 

(b)         Section, Clause and Schedule headings are for ease of reference
only.

 

(c)         Unless a contrary indication appears, a term used in any other
Finance Document or in any notice given under or in connection with any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement.

 

(d)         A Default or an Event of Default is “continuing” if it has not been
remedied or waived.

 

(e)         In this Agreement, where it relates to a Dutch entity, a reference
to:

 

(i)             a winding up, administration or dissolution includes a Dutch
entity being declared bankrupt (failliet verklaard) or dissolved (ontbonden);

 

(ii)            a moratorium includes surséance van betaling and granted a
moratorium includes surséance verleend;

 

(iii)           insolvency includes a bankruptcy, moratorium and emergency
regulation (noodregeling);

 

(iv)          a trustee in bankruptcy includes a curator;

 

(v)           an administrator includes a bewindvoerder;

 

(vi)          “security right” includes any mortgage (hypotheek), pledge
(pandrecht), financial collateral agreement (financiëlezekerheidsovereenkomst),
retention of title arrangement (eigendomsvoorbehoud), right of retention (recht
van retentie), right to reclaim goods

 

20

--------------------------------------------------------------------------------


 

(recht van reclame), and, in general, any right in rem (beperkt recht), created
for the purpose of granting security (goederenrechtelijke zekerheid);

 

(vii)         an attachment includes a beslag; and

 

(viii)        a subsidiary includes a dochtermaatschappij as defined in
Article 2:24a of the Dutch Civil Code.

 

1.3         Third Party Rights

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

21

--------------------------------------------------------------------------------


 

SECTION 2

 

THE FACILITY

 

2.           THE FACILITY

 

2.1         The Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a multicurrency revolving loan facility in an aggregate amount equal
to the Total Commitments.

 

2.2         Increase

 

(a)         The Company may by giving prior notice to the Agent by no later than
the date falling five Business Days after the effective date of a cancellation
of:

 

(i)             the Available Commitments of a Defaulting Lender in accordance
with Clause 8.7 (Right of cancellation in relation to a Defaulting Lender); or

 

(ii)            the Commitments of a Lender in accordance with Clause 8.1
(Illegality),

 

request that the Total Commitments be increased (and the Total Commitments under
the Facility shall be so increased) in an aggregate amount in the Base Currency
of up to the amount of the Available Commitments or Commitments so cancelled as
follows:

 

(A)         the increased Commitments will be assumed by one or more Lenders or
other banks, financial institutions, trusts, funds or other entities (each an
“Increase Lender”) selected by the Company (each of which shall not be a member
of the Group and which is further acceptable to the Agent (acting reasonably))
and each of which confirms its willingness to assume and does assume all the
obligations of a Lender corresponding to that part of the increased Commitments
which it is to assume, as if it had been an Original Lender;

 

(B)          each of the Obligors and any Increase Lender shall assume
obligations towards one another and/or acquire rights against one another as the
Obligors and the Increase Lender would have assumed and/or acquired had the
Increase Lender been an Original Lender;

 

(C)          each Increase Lender shall become a Party as a “Lender” and any
Increase Lender and each of the other Finance Parties shall assume obligations
towards one another and acquire rights against one another as that Increase
Lender and those Finance Parties would have assumed and/or acquired had the
Increase Lender been an Original Lender;

 

(D)         the Commitments of the other Lenders shall continue in full force
and effect; and

 

(E)          any increase in the Total Commitments shall take effect on the date
specified by the Company in the notice referred to above or any later date on
which the conditions set out in paragraph (b) below are satisfied.

 

(b)         An increase in the Total Commitments will only be effective on:

 

(i)             the execution by the Agent of an Increase Confirmation from the
relevant Increase Lender; and

 

22

--------------------------------------------------------------------------------


 

(ii)            in relation to an Increase Lender which is not a Lender
immediately prior to the relevant increase, the performance by the Agent of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to the assumption of the increased Commitments by
that Increase Lender, the completion of which the Agent shall promptly notify to
the Company and the Increase Lender.

 

(c)         Each Increase Lender, by executing the Increase Confirmation,
confirms (for the avoidance of doubt) that the Agent has authority to execute on
its behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 

(d)         Unless the Agent otherwise agrees or the increased Commitment is
assumed by an existing Lender, the Company shall, on the date upon which the
increase takes effect, pay to the Agent (for its own account) a fee of US$2,000
and the Company shall promptly on demand pay the Agent the amount of all costs
and expenses (including legal fees) reasonably incurred by it in connection with
any increase in Commitments under this Clause 2.2.

 

(e)         The Company may pay to the Increase Lender a fee in the amount and
at the times agreed between the Company and the Increase Lender in a Fee Letter.

 

(f)          Clause 24.4 (Limitation of responsibility of Existing Lenders)
shall apply mutatis mutandis in this Clause 2.2 in relation to an Increase
Lender as if references in that Clause to:

 

(i)             an “Existing Lender” were references to all the Lenders
immediately prior to the relevant increase;

 

(ii)            the “New Lender” were references to that “Increase Lender”; and

 

(iii)           a “re-transfer” and “re-assignment” were references to
respectively a “transfer” and “assignment”.”

 

2.3         Finance Parties’ rights and obligations

 

(a)         The obligations of each Finance Party under the Finance Documents
are several.  Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents.  No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

 

(b)         The rights of each Finance Party under or in connection with the
Finance Documents are separate and independent rights and any debt arising under
the Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

(c)         A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.

 

2.4         Company as Obligors’ agent

 

By executing this Agreement (or in the case of Additional Borrowers by their
execution of Accession Letters), each Obligor:

 

(a)            irrevocably authorises the Company to act on its behalf as its
agent in relation to the Finance Documents, including:

 

23

--------------------------------------------------------------------------------


 

(i)           to give and receive as agent on its behalf all notices, consents
and instructions (including Utilisation Requests);

 

(ii)          to supply on its behalf all information concerning itself, its
financial condition or otherwise to the relevant persons contemplated under this
Agreement;

 

(iii)         to agree, accept and sign on its behalf all documents in
connection with the Finance Documents (including amendments, restatements and
variations of and consents under any Finance Documents and to execute any new
Finance Documents); and

 

(iv)         to take such other action as may be necessary or desirable under or
in connection with the Finance Documents;

 

(b)           confirms that it will be bound by any omission, agreement,
undertaking, settlement, waiver, notice, communication or notice or other action
taken by the Company under or in connection with the Finance Documents (whether
or not known to any other Obligor and whether occurring before or after such
Obligor became an Obligor under this Agreement) and each Finance Party may rely
on any action purported to be taken by the Company on behalf of any Obligor; and

 

(c)            (other than the Company) hereby releases the Company from the
restrictions set out in section 181 of the German Civil Code (Bürgerliches
Gesetzbuch) (the “BGB”) or similar restrictions arising pursuant to any other
applicable law.

 

2.5         Acts of the Company

 

(a)         The respective liabilities of each of the Obligors under the Finance
Documents shall not be in any way affected by:

 

(i)             any actual or purported irregularity in any act done, or failure
to act, by the Company;

 

(ii)            the Company acting (or purporting to act) in any respect outside
any authority conferred upon it by any Obligor; or

 

(iii)           any actual or purported failure by, or inability of, the Company
to inform any Obligor of receipt by it of any notification under the Finance
Documents.

 

(b)         In the event of any conflict between any notices or other
communications of the Company and any other Obligor, those of the Company shall
prevail.

 

3.           PURPOSE

 

3.1         Purpose

 

Each Borrower shall apply all amounts borrowed by it under the Facility for its
general corporate purposes (including refinancing existing Financial
Indebtedness).

 

3.2         Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

24

--------------------------------------------------------------------------------


 

4.           CONDITIONS OF UTILISATION

 

4.1         Initial conditions precedent

 

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Part I of Schedule 2 (Conditions
precedent) in form and substance satisfactory to the Agent. The Agent shall
notify the Company and the Lenders promptly upon being so satisfied.

 

4.2         Further conditions precedent

 

(a)         The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 

(i)             in the case of a Rollover Loan, no Event of Default is
continuing or would result from the proposed Loan and, in the case of any other
Loan, no Default is continuing or would result from the proposed Loan;

 

(ii)            the Repeating Representations to be made by the Company (in
relation to itself and each other Obligor as applicable) are true in all
material respects and will be immediately after the Loan is made; and

 

(iii)           in respect of the most recently ended testing period (in
circumstances where the Company has not yet delivered a Compliance Certificate
in respect of such testing period), the Agent has not received evidence that any
financial covenants set out in Clause 21 (Financial Covenants) will not be
complied with for that testing period.

 

4.3         Conditions relating to Optional Currencies

 

(a)         A currency will constitute an Optional Currency in relation to a
Loan if:

 

(i)             it is readily available in the amount required and freely
convertible into the Base Currency in the Relevant Interbank Market on the
Quotation Day and the Utilisation Date for that Loan; and

 

(ii)            it is sterling or US dollars or has been approved by the Agent
(acting on the instructions of all the Lenders) on or prior to receipt by the
Agent of the Utilisation Request for that Loan.

 

(b)         If by the Specified Time the Agent has received a written request
from the Company for a currency to be approved under paragraph (a)(ii) above,
the Agent will notify the Lenders of that request by the Specified Time.  Based
on any responses received by the Agent by the Specified Time, the Agent will
confirm to the Company by the Specified Time:

 

(i)             whether or not the Lenders have granted their approval; and

 

(ii)            if approval has been granted, the minimum amount (and, if
required, integral multiples) for any subsequent Utilisation in that currency.

 

4.4         Maximum number of Loans

 

(a)         A Borrower may not deliver a Utilisation Request if as a result of
the proposed Utilisation more than 12 Loans would be outstanding.

 

(b)         Any Loan made by a single Lender under Clause 6.2 (Unavailability of
a currency) shall not be taken into account in this Clause 4.4.

 

25

--------------------------------------------------------------------------------


 

SECTION 3

 

UTILISATION

 

5.           UTILISATION

 

5.1         Delivery of a Utilisation Request

 

A Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.

 

5.2         Completion of a Utilisation Request

 

(a)         Each Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:

 

(i)             the proposed Utilisation Date is a Business Day within the
Availability Period;

 

(ii)            the currency and amount of the Utilisation comply with Clause
5.3 (Currency and amount);

 

(iii)           the proposed Interest Period complies with Clause 10 (Interest
Periods); and

 

(iv)          it specifies the account and bank (which must be in the principal
financial centre of the country of the currency of the Utilisation or, in the
case of euro, the principal financial centre of a Participating Member State in
which banks are open for general business on that day or London) to which the
proceeds of the Utilisation are to be credited.

 

(b)         Only one Loan may be requested in each Utilisation Request.

 

5.3         Currency and amount

 

(a)         The currency specified in a Utilisation Request must be the Base
Currency or an Optional Currency.

 

(b)         The amount of the proposed Loan must be:

 

(i)                                      if the currency selected is the Base
Currency, a minimum of €10,000,000 (and an integral multiple of €1,000,000) or,
if less, the Available Facility;

 

(ii)                                   if the currency selected is sterling or
US dollars a minimum of £5,000,000 and US$10,000,000 respectively or, if less,
the Available Facility; or

 

(iii)           if the currency selected is an Optional Currency other than
sterling or US dollars, the minimum amount (and, if required, integral multiple)
specified by the Agent pursuant to paragraph (b)(ii) of Clause 4.3 (Conditions
relating to Optional Currencies) or, if less, the Available Facility; and

 

(iv)          in any event such that its Base Currency Amount is less than or
equal to the Available Facility.

 

5.4         Lenders’ participation

 

(a)         If the conditions set out in this Agreement have been met and
subject to Clause 7.1 (Repayment of Loans), each Lender shall make its
participation in each Loan available by the Utilisation Date through its
Facility Office.

 

26

--------------------------------------------------------------------------------


 

(b)         The amount of each Lender’s participation in each Loan will be equal
to the proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

(c)         The Agent shall determine the Base Currency Amount of each Loan
which is to be made in an Optional Currency and shall notify each Lender of the
amount, currency and the Base Currency Amount of each Loan and the amount of its
participation in that Loan (and, if different, the amount of that participation
to be made available in cash), in each case by the Specified Time.

 

5.5         Cancellation of Commitment

 

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 

5.6         Designated Entities

 

Where a Lender (each a “Designating Lender”) has designated in the signature
pages to this Agreement or in writing to the Agent and the Company (and agreed
in writing by the Company) an Affiliate of itself (each a “Designated Entity”)
as its Facility Office for the purpose of participating in or making Loans to a
Borrower in a particular jurisdiction, the Parties unconditionally and
irrevocably agree that such Designated Entity shall:

 

(a)            not have any Commitment (without prejudice to the Designated
Lender’s Commitment);

 

(b)           be entitled to all rights and benefits (other than voting rights
which shall remain with the Designating Lender) under this Agreement relating to
its participation in any Loan to a Borrower in such designated jurisdiction; and

 

(c)            have the corresponding duties of a Lender in relation to such
Loans, and shall be a party to this Agreement for that purpose.

 

Such Designating Lender will procure, subject to the terms of this Agreement,
that the Designated Entity participates in a Loan to any Borrower in the
relevant designated jurisdiction in place of such Designating Lender and the
Parties to the Agreement shall be entitled to treat such Designated Entity as a
Lender accordingly.

 

6.           OPTIONAL CURRENCIES

 

6.1         Selection of currency

 

A Borrower (or the Company on behalf of a Borrower) shall select the currency of
a Loan in the Utilisation Request.

 

6.2         Unavailability of a currency

 

If before the Specified Time on any Quotation Day:

 

(a)                                   a Lender notifies the Agent that the
Optional Currency requested is not readily available to it in the amount
required; or

 

(b)                                  a Lender notifies the Agent that compliance
with its obligation to participate in a Loan in the proposed Optional Currency
would contravene a law or regulation applicable to it,

 

the Agent will give notice to the relevant Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this Clause 6.2 will be required to participate in the Loan in the Base
Currency (in an amount equal to that Lender’s proportion of

 

27

--------------------------------------------------------------------------------


 

the Base Currency Amount or, in respect of a Rollover Loan, an amount equal to
that Lender’s proportion of the Base Currency Amount of the Rollover Loan that
is due to be made) and its participation will be treated as a separate Loan
denominated in the Base Currency during that Interest Period.

 

28

--------------------------------------------------------------------------------


 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

7.                                 REPAYMENT

 

7.1                           Repayment of Loans

 

(a)                            Each Borrower which has drawn a Loan shall repay
that Loan on the last day of its Interest Period.

 

(b)                           Without prejudice to each Borrower’s obligation
under paragraph (a) above, if one or more Loans are to be made available to a
Borrower:

 

(i)             on the same day that a maturing Loan is due to be repaid by that
Borrower;

 

(ii)            in the same currency as the maturing Loan (unless it arose as a
result of the operation of Clause 6.2 (Unavailability of a currency)); and

 

(iii)           for the purpose of refinancing the maturing Loan,

 

the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:

 

(A)         if the amount of the maturing Loan exceeds the aggregate amount of
the new Loans:

 

1.            the relevant Borrower will only be required to pay an amount in
cash in the relevant currency equal to that excess; and

 

2.            each Lender’s participation (if any) in the new Loans shall be
treated as having been made available and applied by the Borrower in or towards
repayment of that Lender’s participation (if any) in the maturing Loan and that
Lender will not be required to make its participation in the new Loans available
in cash; and

 

(B)          if the amount of the maturing Loan is equal to or less than the
aggregate amount of the new Loans:

 

1.            the relevant Borrower will not be required to make any payment in
cash; and

 

2.            each Lender will be required to make its participation in the new
Loans available in cash only to the extent that its participation (if any) in
the new Loans exceeds that Lender’s participation (if any) in the maturing Loan
and the remainder of that Lender’s participation in the new Loans shall be
treated as having been made available and applied by the Borrower in or towards
repayment of that Lender’s participation in the maturing Loan.

 

8.                                 PREPAYMENT AND CANCELLATION

 

8.1                           Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan:

 

29

--------------------------------------------------------------------------------


 

(a)            that Lender shall promptly notify the Agent upon becoming aware
of that event;

 

(b)           upon the Agent notifying the Company, the Commitment of that
Lender will be immediately cancelled; and

 

(c)            each Borrower shall repay that Lender’s participation in the
Loans made to that Borrower on the last day of the Interest Period for each Loan
occurring after the Agent has notified the Company or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law).

 

8.2                           Change of control

 

(a)                            If there is a Change of Control:

 

(i)             the Company shall promptly notify the Agent upon becoming aware
of that event;

 

(ii)            a Lender shall not, subject to paragraph (b) below, be obliged
to fund a Utilisation (except for a Rollover Loan); and

 

(iii)           if a Lender so requires and notifies the Agent within 30 days of
the Company notifying the Agent of the event, the Agent shall:

 

(A)         as from the date of such notification cancel the Commitment of that
Lender whereupon the Commitment of that Lender will be cancelled; and

 

(B)          declare the participation of that Lender in all outstanding Loans,
together with accrued interest, and all other amounts accrued under the Finance
Documents and owing to that Lender due and payable, whereupon all such
outstanding amounts will become due and payable within 60 days of the Change of
Control.

 

(b)                           If a Lender has not notified the Agent that it
wishes to cancel its Commitment in accordance with paragraph (a) (iii) above,
then that Lender may not refuse to fund a Utilisation as a result of the Change
of Control from the date falling 30 days after the Company has notified the
Agent of the event.

 

8.3                           Voluntary cancellation

 

The Company may, if it gives the Agent not less than 15 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of €10,000,000 (and an integral multiple of
€5,000,000)) of the Available Facility.  Any cancellation under this Clause 8.3
shall reduce the Commitments of the Lenders rateably.

 

8.4                           Voluntary prepayment of Loans

 

The Borrower to which a Loan has been made may, if it gives the Agent not less
than 5 Business Days’ (or such shorter period as the Majority Lenders may agree)
prior notice, prepay the whole or any part of a Loan (but, if in part, being an
amount that reduces the Base Currency Amount of the Loan by a minimum amount of
€10,000,000 (and an integral multiple of €5,000,000)).

 

8.5                           Right of replacement or repayment and cancellation
in relation to a single Lender

 

(a)                            If:

 

(i)             any sum payable to any Lender by an Obligor is required to be
increased under paragraph (c) of Clause 13.2 (Tax gross up); or

 

30

--------------------------------------------------------------------------------


 

(ii)            any Lender claims indemnification from the Company under Clause
13.3 (Tax indemnity) or Clause 14 (Increased costs),

 

the Company may, whilst the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Agent notice of cancellation of
the Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans or give the Agent notice of its intention to
replace that Lender in accordance with paragraph (d) below.

 

(b)                           On receipt of a notice of cancellation referred to
in paragraph (a) above, the Commitment of that Lender shall immediately be
reduced to zero.

 

(c)                            On the last day of each Interest Period which
ends after the Company has given notice of cancellation under paragraph
(a) above (or, if earlier, the date specified by the Company in that notice),
each Borrower to which a Loan is outstanding shall repay that Lender’s
participation in that Loan.

 

(d)                           The Company may, in the circumstances set out in
paragraph (a) above, on 10 Business Days’ prior notice to the Agent and that
Lender, replace that Lender by requiring that Lender to (and, to the extent
permitted by law, that Lender shall) transfer pursuant to Clause 24 (Changes to
the Lenders) all (and not part only) of its rights and obligations under this
Agreement to a Lender or other bank, financial institution, trust, fund or other
entity selected by the Company which confirms its willingness to assume and does
assume all the obligations of the transferring Lender in accordance with Clause
24 (Changes to the Lenders) for a purchase price in cash or other cash payment
payable at the time of the transfer equal to the outstanding principal amount of
such Lender’s participation in the outstanding Loans and all accrued interest
(to the extent that the Agent has not given a notification under Clause 24.9
(Pro rata interest settlement)), Break Costs and other amounts payable in
relation thereto under the Finance Documents.

 

(e)                            The replacement of a Lender pursuant to paragraph
(d) above shall be subject to the following conditions:

 

(i)            the Company shall have no right to replace the Agent;

 

(ii)           neither the Agent nor any Lender shall have any obligation to
find a replacement Lender; and

 

(iii)          in no event shall the Lender replaced under paragraph (d) above
be required to pay or surrender any of the fees received by such Lender pursuant
to the Finance Documents.

 

8.6                           Restrictions

 

(a)                            Any notice of cancellation or prepayment given by
any Party under this Clause 8.6 shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

(b)                           Any prepayment under this Agreement shall be made
together with accrued interest on the amount prepaid and, subject to any Break
Costs, without premium or penalty.

 

31

--------------------------------------------------------------------------------


 

(c)                            Unless a contrary indication appears in this
Agreement, any part of the Facility which is prepaid or repaid may be reborrowed
in accordance with the terms of this Agreement.

 

(d)                           The Borrowers shall not repay or prepay all or any
part of the Loans or cancel all or any part of the Commitments except at the
times and in the manner expressly provided for in this Agreement.

 

(e)                            Subject to Clause 2.2 (Increase), no amount of
the Total Commitments cancelled under this Agreement may be subsequently
reinstated.

 

(f)                              If the Agent receives a notice under this
Clause 8 it shall promptly forward a copy of that notice to either the Company
or the affected Lender, as appropriate.

 

8.7                           Right of cancellation in relation to a Defaulting
Lender

 

(a)                            If any Lender becomes a Defaulting Lender, the
Company may, at any time whilst the Lender continues to be a Defaulting Lender,
give the Agent five Business Days’ notice of cancellation of each Available
Commitment of that Lender.

 

(b)                           On the notice referred to in paragraph (a) above
becoming effective, each Available Commitment of the Defaulting Lender shall
immediately be reduced to zero.

 

(c)                            The Agent shall as soon as practicable after
receipt of a notice referred to in paragraph (a) above, notify all the Lenders.

 

32

--------------------------------------------------------------------------------


 

SECTION 5

 

COSTS OF UTILISATION

 

9.                                 INTEREST

 

9.1                           Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

(a)            Margin;

 

(b)           LIBOR or, in relation to any Loan in euro, EURIBOR; and

 

(c)            Mandatory Cost, if any.

 

9.2                           Payment of interest

 

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six monthly intervals after the
first day of the Interest Period).

 

9.3                           Default interest

 

(a)                            If an Obligor fails to pay any amount payable by
it under a Finance Document on its due date, interest shall accrue on the
overdue amount from the due date up to the date of actual payment (both before
and after judgment) at a rate which, subject to paragraph (b) below, is the sum
of 1 per cent and the rate which would have been payable if the overdue amount
had, during the period of non-payment, constituted a Loan in the currency of the
overdue amount for successive Interest Periods, each of a duration selected by
the Agent (acting reasonably).  Any interest accruing under this Clause 9.3
shall be immediately payable by the Obligor on demand by the Agent.

 

(b)                           If any overdue amount consists of all or part of a
Loan which became due on a day which was not the last day of an Interest Period
relating to that Loan:

 

(i)             the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and

 

(ii)            the rate of interest applying to the overdue amount during that
first Interest Period shall be the sum of 1 per cent and the rate which would
have applied if the overdue amount had not become due, subject to any applicable
restrictions under French law.

 

(c)                            Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Interest Period applicable to that overdue amount but will remain immediately
due and payable.

 

9.4                           Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 

9.5                           Italian Usury Law

 

Notwithstanding any other provision contained in this Agreement, if at any time
the interest rate stated to be applicable under this Agreement would cause a
breach of Italian law No. 108/1996

 

33

--------------------------------------------------------------------------------


 

(the “Italian Usury Law”), then the rate of interest payable by an Obligor
incorporated in Italy under this Agreement shall be capped at the maximum rate
permitted to be payable under the Italian Usury Law.

 

10.                           INTEREST PERIODS

 

10.1                     Selection of Interest Periods

 

(a)                            A Borrower (or the Company on behalf of a
Borrower) may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

 

(b)                           Subject to this Clause 10, a Borrower (or the
Company) may select an Interest Period of 1, 2, 3 or 6 Months or any other
period agreed between a Borrower (or the Company) and the Agent (acting on the
instructions of all the Lenders in relation to the relevant Loan).

 

(c)                            An Interest Period for a Loan shall not extend
beyond the Termination Date.

 

(d)                           A Loan has one Interest Period only.

 

10.2                     Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

10.3                     Taux Effectif Global

 

In order to comply with the provisions of Articles L313-1 and L313-2 of the
French Consumer Code (Code de la Consommation), the effective global rate (taux
effectif global) calculated in accordance with the Articles referred to above
shall be as set out in a letter from the Agent to a French Borrower in the form
of the letter at Schedule 11 (Form of TEG letter) on the date of the accession
of a French Borrower to this Agreement.

 

11.                           CHANGES TO THE CALCULATION OF INTEREST

 

11.1                     Absence of quotations

 

Subject to Clause 11.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.

 

11.2                     Market disruption

 

(a)                            If a Market Disruption Event occurs in relation
to a Loan for any Interest Period, then the rate of interest on each Lender’s
share of that Loan for the Interest Period shall be the percentage rate per
annum which is the sum of:

 

(i)             the Margin;

 

(ii)            the rate notified to the Agent by that Lender as soon as
practicable and in any event before close of business on the Quotation Day (or,
if earlier, before interest is due to be paid in respect of that Interest
Period), to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select; and

 

34

--------------------------------------------------------------------------------


 

(iii)           the Mandatory Cost, if any, applicable to that Lender’s
participation in the Loan.

 

(b)                           If:

 

(i)             the percentage rate per annum notified by a Lender pursuant to
paragraph (a)(ii) above is less than LIBOR or, in relation to any Loan in euro,
EURIBOR; or

 

(ii)            a Lender has not notified the Agent of a percentage rate per
annum pursuant to paragraph (a)(ii) above,

 

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
LIBOR or, in relation to any Loan in euro, EURIBOR.

 

(c)                            In this Agreement “Market Disruption Event”
means:

 

(i)             at or about noon on the Quotation Day for the relevant Interest
Period the Screen Rate is not available and none or only one of the Reference
Banks supplies a rate to the Agent to determine LIBOR or, if applicable, EURIBOR
for Dollars for the relevant currency and Interest Period; or

 

(ii)            before close of business in London on the Quotation Day for the
relevant Interest Period, the Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 35 per cent. of that Loan) that
the cost to it of funding its participation in that Loan from whatever source it
may reasonably select would be in excess of LIBOR or, if applicable, EURIBOR.

 

11.3                     Alternative basis of interest or funding

 

(a)                            If a Market Disruption Event occurs and the Agent
or the Company so requires, the Agent and the Company shall enter into
negotiations in good faith (for a period of not more than 30 days) with a view
to agreeing a substitute basis for determining the rate of interest.

 

(b)                           Any alternative basis agreed pursuant to paragraph
(a) above shall, with the prior consent of all the Lenders and the Company, be
binding on all Parties.

 

11.4                     Break Costs

 

(a)                            Each Borrower shall, within three Business Days
of demand by a Finance Party, pay to that Finance Party its Break Costs
attributable to all or any part of a Loan or Unpaid Sum being paid by that
Borrower on a day other than the last day of an Interest Period for that Loan or
Unpaid Sum.

 

(b)                           Each Lender shall, as soon as reasonably
practicable after a demand by the Agent, provide a certificate confirming the
amount of its Break Costs for any Interest Period in which they accrue.

 

12.                           FEES

 

12.1                     Commitment fee

 

(a)                            The Company shall pay to the Agent (for the
account of each Lender) a fee in the Base Currency computed on a day to day
basis at a percentage rate per annum equal to 35 per cent. of the applicable
Margin which would apply to a Loan drawn on that day under the Facility, such
fee to be paid on that Lender’s Available Commitment for the Availability
Period.

 

35

--------------------------------------------------------------------------------


 

(b)                           The accrued commitment fee is payable on the last
day of each successive period of three Months which ends during the Availability
Period, on the last day of the Availability Period and, if cancelled in full, on
the cancelled amount of the relevant Lender’s Commitment at the time the
cancellation is effective or as otherwise agreed by an Arranger and the Company.

 

(c)                            No commitment fee is payable to the Agent (for
the account of a Lender) on any Available Commitment of that Lender for any day
on which that Lender is a Defaulting Lender.

 

12.2                     Participation fee

 

The Company shall pay to the Agent (for the account of each Lender) a
participation fee in the amount and at the times agreed in a Fee Letter.

 

12.3                     Agency fee

 

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

12.4                     Utilisation fee

 

(a)                            The Company shall pay to the Agent (for the
account of each relevant Lender) a utilisation fee in the Base Currency computed
at the rate of:

 

(i)             0.25 per cent. per annum calculated from day to day on the
amount of all Loans then outstanding during the Availability Period at such time
when the aggregate amount of the Lenders’ participations in all Loans then
outstanding exceeds €216,666,667 on that day; and

 

(ii)            0.50 per cent. per annum calculated from day to day on the
amount of all Loans then outstanding during the Availability Period at such time
when the aggregate amount of the Lenders’ participations in all Loans then
outstanding exceeds €433,333,333 on that day.

 

(b)                           The accrued utilisation fee is payable on the last
day of each successive period of three Months which ends during the Availability
Period and on the last day of the Availability Period, and in respect of a
Lender, on the last day on which any part of its participation in the Loans
becomes repayable.

 

36

--------------------------------------------------------------------------------


 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

13.                           TAX GROSS UP AND INDEMNITIES

 

13.1                     Definitions

 

(a)                            In this Agreement:

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Qualifying Lender” means:

 

(i)             with respect to an English Borrower (including, for the
avoidance of doubt, any payment by the Company as guarantor on behalf of such
Borrower):

 

(A)         a Lender (other than a Lender within sub-paragraph (B) below) which
is beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:

 

(I)               a Lender:

 

1.            which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance under a Finance Document; or

 

2.            in respect of an advance made under a Finance Document by a person
that was a bank (as defined for the purpose of section 879 of the ITA) at the
time that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

(II)             a Lender which is:

 

(1)           a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(2)           a partnership each member of which is:

 

(a)           a company so resident in the United Kingdom; or

 

(b)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of Section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA;

 

(3)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in

 

37

--------------------------------------------------------------------------------


 

respect of that advance in computing the chargeable profits (within the meaning
of Section 19 of the CTA) of that company; or

 

(III)                                    a Treaty Lender; or

 

(B)                             a building society (as defined for the purpose
of section 880 of the ITA);

 

(ii)                                   with respect to a French Borrower
(including, for the avoidance of doubt, any payment by the Company as guarantor
on behalf of such Borrower), a Lender which is:

 

(A)                           lending through a Facility Office in France; or

 

(B)                             a Treaty Lender; or

 

(C)                             otherwise entitled under French tax law to
receive interest payments from such Borrower without such Borrower being
required to make any deduction or withholding for or on account of tax from a
payment made under a Finance Document;

 

(iii)                                with respect to a German Borrower
(including, for the avoidance of doubt, any payment by the Company as guarantor
on behalf of such Borrower), a Lender which is

 

(A)                           lending through a Facility Office in Germany; or

 

(B)                             a Treaty Lender; or

 

(C)                             otherwise entitled under German tax law to
receive interest payments from such Borrower without such Borrower being
required to make any deduction or withholding for or on account of tax from a
payment made under a Finance Document.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

(i)                                      a company resident in the United
Kingdom for United Kingdom tax purposes; or

 

(ii)                                   a partnership each member of which is:

 

(A)                           a company so resident in the United Kingdom; or

 

(B)                             a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of Section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA; or

 

(iii)                                a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of Section 19 of
the CTA) of that company.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

38

--------------------------------------------------------------------------------


 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 13.2 (Tax gross up) or a payment under Clause 13.3
(Tax indemnity).

 

“Treaty Lender” means, in relation to a Borrower (including, for the avoidance
of doubt, the Company as guarantor making a payment on behalf of such Borrower),
a Lender which fulfils all conditions which must be fulfilled under the
provisions of a double taxation treaty with the relevant Borrower’s jurisdiction
of incorporation to obtain full exemption from taxation on interest imposed by
that Borrower’s jurisdiction of incorporation (subject to completion of any
necessary procedural formalities).

 

“UK Non-Bank Lender” means a Lender which gives a Tax Confirmation in the
Assignment Agreement, Transfer Certificate or Increase Confirmation which it
executes on becoming a Party.

 

“UK Source Obligor” means an Obligor which is incorporated or resident for Tax
purposes in any part of the United Kingdom or which would otherwise be required
to make a Tax Deduction in respect of Tax imposed by the United Kingdom unless
exemption from that requirement was available.

 

(b)                           Unless a contrary indication appears, in this
Clause 13 a reference to “determines” or “determined” means a determination made
in good faith in the absolute discretion of the person making the determination.

 

13.2                     Tax gross up

 

(a)                            Each Obligor shall make all payments to be made
by it without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b)                           The Company shall promptly upon becoming aware
that an Obligor must make a Tax Deduction (or that there is any change in the
rate or the basis of a Tax Deduction) notify the Agent accordingly.  Similarly,
a Lender shall notify the Agent on becoming so aware in respect of a payment
payable to that Lender.  If the Agent receives such notification from a Lender
it shall notify the Company and that Obligor.

 

(c)                            If a Tax Deduction is required by law to be made
by an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d)                           A payment by an English Borrower or by the Company
as guarantor on behalf of an English Borrower shall not be increased under
paragraph (c) above by reason of a Tax Deduction on account of Tax imposed by
the United Kingdom, if on the date on which the payment falls due:

 

(i)                                      the payment could have been made to the
relevant Lender without a Tax Deduction if the Lender had been a Qualifying
Lender, but on that date that Lender is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration or application
of) any law or double taxation treaty, or any published practice or published
concession of any relevant taxing authority; or

 

39

--------------------------------------------------------------------------------


 

(ii)                                   the relevant Lender is a Qualifying
Lender solely by virtue of sub-paragraph (i)(A)(II) of the definition of
Qualifying Lender and:

 

(A)                           an officer of HM Revenue & Customs has given (and
not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to the payment and that Lender has received from the Obligor making the
payment or from the Company a certified copy of that Direction; and

 

(B)                             the payment could have been made to the Lender
without any Tax Deduction if that Direction had not been made; or

 

(iii)                                the relevant Lender is a Qualifying Lender
solely by virtue of sub-paragraph (i)(A)(II) of the definition of Qualifying
Lender and:

 

(A)                           the relevant Lender has not given a Tax
Confirmation to the Company; and

 

(B)                             the payment could have been made to the Lender
without any Tax Deduction if the Lender had given a Tax Confirmation to the
Company, on the basis that the Tax Confirmation would have enabled the Company
to have formed a reasonable belief that the payment was an “excepted payment”
for the purpose of section 930 of the ITA; or

 

(iv)                               the relevant Lender is a Treaty Lender and
the Obligor making the payment is able to demonstrate that (subject to the
completion of any necessary procedural formalities by the Obligor) the payment
could have been made to the Lender without the Tax Deduction had that Lender
complied with its obligations under paragraph (j) below.

 

(e)                            A payment by:

 

(i)                                      a French Borrower or by the Company as
guarantor on behalf of a French Borrower; or

 

(ii)                                   a German Borrower or by the Company as
guarantor on behalf of a German Borrower,

 

shall not be increased under paragraph (c) above by reason of a Tax Deduction on
account of Tax imposed by France (in the case of (i) above) or Germany (in the
case of (ii) above) , if on the date on which the payment falls due the payment
could have been made to the relevant Lender without a Tax Deduction if the
Lender had been a Qualifying Lender, but on that date that Lender is not or has
ceased to be a Qualifying Lender other than as a result of any change after the
date it became a Lender under this Agreement in (or in the interpretation,
administration or application of) any law or double taxation treaty, or any
published practice or published concession of any relevant taxing authority.

 

(f)                              A payment by a Luxembourg Borrower or by the
Company as guarantor on behalf of a Luxembourg Borrower, shall not be increased
under paragraph (c) above by reason of a Tax Deduction on account of Tax imposed
by the Grand Duchy of Luxembourg, if the Tax Deduction is required in respect of
the European Union Council Directive 2003/48/EC of 3 June 2003 on the taxation
of savings income in the form of interest payments (or any amendment thereof) as
transposed into Luxembourg law by the Luxembourg laws of 21 June 2005 and
implementing the agreements entered into between Luxembourg and certain
dependent and associated territories of the European Union regarding measures
similar to the ones included in the above Council Directive, or in respect of
the

 

40

--------------------------------------------------------------------------------


 

Luxembourg law of 23 December 2005, as amended, relating to interest payments
made to Luxembourg resident individuals.

 

(g)                           No French Borrower, German Borrower or Dutch
Borrower is required to make an increased payment to a Lender under paragraph
(c) above for a Tax Deduction in respect of tax imposed by France, Germany or
the Netherlands respectively from a payment of interest on a Loan, if on the
date on which the payment falls due the relevant Lender in relation to the
relevant Borrower is a Treaty Lender and the Borrower making the payment is able
to demonstrate that (subject to the completion of any necessary procedural
formalities by the Borrower) the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
paragraph (j) below.

 

(h)                           If an Obligor is required to make a Tax Deduction,
that Obligor shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(i)                               As soon as reasonably practicable, after
making either a Tax Deduction or any payment required in connection with that
Tax Deduction, the Obligor making that Tax Deduction shall deliver to the Agent
for the Finance Party entitled to the payment evidence reasonably satisfactory
to that Finance Party that the Tax Deduction has been made or (as applicable)
any appropriate payment paid to the relevant taxing authority.

 

(j)

 

(i)                                      Subject to paragraph (ii) below, a
Treaty Lender and each Obligor which makes a payment to which that Treaty Lender
is entitled shall co-operate in promptly completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

 

(ii)                                   With respect to a payment by a UK Source
Obligor, nothing in paragraph (i) above shall require a Treaty Lender to:

 

(A)                           register under the HMRC DT Treaty Passport scheme;

 

(B)                             apply the HMRC DT Treaty Passport scheme to any
Loan or Utilisation if it has so registered; or

 

(C)                             file forms in relation to a double taxation
treaty if it has:

 

(i)                                  included an indication to the effect that
it wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with paragraph (m) below or paragraph (a) of Clause 13.7 (HMRC DT
Treaty Passport scheme confirmation); or

 

(ii)                               notified the Company of its scheme reference
number and its jurisdiction of tax residence pursuant to paragraph (o) below,

 

and the Obligor making that payment has not complied with its obligations under
paragraph (n) below, paragraph (b) of Clause 13.7 (HMRC DT Treaty Passport
scheme confirmation) or paragraph (p) below.

 

41

--------------------------------------------------------------------------------


 

(k)                            A UK Non-Bank Lender which becomes a Party on the
day on which this Agreement is entered into gives a Tax Confirmation to the
Company by entering into this Agreement.

 

(l)                               A UK Non-Bank Lender shall promptly notify the
Company and the Agent if there is any change in the position from that set out
in the Tax Confirmation.

 

(m)                         A Treaty Lender which becomes a Party on the day on
which this Agreement is entered into that (i) holds a passport under the HMRC DT
Treaty Passport scheme, and (ii) which then wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Agent and without liability to any Obligor) by including its scheme reference
number opposite its name in Part II of Schedule 1 (The Original Parties).

 

(n)                           Where a Lender includes the indication described
in paragraph (m) above in Part II of Schedule 1 (The Original Parties):

 

(i)                                      each Original Borrower which is a UK
Source Obligor shall file a duly completed form DTTP-2 in respect of such Lender
with HM Revenue & Customs within 30 days of the date of this Agreement and shall
promptly provide the Lender with a copy of that filing; and

 

(ii)                                   each Additional Borrower which is a UK
Source Obligor shall file a duly completed form DTTP-2 in respect of such Lender
with HM Revenue & Customs within 30 days of becoming an Additional Borrower and
shall promptly provide the Lender with a copy of that filing.

 

(o)                           Where permitted and effective in accordance with
the HMRC DT Treaty Passport Scheme, a Treaty Lender which has not included the
indication described in paragraph (m) above or the indication described in
paragraph (a) of Clause 13.7 (HMRC DT Treaty Passport scheme confirmation) but
which holds a passport under the HMRC DT Treaty Passport scheme and subsequently
wishes that scheme to apply to this Agreement shall notify the Company (without
liability to any Obligor) of its scheme reference number and its jurisdiction of
tax residence, provided that such notice must be effective in accordance with
Clause 31 (Notices) at least 10 Business Days prior to any applicable deadline
for submission of form DTTP-2.

 

(p)                           Where a Lender notifies the Company of its scheme
reference number and its jurisdiction of tax residence pursuant to paragraph
(o) above:

 

(i)                                      each Borrower which is a UK Source
Obligor which is a Party as a Borrower as at the date on which that notice
becomes effective in accordance with Clause 31 (Notices) shall file a duly
completed form DTTP-2 in respect of such Lender with HM Revenue & Customs within
10 Business Days of that date or, if earlier, prior to any applicable deadline
for submission of form DTTP-2 and shall promptly provide the Lender with a copy
of that filing; and

 

(ii)                                   each Additional Borrower which is a UK
Source Obligor which becomes an Additional Borrower after the date on which that
notice becomes effective in accordance with Clause 31 (Notices) shall file a
duly completed form DTTP-2 in respect of such Lender with HM Revenue & Customs
within 30 days of becoming an Additional Borrower and shall promptly provide the
Lender with a copy of that filing.

 

42

--------------------------------------------------------------------------------


 

(q)                           If a Lender has not either:

 

(i)                                      included an indication to the effect
that it wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with paragraph (m) above or paragraph (a) of Clause 13.7 (HMRC DT
Treaty Passport scheme confirmation); or

 

(ii)                                   notified the Company of its scheme
reference number and its jurisdiction of tax residence pursuant to paragraph
(o) above,

 

no Obligor shall file any form relating to the HMRC DT Treaty Passport scheme in
respect of that Lender’s Commitment(s) or its participation in any Loan or
Utilisation.

 

13.3                     Tax indemnity

 

(a)                            The Company shall (within three Business Days of
demand by the Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Finance Document.

 

(b)                           Paragraph (a) above shall not apply:

 

(i)                                      with respect to any Tax assessed on a
Finance Party:

 

(A)                           under the law of the jurisdiction in which that
Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

(B)                             under the law of the jurisdiction in which that
Finance Party’s Facility Office is located in respect of amounts received or
receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)                                   to the extent a loss, liability or cost:

 

(A)                           is compensated for by an increased payment under
Clause 13.2 (Tax gross up); or

 

(B)                             would have been compensated for by an increased
payment under Clause 13.2 (Tax gross up) but was not so compensated solely
because one of the exclusions in paragraphs (d), (e), (f) or (g) of Clause 13.2
(Tax gross up) applied.

 

(c)                            A Protected Party making, or intending to make, a
claim under paragraph (a) above shall promptly notify the Agent of the event
which will give, or has given, rise to the claim, following which the Agent
shall notify the Company.

 

(d)                           A Protected Party shall, on receiving a payment
from an Obligor under this Clause 13.3, notify the Agent.

 

13.4                     Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)                                   a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, or to that Tax Payment;
and

 

43

--------------------------------------------------------------------------------


 

(b)                                  that Finance Party has obtained, utilised
and fully retained that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

13.5                     Stamp taxes

 

The Company shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, stamp duty land tax, registration, notarial and
other similar Taxes payable in respect of any Finance Document except for any
Luxembourg registration duties (droit d’enregistrement) payable due to a
registration of any Finance Document when such registration is or was not
required to maintain or preserve the rights of any Finance Party under the
Finance Documents.

 

13.6                     Lender Status Confirmation

 

With respect to each English Borrower, French Borrower or German Borrower, each
Lender which becomes a Party to this Agreement after the date of this Agreement
shall indicate, in the Transfer Certificate, Assignment Agreement or Increase
Confirmation which it executes on becoming a Party, and for the benefit of the
Agent and without liability to any Obligor, which of the following categories it
falls in:

 

(a)                            not a Qualifying Lender;

 

(b)                           a Qualifying Lender (other than a Treaty Lender);
or

 

(c)                            a Treaty Lender.

 

If a New Lender fails to indicate its status in accordance with this Clause 13.6
in relation to a Borrower, then such New Lender shall be treated for the
purposes of this Agreement (including by each Obligor) as if it is not a
Qualifying Lender with respect to such Borrower until such time as it notifies
the Agent which category applies (and the Agent, upon receipt of such
notification, shall inform the Company). For the avoidance of doubt, a Transfer
Certificate, Assignment Agreement or Increase Confirmation shall not be
invalidated by any failure of a Lender to comply with this Clause 13.6.

 

13.7                     HMRC DT Treaty Passport scheme confirmation

 

(a)                            A New Lender or an Increase Lender that is a
Treaty Lender that (i) holds a passport under the HMRC DT Treaty Passport
scheme, and (ii) which then wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Agent and without
liability to any Obligor) in the Transfer Certificate, Assignment Agreement or
Increase Confirmation which it executes by including its scheme reference number
in that Transfer Certificate, Assignment Agreement or Increase Confirmation.

 

(b)                           Where a New Lender or an Increase Lender includes
the indication described in paragraph (a) above in the relevant Transfer
Certificate, Assignment Agreement or Increase Confirmation:

 

(i)                                      each Borrower which is a Party as a
Borrower as at the relevant Transfer Date shall file a duly completed form
DTTP-2 in respect of such Lender with HM Revenue & Customs within 30 days of
that Transfer Date and shall promptly provide the Lender with a copy of that
filing; and

 

44

--------------------------------------------------------------------------------


 

(ii)                                   each Additional Borrower which becomes an
Additional Borrower after the relevant Transfer Date shall file a duly completed
form DTTP-2 in respect of such Lender with HM Revenue & Customs within 30 days
of becoming an Additional Borrower and shall promptly provide the Lender with a
copy of that filing.

 

13.8                     VAT

 

(a)                            All amounts set out or expressed in a Finance
Document to be payable by any Party to a Finance Party which (in whole or in
part) constitute the consideration for a supply or supplies for VAT purposes
shall be deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to paragraph (b) below, if VAT is or becomes
chargeable on any supply made by any Finance Party to any Party under a Finance
Document, that Party shall pay to the Finance Party (in addition to and at the
same time as paying any other consideration for such supply) an amount equal to
the amount of such VAT (and such Finance Party shall promptly provide an
appropriate VAT invoice to such Party).

 

(b)                           If VAT is or becomes chargeable on any supply made
by any Finance Party (the “Supplier”) to any other Finance Party (the
“Recipient”) under a Finance Document, and any Party other than the Recipient
(the “Subject Party”) is required by the terms of any Finance Document to pay an
amount equal to the consideration for such supply to the Supplier (rather than
being required to reimburse the Recipient in respect of that consideration),
such Party shall also pay to the Supplier or, if the Recipient has to account to
the relevant tax authority for such VAT under the reverse charge procedure, to
the Recipient (in addition to and at the same time as paying such amount) an
amount equal to the amount of such VAT. The Recipient will promptly pay to the
Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.

 

(c)                            Where a Finance Document requires any Party to
reimburse or indemnify a Finance Party for any cost or expense, that Party shall
reimburse or indemnify (as the case may be) such Finance Party for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(d)                           Any reference in this Clause 13.8 to any Party
shall, at any time when such Party is treated as a member of a group for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the representative member of such group at such time (the term
“representative member” to:

 

(i)                                      have the same meaning as in the Value
Added Tax Act 1994 with regard to England and Wales; or

 

(ii)                                   (where applicable) with regard to another
jurisdiction and in relation to VAT or any other tax of a similar nature, refer
to an equivalent entity under the relevant laws of such jurisdiction to that
referred to in paragraph (i) above).

 

45

--------------------------------------------------------------------------------


 

14.                           INCREASED COSTS

 

14.1                     Increased costs

 

(a)                            Subject to Clause 14.3 (Exceptions) the Company
shall, within three Business Days of a demand by the Agent, pay for the account
of a Finance Party the amount of any Increased Costs incurred by that Finance
Party or any of its Affiliates as a result of (i) the introduction of or any
change in (or in the interpretation, administration or application of) any law
or regulation or (ii) compliance with any law or regulation made after the date
of this Agreement.

 

(b)                           In this Agreement “Increased Costs” means:

 

(i)                                      a reduction in the rate of return from
the Facility or on a Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)                                   an additional or increased cost; or

 

(iii)                                a reduction of any amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

14.2                     Increased cost claims

 

(a)                            A Finance Party intending to make a claim
pursuant to Clause 14.1 (Increased costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Company.

 

(b)                           Each Finance Party shall, as soon as practicable
after a demand by the Agent, provide a certificate confirming the amount (and
reasonable details of the calculation) of its Increased Costs.

 

14.3                     Exceptions

 

(a)                            Clause 14.1 (Increased costs) does not apply to
the extent any Increased Cost is:

 

(i)                                      attributable to a Tax Deduction
required by law to be made by an Obligor;

 

(ii)                                   compensated for by Clause 13.3 (Tax
indemnity) (or would have been compensated for under Clause 13.3 (Tax indemnity)
but was not so compensated solely because any of the exclusions in paragraph
(b) of Clause 13.3 (Tax indemnity) applied);

 

(iii)                                compensated for by the payment of the
Mandatory Cost;

 

(iv)                               attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation; or

 

(v)                                  attributable to any day more than six
months before the first date on which an officer of the relevant Finance Party,
which officer is involved in the financing extended pursuant to this Agreement,
becomes aware of the relevant Increased Cost.

 

(b)                           In this Clause 14.3, a reference to a “Tax
Deduction” has the same meaning given to the term in Clause 13.1 (Definitions).

 

46

--------------------------------------------------------------------------------


 

15.                           OTHER INDEMNITIES

 

15.1                     Currency indemnity

 

(a)                            If any sum due from an Obligor under the Finance
Documents (a “Sum”), or any order, judgment or award given or made in relation
to a Sum, has to be converted from the currency (the “First Currency”) in which
that Sum is payable into another currency (the “Second Currency”) for the
purpose of:

 

(i)                                      making or filing a claim or proof
against that Obligor;

 

(ii)                                   obtaining or enforcing an order, judgment
or award in relation to any litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)                           Each Obligor waives any right it may have in any
jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

15.2                     Other indemnities

 

The Company shall, within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:

 

(a)                                   the occurrence of any Event of Default;

 

(b)                                  a failure by an Obligor to pay any amount
due under a Finance Document on its due date, including without limitation, any
cost, loss or liability arising as a result of Clause 28 (Sharing among the
Finance Parties);

 

(c)                                   funding, or making arrangements to fund,
its participation in a Loan requested by a Borrower in a Utilisation Request but
not made by reason of the operation of any one or more of the provisions of this
Agreement (other than by reason of default or negligence by that Finance Party
alone); or

 

(d)                                  a Loan (or part of a Loan) not being
prepaid in accordance with a notice of prepayment given by a Borrower or the
Company.

 

15.3                     Indemnity to the Agent

 

The Company shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

 

(a)                                   investigating any event which it
reasonably believes is a Default;

 

(b)                                  acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorised.

 

47

--------------------------------------------------------------------------------

 


 

16.         MITIGATION BY THE LENDERS

 

16.1       Mitigation

 

(a)         Each Finance Party shall, in consultation with the Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 8.1 (Illegality), Clause 13 (Tax gross-up and
indemnities) or Clause 14 (Increased costs) and paragraph 3 of Schedule 4
(Mandatory Cost Formulae) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.

 

(b)         Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

 

16.2       Limitation of liability

 

(a)         The Company shall promptly indemnify each Finance Party for all
costs and expenses reasonably incurred by that Finance Party as a result of
steps taken by it under Clause 16.1 (Mitigation).

 

(b)         A Finance Party is not obliged to take any steps under Clause 16.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

17.         COSTS AND EXPENSES

 

17.1       Transaction expenses

 

The Company shall within three Business Days of demand and delivery of invoices
pay the Agent and the Arranger the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution and syndication of:

 

(a)            this Agreement and any other documents referred to in this
Agreement; and

 

(b)           any other Finance Documents executed after the date of this
Agreement.

 

17.2       Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 29.10 (Change of currency), the Company shall,
within three Business Days of demand, reimburse the Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Agent in
responding to, evaluating, negotiating or complying with that request or
requirement.

 

17.3       Enforcement costs

 

The Company shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

 

48

--------------------------------------------------------------------------------


 

SECTION 7

 

GUARANTEE

 

18.         GUARANTEE AND INDEMNITY

 

18.1       Guarantee and indemnity

 

The Company irrevocably and unconditionally:

 

(a)            guarantees, as primary obligor and not merely as surety, to each
Finance Party punctual performance by each Borrower of all that Borrower’s
obligations under the Finance Documents;

 

(b)           undertakes with each Finance Party that whenever a Borrower does
not pay any amount when due under or in connection with any Finance Document,
the Company shall immediately on demand pay that amount as if it was the
principal obligor; and

 

(c)            agrees with each Finance Party that if any obligation guaranteed
by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify that Finance Party immediately on
demand against any cost, loss or liability it incurs as a result of a Borrower
not paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by it under any Finance Document on the date when
it would have been due. The amount payable by the Company under this indemnity
will not exceed the amount it would have had to pay under this Clause 18 if the
amount claimed had been recoverable on the basis of a guarantee.

 

18.2       Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part or any increase of the
Commitments, and this guarantee constitutes a guarantee of payment and not of
collection.

 

18.3       Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of the
Company under this Clause 18 will continue or be reinstated as if the discharge,
release or arrangement had not occurred.

 

18.4       Waiver of defences

 

The obligations of the Company under this Clause 18 will not be affected by an
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause 18 (without limitation and
whether or not known to it or any Finance Party) including:

 

(a)            any time, waiver or consent granted to, or composition with, any
Obligor or other person;

 

49

--------------------------------------------------------------------------------


 

(b)           the release of any other Obligor or any other person under the
terms of any composition or arrangement with any creditor of any member of the
Group;

 

(c)            the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(d)           any incapacity or lack of power, authority or legal personality of
or dissolution or change in the members or status of an Obligor or any other
person;

 

(e)            any amendment, waiver, modification, novation, supplement,
extension, restatement (however fundamental and whether or not more onerous) or
replacement of any Finance Document or any other document or security including
without limitation any change in the purpose of, any extension of or any
increase in any facility or the addition of any new facility under any Finance
Document or other document or security;

 

(f)            any unenforceability, illegality or invalidity of any obligation
of any person under any Finance Document or any other document or security; or

 

(g)           any insolvency or similar proceedings.

 

18.5       Immediate recourse

 

The Company waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Company under this Clause 18.  This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

18.6       Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(a)            refrain from applying or enforcing any other moneys, security or
rights held or received by that Finance Party (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
the Company shall not be entitled to the benefit of the same; and

 

(b)           hold in an interest-bearing suspense account any moneys received
from the Company or on account of the Company’s liability under this Clause 18.

 

18.7       Deferral of Company’s rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, the Company will not exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 18:

 

50

--------------------------------------------------------------------------------


 

(a)            to be indemnified by an Obligor;

 

(b)           to claim any contribution from any other guarantor of any
Obligor’s obligations under the Finance Documents;

 

(c)            to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party;

 

(d)           to bring legal or other proceedings for an order requiring any
Obligor to make any payment, or perform any obligation, in respect of which the
Company has given a guarantee, undertaking or indemnity under Clause 18.1
(Guarantee and indemnity);

 

(e)            to exercise any right of set-off against any Obligor; and/or

 

(f)            to claim or prove as a creditor of any Obligor in competition
with any Finance Party.

 

If the Company receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 29 (Payment mechanics).

 

18.8       Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

18.9       Dollar conversion

 

Any amount payable in the Base Currency by the Company pursuant to the Finance
Documents shall be paid, at the written request of any Finance Party in relation
to any amounts payable to such Finance Party only, in dollars either:

 

(i)             in New York; or

 

(ii)            in such other jurisdiction as such Finance Party may elect.

 

51

--------------------------------------------------------------------------------


 

SECTION 8

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

19.         REPRESENTATIONS

 

The Company (in relation to itself and each other Obligor as applicable) makes
the representations and warranties set out in this Clause 19 to each Finance
Party on the date of this Agreement.

 

19.1       Status

 

(a)         It is a US corporation, duly incorporated and in good standing under
the law of its jurisdiction of its place of incorporation and each other member
of the Group is duly incorporated (or in the case of any other member of the
Group in the US that is not a corporation, duly organised) and validly existing
under the law of its jurisdiction of the place of its incorporation or
organisation (as applicable).

 

(b)         It and each of its Subsidiaries possesses the capacity to sue and be
sued in its own name and has the power to own its assets and carry on its
business as it is being conducted except, in the case of a member of the Group
which is not an Obligor, where failure to possess such capacity or to have such
power could not reasonably be expected to have a Material Adverse Effect.

 

19.2       Binding obligations

 

Subject to the Reservations, the obligations of each Obligor expressed to be
assumed by it in each Finance Document are legal, valid, binding and enforceable
obligations.

 

19.3       Non-conflict with other obligations

 

The entry into and performance by each Obligor of, and the transactions
contemplated by, the Finance Documents do not and will not conflict with:

 

(a)            any law or regulation applicable to it (including Regulations U
and X);

 

(b)           its constitutional documents; or

 

(c)            any agreement or instrument binding upon it or any of its assets
(in a manner which has or could reasonably be expected to have a Material
Adverse Effect).

 

19.4       Power and authority

 

Each Obligor has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is a party and the transactions contemplated by
those Finance Documents.

 

19.5       Validity and admissibility in evidence

 

All Authorisations required:

 

(a)            for the conduct of the business, trade and ordinary activities of
it and each of its Subsidiaries or the ownership of their respective assets
(except to the extent that failure to make pay or obtain the same could not
reasonably be expected to have a Material Adverse Effect);

 

(b)           to enable each Obligor lawfully to enter into, exercise its rights
and comply with its obligations in the Finance Documents to which it is a party;
and

 

52

--------------------------------------------------------------------------------


 

(c)            to make the Finance Documents to which each Obligor is a party,
subject to the Reservations, admissible in evidence in its jurisdiction of
incorporation,

 

have been obtained or effected and are in full force and effect.

 

19.6       No default

 

No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.

 

19.7       No breach

 

It and each of its Subsidiaries is not in breach of, or in default under, any
agreement to which it is  a party or which is binding on it or any of its
assets, in a manner or to an extent which could reasonably be expected to have a
Material Adverse Effect.

 

19.8       No misleading information

 

(a)         Any written factual information provided by or on behalf of any
member of the Group to any Finance Party (including for the purposes of the
Information Package) for the purposes of the Facility was true and accurate in
all material respects as at the date it was provided or as at the date (if any)
at which it is stated.

 

(b)         Any financial projections contained in the Information Package have
been prepared on the basis of recent historical information and on the basis of
assumptions which were reasonable in light of the facts and circumstances then
existing.

 

(c)         To the best of its knowledge and belief, nothing has occurred or
been omitted from the Information Package and no information has been given or
withheld that results in the information provided to any Finance Party
(including the information contained in the Information Package) being untrue or
misleading in any material respect as at the date thereof.

 

19.9       Financial statements

 

(a)         The Original Financial Statements were prepared in accordance with
GAAP consistently applied.

 

(b)         The Original Financial Statements fairly represent the financial
condition and operations (consolidated in the case of the Company) of the
relevant Obligor as at the end of and for the relevant financial year.

 

(c)         Each of the latest financial statements delivered under Clause
20.1(a) (Financial statements) is prepared in accordance with GAAP and fairly
represents the financial position of the relevant company as at the date of such
financial statements and the results of its operations and its cash flows for
the annual period ended on such date; and

 

(d)         Each of the latest unaudited quarterly consolidated statements of
income, stockholders’ equity and cash flows of the Company delivered under
Clause 20.1(b) (Financial statements) fairly represents the consolidated
financial condition and operations of the Company as at the date of such
quarterly financial statements and the consolidated results of operations and
cash flows for the relevant quarterly period, subject to normal year-end audit
adjustments and the absence of footnotes.

 

53

--------------------------------------------------------------------------------


 

19.10     Pari passu ranking

 

The payment obligations of each Obligor under the Finance Documents rank at
least pari passu with all its other unsecured and unsubordinated Financial
Indebtedness, except for any obligations which are mandatorily preferred by law
and not by contract.

 

19.11     No proceedings pending or threatened

 

No litigation, arbitration, investigation or administrative proceedings of or
before any court, arbitral body or agency have been started or, to the knowledge
of the Company’s officers, have been threatened against it or any of its
Subsidiaries which in each case could reasonably be expected to have a Material
Adverse Effect, except for Disclosed Claims.

 

19.12     Compliance with laws and regulations

 

It and each of its Subsidiaries has complied in all material respects with all
applicable laws and regulations (including Environmental Laws) to which it may
be subject in each case where failure to do so could reasonably be expected to
have a Material Adverse Effect.

 

19.13     Environmental

 

(a)         It and each of its Subsidiaries has and has at all times complied
with all applicable Environmental Law, non-compliance with which could
reasonably be expected to have a Material Adverse Effect.

 

(b)         Every consent, authorisation, licence or approval required under or
pursuant to any Environmental Law by it and each of its Subsidiaries in
connection with the conduct of its business and the ownership, use, exploitation
or occupation of its assets, the absence or lack of which could reasonably be
expected to have a Material Adverse Effect, has been obtained and is in full
force and effect.

 

(c)         There has been no default in the observance of the conditions and
restrictions (if any) imposed in, or in connection with, any of the same which
default could reasonably be expected to have a Material Adverse Effect.

 

(d)         No circumstances have arisen (i) which would entitle any person to
revoke, suspend, amend, vary, withdraw or refuse to amend any of the same or
(ii) which might give rise to a claim against it and each of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect having
regard to the cost to that company of meeting such a claim.

 

19.14     No Security

 

(a)         No Security other than Permitted Security exists over all or any
part of the assets of it or any of its Subsidiaries.

 

(b)         The execution of the Finance Documents by each Obligor and the
exercise of each of their respective rights and the performance of each of their
respective obligations under the Finance Documents will not result in the
creation of, or any obligation to create, any Security over or in respect of any
of their assets.

 

19.15     No Material Adverse Change

 

Since 31 December 2009, no event has occurred which has had, or could be
reasonably expected to have, a Material Adverse Effect.

 

54

--------------------------------------------------------------------------------


 

19.16     Taxes

 

(a)         It and each of its Subsidiaries has complied in all material
respects with all Tax laws in all jurisdictions in which it is subject to Tax
and has paid all Tax due and payable by it.

 

(b)         No claims are being asserted against it or any of its Subsidiaries
in respect of Tax which could reasonably be expected to have a Material Adverse
Effect except for assessments in relation to the ordinary course of its business
or claims contested in good faith and in respect of which adequate provision has
been made and disclosed in the latest audited consolidated financial statements
of the Company (or latest accounts audited if required by law of the relevant
Obligor) or other information delivered to the Agent under this Agreement.

 

19.17     ERISA

 

(a)

 

(i)             Neither the Company nor any other member of the Controlled Group
maintains, or is obliged to contribute to, any Multiemployer Plan or has
incurred, or is reasonably expected to incur, any withdrawal liability to any
Multiemployer Plan.

 

(ii)            Each Plan complies with all applicable requirements of law and
regulations.

 

(iii)           Neither the Company nor any member of the Controlled Group has,
with respect to any Plan, failed to make any contribution or pay any amount
required under Section 412 of the Code or Section 302 of ERISA or the terms of
such Plan.

 

(iv)          There are no pending or, to the knowledge of the Company,
threatened claims, actions, investigations or lawsuits against any Plan, any
fiduciary thereof, or the Company or any member of the Controlled Group with
respect to a Plan.

 

(v)           Neither the Company nor any member of the Controlled Group has
engaged in any prohibited transaction (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Plan which would subject such
person to any liability.

 

(vi)          Within the last five years neither the Company nor any member of
the Controlled Group has engaged in a transaction which resulted in a Single
Employer Plan with an Unfunded Current Liability being transferred out of the
Controlled Group.

 

(vii)         No ERISA Termination Event has occurred or is reasonably expected
to occur with respect to any Plan which is subject to Title IV of ERISA.

 

(viii)        The Company will not, and will not permit any member of the
Controlled Group to (i) seek a waiver of the minimum funding standards under
ERISA, (ii) terminate or withdraw from any Plan or (iii) take any other action
with respect to any Plan which would reasonably be expected to entitle the PBGC
to terminate, impose liability in respect of, or cause a trustee to be appointed
to administer, any Plan.

 

(b)         The representations and warranties contained in Clause
19.17(a) shall only be breached if the circumstances relating to any actual
breach have, or could reasonably be expected to have, a Material Adverse Effect.

 

55

--------------------------------------------------------------------------------


 

19.18     Federal Reserve Regulations

 

No part of the proceeds of any Loan will be used, directly or indirectly, to
purchase or carry any Margin Stock within the meaning of Regulation U in a
manner that would violate Regulation U.

 

19.19     Investment Company

 

Neither it nor any of its Subsidiaries is, or after giving effect to any Loan,
will be an “investment company” or a company “controlled” by an “investment
company” within the meaning of the US Investment Company Act of 1940.

 

19.20     Ownership of Properties

 

(a)         As at the date of this Agreement, it and its Subsidiaries has a
subsisting leasehold or freehold interest in, or good and marketable title to,
free of all Security, other than any Permitted Security, all of the properties
and assets reflected in the Original Financial Statements as being owned by it,
except for assets sold, transferred or otherwise disposed of in the ordinary
course of business since the date thereof;

 

(b)         It and its Subsidiaries own or possess rights to use all licences,
patents, patent applications, copyrights, service marks, trademarks and trade
names necessary to continue to conduct their business as heretofore conducted,
and no such licence, patent or trademark has been declared invalid, been limited
by order of any court or by agreement or is the subject of any infringement,
interference or similar proceeding or challenge, except for proceedings and
challenges which could not reasonably be expected to have a Material Adverse
Effect.

 

19.21     Insurance

 

The Group as a whole maintains, with financially sound and reputable insurance
companies, insurance on its assets in such amounts and covering such risks as is
consistent with sound business practice.

 

19.22     Insurance Licences

 

No material licence, permit or authorisation of any of it or its Subsidiaries to
engage in the business of insurance or insurance-related activities is the
subject of a proceeding for suspension or revocation, except where such
suspension or revocation would not individually or, when aggregated, have a
Material Adverse Effect.

 

19.23     Dutch Borrowers

 

(a)         To the best of its knowledge, each Dutch Borrower complies with the
Dutch Financial Supervision Act and, to the extent applicable, any regulations
promulgated thereunder.

 

(b)         Each Dutch Borrower has verified that each Original Lender qualifies
as a Professional Market Party and that it will have verified that each New
Lender qualifies as a Professional Market Party.

 

(c)         Each Dutch Borrower has given any works council (ondernemingsraad)
that under the Works Council Act (Wet op de ondernemingsraden) has the right
to give advice in relation to the entry into and performance of this Agreement,
the opportunity to give such advice and has obtained unconditional positive
advice from such works council.

 

19.24     Anti-Terrorism Law

 

Neither the Company, nor to the knowledge of the Company, any of its Affiliates,
or its respective brokers or other agents acting or benefiting in any capacity
in connection with the Commitment

 

56

--------------------------------------------------------------------------------


 

(i) is in violation of any Anti-Terrorism Law; (ii) is a Designated Person;
(iii) conducts any business with or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Designated
Person; or (iv) deals in any property or interest in property blocked pursuant
to any Anti-Terrorism Law (it being acknowledged that this Clause 19.24 only
applies to an Affiliate to the extent that it can so comply without breaching
any law or regulation applicable to it).

 

19.25     Material Subsidiaries

 

Each member of the Group which, as at the date of this Agreement, is a Material
Subsidiary is listed in Schedule 12 (Material Subsidiaries).

 

19.26     Governing law and enforcement

 

(a)         Subject to the Reservations, the choice of English law as the
governing law of the Finance Documents will be recognised and enforced in its
jurisdiction of incorporation.

 

(b)         Subject to the Reservations, any judgment obtained in England in
relation to a Finance Document will be recognised and enforced in its
jurisdiction of incorporation.

 

19.27     Repetition

 

The Repeating Representations are deemed to be made by the Company (for itself
and each other Obligor as applicable) by reference (except where the contrary is
expressly stated) to the facts and circumstances then existing on:

 

(a)            the date of each Utilisation Request and the first day of each
Interest Period; and

 

(b)           in the case of an Additional Borrower, the day on which that
Additional Borrower becomes (and on which it is proposed that the Additional
Borrower becomes) an Additional Borrower.

 

20.         INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

20.1       Financial statements

 

The Company shall supply to the Agent in sufficient copies for all the Lenders:

 

(a)            as soon as the same become available, (but in any event, in the
case of the Company, within 90 days after the end of each of its Financial Years
and, in the case of each other Obligor, within 120 days after the end of each of
their respective Financial Years)

 

(i)           its audited consolidated financial statements for that Financial
Year;

 

(ii)          the unaudited financial statements for each of Aon Southern Europe
B.V. and Aon Group International B.V. for that Financial Year; and

 

(iii)         the financial statements of each other Obligor for that Financial
Year audited to the extent required by the law of the jurisdiction of
incorporation of such Obligor,

 

together with, where appropriate, a copy of the management letter (if any)
addressed by the auditors to the directors of the relevant Obligor in connection
with its auditing of the

 

57

--------------------------------------------------------------------------------


 

relevant accounts as soon as reasonably practicable after receipt of the letter
by that Obligor,

 

(b)           as soon as the same become available, (but in any event within 45
days after the end of each consecutive period of 3 months ending on a Quarter
Date), its unaudited consolidated quarterly statements of income, stockholders’
equity and cash flows for that financial quarter certified by the chief
financial officer of the Company as fairly presenting the consolidated financial
position of the Company as at, and for the quarterly period ending on, such
Quarter Date, subject to normal year end adjustments and the absence of
footnotes.

 

20.2       Compliance Certificate

 

(a)         The Company shall supply to the Agent, with each set of financial
statements delivered pursuant to paragraph (a)(i) and paragraph (b) of Clause
20.1 (Financial statements), a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with Clause 21 (Financial covenants) as at
the date as at which those financial statements were drawn up.

 

(b)         Each Compliance Certificate shall be signed by the chief financial
officer, vice-president or controller of the Company and, if required to be
delivered with the financial statements delivered pursuant to paragraph
(a)(i) of Clause 20.1 (Financial statements), shall be reported on by the
Company’s auditors in the form agreed by the Company and all the Lenders before
the date of this Agreement.

 

20.3       Requirements as to financial statements

 

(a)         Each set of financial statements delivered by the Company pursuant
to Clause 20.1 (Financial statements) shall be certified by a director or an
officer of the relevant company as fairly representing its (or, as the case may
be, its consolidated) financial condition and operations as at the end of and
for the period in relation to which those financial statements were drawn up.

 

(b)         The Company shall procure that each set of financial statements
delivered pursuant to Clause 20.1 (Financial statements) is prepared using GAAP.

 

20.4       Material Subsidiaries

 

With each set of financial statements delivered by the Company under paragraph
(a)(i) of Clause 20.1 (Financial statements) (and within 14 days after any
request made by the Agent), the Company shall supply to the Agent a certificate
listing the Material Subsidiaries as at the end of the relevant Financial Year.

 

20.5       Information: miscellaneous

 

The Company shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

(a)            all documents dispatched by the Company to its shareholders (or
any class of them) or its creditors generally at the same time as they are
dispatched;

 

(b)           promptly upon becoming aware of them, the details of any
litigation, arbitration or administrative proceedings which are current,
threatened or pending against any member of the Group, and which could
reasonably be expected to have a Material

 

58

--------------------------------------------------------------------------------


 

Adverse Effect (including, for the avoidance of doubt, any changes to existing
litigation, arbitration or administrative proceedings); and

 

(c)            promptly, such further information regarding the financial
condition, business and operations of any member of the Group as any Finance
Party (through the Agent) may reasonably request.

 

20.6       Notification

 

The Company shall notify the Agent promptly upon becoming aware of:

 

(a)            any change in the Debt Rating Level; and

 

(b)           any occurrence (including any third party claim or liability but
other than of a general economic or political nature) which could reasonably be
expected to have a Material Adverse Effect.

 

20.7       Plans

 

(a)         The Company shall deliver to the Agent promptly upon learning
thereof, notice that a Plan is in ‘at risk’ status within the meaning of
Section 303 of ERISA or Section 430(i)(4) of the Code, and, within 270 days
after the close of each Financial Year, a statement of the funded target
attainment percentage of each Plan, certified as correct by an actuary enrolled
under ERISA.

 

(b)         As soon as possible and in any event within 10 days after the
Company knows that any ERISA Termination Event has occurred with respect to any
Plan, the Company shall deliver a statement, signed by the chief financial
officer of the Company, describing such ERISA Termination Event and the action
which the Company proposes to take with respect thereto, provided that no such
notice shall be required to be given unless such ERISA Termination Event could
reasonably be expected to result in liabilities of the Company in excess of
US$25,000,000.

 

20.8       Securities and Exchange Commission

 

Promptly after they are filed, the Company shall deliver to the Agent copies of
all registration statements and annual, quarterly, monthly or other regular
reports which any member of the Group files with the US Securities and Exchange
Commission (including (but not limited to) Form 10-K, 10-Q and 8-K statements)
other than Form S-8 (or successor forms) registration statements and other
registration statements or reports relating to employee stock programs.

 

20.9       Notification of default

 

The Company shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

 

20.10     “Know your customer” checks

 

(a)         If:

 

(i)             the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)            any change in the status of an Obligor after the date of this
Agreement; or

 

(iii)           a proposed assignment or transfer by a Lender of any of its
rights and obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer,

 

59

--------------------------------------------------------------------------------


 

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

(b)         Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

(c)         The Company shall, by not less than 10 Business Days’ prior written
notice to the Agent, notify the Agent (which shall promptly notify the Lenders)
of its intention to request that one of its Subsidiaries becomes an Additional
Borrower pursuant to Clause 25 (Changes to the Obligors).

 

(d)         Following the giving of any notice pursuant to paragraph (c) above,
if the accession of such Additional Borrower obliges the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall promptly upon the request of the Agent or any Lender supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such Subsidiary
to this Agreement as an Additional Borrower.

 

20.11     Use of websites

 

(a)         The Company may satisfy its obligation under this Agreement to
deliver any information in relation to those Lenders (the “Website Lenders”) who
accept this method of communication by posting this information onto an
electronic website designated by the Company and the Agent (the “Designated
Website”) if:

 

(i)             the Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

 

(ii)            both the Company and the Agent are aware of the address of and
any relevant password specifications for the Designated Website; and

 

(iii)           the information is in a format previously agreed between the
Company and the Agent.

 

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Company accordingly
and the Company shall supply

 

60

--------------------------------------------------------------------------------


 

the information to the Agent (in sufficient copies for each Paper Form Lender)
in paper form.  In any event the Company shall supply the Agent with at least
one copy in paper form of any information required to be provided by it.

 

(b)         The Agent shall supply each Website Lender with the address of and
any relevant password specifications for the Designated Website following
designation of that website by the Company and the Agent.

 

(c)         The Company shall promptly upon becoming aware of its occurrence
notify the Agent if:

 

(i)             the Designated Website cannot be accessed due to technical
failure;

 

(ii)            the password specifications for the Designated Website change;

 

(iii)           any new information which is required to be provided under this
Agreement is posted onto the Designated Website;

 

(iv)          any existing information which has been provided under this
Agreement and posted onto the Designated Website is amended; or

 

(v)           the Company becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.

 

If the Company notifies the Agent under paragraph (c)(i) or paragraph
(c)(v) above, all information to be provided by the Company under this Agreement
after the date of that notice shall be supplied in paper form unless and until
the Agent and each Website Lender is satisfied that the circumstances giving
rise to the notification are no longer continuing.

 

(d)         Any Website Lender may request, through the Agent, one paper copy of
any information required to be provided under this Agreement which is posted
onto the Designated Website.  The Company shall comply with any such request
within ten Business Days.

 

21.         FINANCIAL COVENANTS

 

21.1       Financial condition

 

The Company shall ensure that:

 

(a)            the ratio of EBITDA to Consolidated Interest Expense for any
Relevant Period will not be less than 4 to 1; and

 

(b)           the ratio of Borrowings on each Quarter Date (being the end of
each Relevant Period) to EBITDA for that Relevant Period will not exceed 3 to 1
provided that in the event that the Senior Notes are issued prior to the Term
Loan Closing Date and the proceeds thereof are held in escrow pursuant to
arrangements reasonably satisfactory to the administrative agent under the Term
Loan Agreement, the outstanding principal amount of the Senior Notes for the
purpose of determining “Borrowings” at any time prior to the Term Loan Closing
Date shall be deemed to be the excess (if any) of the outstanding principal
amount of the Senior Notes over the escrowed proceeds thereof.

 

61

--------------------------------------------------------------------------------


 

21.2       Financial covenant calculations

 

(a)         For the purposes of Clause 21.1 (Financial Condition), Borrowings,
EBITDA and Consolidated Interest Expense shall be determined by reference to the
appropriate quarterly management accounts and, once delivered, the audited
consolidated financial statements of the Company, in each case, most recently
delivered to the Agent under Clause 20.1(a) and (b) (Financial statements).

 

(b)         In the event of any change in GAAP, accounting practices or
financial reference periods, such that GAAP, the accounting practices or
financial reference periods applied in the preparation of any financial
statements referred to in paragraph (a) is not consistent with GAAP, the
accounting practices or financial reference periods applied in the preparation
of the Company’s Original Financial Statements, the Company shall provide to the
Agent, if necessary for the determination of compliance with Clause 21.1
(Financial condition), a statement of reconciliation conforming such financial
statements to the Company’s Original Financial Statements.

 

21.3       Definitions

 

In this Clause 21:

 

“Borrowings” means, as at any particular time, the aggregate outstanding
principal, capital or nominal amount (and any fixed or minimum premium payable
on prepayment or redemption) of the Financial Indebtedness of members of the
Group (other than any indebtedness referred to in paragraphs (g) and (i) of the
definition of Financial Indebtedness).

 

For this purpose, any amount outstanding or repayable in a currency other than
dollars shall on that day be taken into account in its dollar equivalent at the
rate of exchange that would have been used had an audited consolidated balance
sheet of the Group been prepared as at that day in accordance with the GAAP
applicable to the Original Financial Statements of the Company.

 

“Consolidated Interest Expense” means, in relation to a Relevant Period, the
consolidated net interest expense of the Group (for the avoidance of doubt, this
definition shall be construed so as to be consistent with US GAAP).

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Group calculated on a consolidated basis for such period.

 

“EBITDA” means Consolidated Net Income plus (a) to the extent deducted from
revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortisation, (v) extraordinary losses incurred other than in the ordinary
course of business, (vi) the Transaction Costs and (vii) non recurring cash
charges incurred for such period in connection with the Merger in an amount not
to exceed US$50,000,000 in aggregate during the term of this Agreement minus
(b) to the extent included in Consolidated Net Income, extraordinary gains
realised other than in the ordinary course of business, all calculated for the
Group on a consolidated basis.

 

“Relevant Period” means each period of four consecutive accounting quarters
ending on a Quarter Date.

 

62

--------------------------------------------------------------------------------


 

22.         GENERAL UNDERTAKINGS

 

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

22.1       Authorisations

 

The Company shall (and shall procure that each member of the Group shall)
promptly obtain, comply with and do all that is necessary to maintain in full
force and effect; and supply certified copies to the Agent of any Authorisation
required under any law or regulation:

 

(a)            for the conduct of its business, trade and ordinary activities
save to the extent that failure to obtain, maintain or comply with the same
could reasonably be expected not to have a Material Adverse Effect; and

 

(b)           to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Finance Document.

 

22.2       Compliance with laws

 

The Company shall (and shall procure that each member of the Group shall) comply
in all respects with all laws to which it may be subject, if failure so to
comply could reasonably be expected to have a Material Adverse Effect.

 

22.3       Negative pledge

 

The Company shall not (and shall ensure that no other member of the Group shall)
create or permit to subsist any Security over any of its assets other than
Permitted Security.

 

22.4       Merger

 

The Company will not, nor will it permit any member of the Group to, enter into
any amalgamation, demerger, merger or reconstruction with or into any other
person, except that:

 

(a)            a wholly-owned Subsidiary may merge into the Company or any
wholly-owned Subsidiary of the Company;

 

(b)           the Company or any member of the Group may enter into any
amalgamation, demerger, merger or reconstruction with any other person so long
as, in the case of such a transaction to which the Company is a party, the
Company is the continuing or surviving corporation, and, in the case of such a
transaction to which any member of the Group is a party, the surviving
corporation is a Subsidiary of the Company, and in any such case, prior to and
after giving effect to such amalgamation, demerger, merger or reconstruction, no
Default or Event of Default is continuing; and

 

(c)            any member of the Group may enter into any amalgamation,
demerger, merger or reconstruction as a means of effecting a disposition or
acquisition which would not result in a Default or Event of Default,

 

provided that, in the case of an Obligor, the Agent (if it so requests) receives
an opinion in terms satisfactory to it and from counsel approved by it to the
effect that after the relevant amalgamation, demerger, merger or reconstruction,
the relevant Obligor remains bound by the terms of this Agreement.

 

63

--------------------------------------------------------------------------------


 

22.5       Conduct of business

 

The Company will, and will cause each Subsidiary to, (a) carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is conducted on the date of this Agreement taking
into account the Merger Agreement and Merger, and will not, and will not permit
any of its Subsidiaries to, engage in any business other than (i) businesses in
the same fields of enterprise as now conducted by the Company and its
Subsidiaries or the Target and its Subsidiaries or (ii) businesses that are
reasonably related or incidental thereto or that, in the judgment of the board
of directors of the Company, are reasonably expected to materially enhance the
other businesses in which the Company and its Subsidiaries are engaged, and
(b) do all things necessary to remain duly organized, validly existing and in
good standing in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where failure to be in such good standing or so qualified or
authorised could not reasonably be expected to have a Material Adverse Effect,
provided, however, that nothing in this Clause 22.5 shall prohibit the
dissolution or sale, transfer or other disposition of any Subsidiary that is not
otherwise prohibited by this Agreement.

 

22.6       Taxes

 

The Company shall (and shall ensure that each member of the Group shall) pay and
discharge all Taxes and governmental charges payable by or assessed upon it in
accordance with good business practice unless, and only to the extent that, such
Taxes and charges shall be contested in good faith by appropriate proceedings,
pending determination of which payment may lawfully be withheld, and there shall
be set aside adequate reserves with respect to any such Taxes or charges so
contested in accordance with GAAP.

 

22.7       Insurance

 

The Company shall procure that the Group as a whole maintains with financially
sound and reputable insurance companies, insurance on its assets and in such
amounts and covering such risks as is consistent with sound business practice.

 

22.8       Maintenance of assets

 

The Company shall (and shall ensure that each member of the Group shall) do all
things necessary to maintain, preserve, protect and keep its assets in good
repair, working order and condition, and make all necessary and proper repairs,
renewals and replacements which are required in accordance with good business
practice so that its business carried on in connection therewith may be properly
conducted at all times.

 

22.9       Access

 

Upon reasonable notice being given to the Company by the Agent, the Company
shall permit the Agent and the Lenders and any person (being an accountant,
auditor, solicitor, valuer or other professional adviser of the Agent)
authorised by the Agent or Lender to have upon its reasonable request and at all
reasonable times during normal business hours, access to any of the assets,
premises, accounting books and records of any member of the Group and to discuss
the affairs, finances and accounts of any member of the Company with, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as the Agent or Lenders may designate.

 

64

--------------------------------------------------------------------------------


 

22.10     ERISA

 

(a)         The Company shall fulfil, and cause each member of the Controlled
Group to fulfil, its obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan except where failure to fulfil such
obligations individually or in aggregate would not have a Material Adverse
Effect.

 

(b)         The Company shall comply, and cause each member of the Controlled
Group to comply, with all applicable provisions of ERISA and the Code with
respect to each Plan, except where such failure to comply individually or in
aggregate would not have a Material Adverse Effect.

 

(c)         The Company shall not, and not permit any member of the Controlled
Group to, (i) seek a waiver of the minimum funding standards under ERISA,
(ii) terminate or withdraw from any Plan or (iii) take any other action with
respect to any Plan which would reasonably be expected to entitle the PBGC to
terminate, impose liability in respect of, or cause a trustee to be appointed to
administer, any Plan, unless the actions or events described in (i), (ii) or
(iii) above individually or in the aggregate would not have a Material Adverse
Effect.

 

22.11     Pari passu

 

The Company shall ensure that its obligations and those of each of the other
Obligors under the Finance Documents shall at all times rank at least pari passu
with all its other present and future unsecured and unsubordinated Financial
Indebtedness, except for any obligations which are mandatorily preferred by law
and not by contract.

 

22.12     Use of Proceeds

 

The Company shall not (and shall ensure that no other member of the Group shall)
use any of the proceeds of the Loans to purchase or carry any Margin Stock.

 

22.13     Dividends

 

The Company shall not, so long as any Event of Default has occurred and is
continuing declare or pay any dividends or other distribution in relation to its
capital stock (other than dividends payable in its own capital stock) or repay
or prepay, redeem or purchase or otherwise acquire or retire any of its capital
stock or any options or other rights in respect thereof at any time outstanding.

 

22.14     Affiliates

 

The Company shall not (and shall ensure that no other member of the Group shall)
enter into any transaction (including, without limitation, the purchase or sale
of any asset or service) with, or make any payment or transfer to, any Affiliate
other than transactions, payments or transfers:

 

(a)            between the Company and any direct or indirect wholly-owned
Subsidiary of the Company or between wholly-owned Subsidiaries of the Company;
or

 

(b)           on arms’ length terms and in the ordinary course of the day to day
business, and pursuant to the reasonable requirements, of the relevant member of
the Group and in accordance with good business practice.

 

22.15     Change in Financial Year

 

The Company shall not change its Financial Year to end on any date other than 31
December of each year.

 

65

--------------------------------------------------------------------------------


 

22.16     Inconsistent Agreements

 

(a)         The Company shall not (and shall ensure that no other member of the
Group shall) enter into any indenture, agreement, instrument or other
arrangement which:

 

(i)             directly or indirectly prohibits or restrains, or has the effect
of prohibiting or restraining, or imposes materially adverse conditions upon the
incurrence of the obligations of the Obligors under the Finance Documents, the
amending of the Finance Documents or the ability of any Subsidiary of the
Company to:

 

(A)         pay dividends or make other distributions on its issued share
capital;

 

(B)          make loans or advances to the Company; or

 

(C)          repay loans or advances from the Company

 

except (x) restrictions and limitations imposed by Law or by the Finance
Documents, (y) customary restrictions and limitations contained in agreements
relating to the sale of a Subsidiary or its assets that is permitted hereunder,
(z) restrictions and conditions imposed by agreements relating to the Financial
Indebtedness of any Subsidiary in existence at the time such Subsidiary becomes
a Subsidiary but not created in contemplation of or in connection with such
Subsidiary becoming a Subsidiary (or any refinancing or amendment thereof that
does not result in a materially more restrictive restriction or condition),
provided that such restrictions and conditions apply only to such Subsidiary and
its respective Subsidiaries, (aa) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, customary restrictions and conditions imposed by its
organisational documents or any joint venture or similar agreement, (bb) solely
for the first 60 days following the Term Loan Closing Date, restrictions set
forth in any indenture, agreement, instrument or other arrangement to which the
Target or any of its Subsidiaries is party and (cc) where, in the case of (A),
(B) and (C), any such prohibition, restraint or imposition does not, or could
not reasonably be expected to, have a material adverse effect on the ability of
the Company to comply with its payment obligations under the Finance Documents;
or

 

(ii)            contains any provision which would be violated or breached by
the making of Loans or by the performance by any Obligor of any of its
obligations under any Finance Document.

 

22.17     Disposals

 

The Company will not make any Disposition or permit any Subsidiary to make any
Disposition, except:

 

(a)            Dispositions of inventory in the ordinary course of business;

 

(b)           Dispositions of Property to the Company or any Subsidiary of the
Company;

 

(c)            Dispositions by Subsidiaries primarily engaged in insurance
underwriting or related activities from their investment portfolios in the
ordinary course of business;

 

(d)           Dispositions of investments in cash equivalents in the usual
course of treasury business; and

 

66

--------------------------------------------------------------------------------


 

(e)            any other Disposition of Property which represents no more than
25 per cent. of the consolidated gross assets of the Group, as would be shown in
the consolidated financial statements of the Group as at the end of the quarter
immediately preceding the date on which such determination is made, to any other
person(s) in any Financial Year.

 

22.18     Dutch Borrowers

 

Each Dutch Borrower shall ensure that it complies with the Dutch Financial
Supervision Act and, to the extent applicable, any regulations promulgated
thereunder.

 

22.19     Anti-Terrorism Law

 

(a)         The Company will not, nor will it permit any of its Affiliates to,
knowingly (i) conduct any business with or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Designated
Person; or (ii) deal in, or otherwise engage in any transaction relating to, any
property or interest in property blocked pursuant to any Anti-Terrorism Law (it
being acknowledged that this sub-paragraph (a) only applies to an Affiliate to
the extent that it can so comply without breaching any law or regulation
applicable to it).

 

(b)         No Designated Person shall have a controlling interest of any nature
whatsoever in the Company with the result that an investment in the Company
(whether direct or indirect) or the Commitment would be in violation of any
Anti-Terrorism Law.

 

22.20     Financial Indebtedness

 

The Company will not permit any Subsidiary to create, incur, assume or suffer to
exist any Financial Indebtedness, except:

 

(a)            Financial Indebtedness under the Finance Documents;

 

(b)           Financial Indebtedness under the US Facility Agreement and any
renewal and refinancing thereof, provided that the committed amount thereof is
not increased and no other Subsidiary (other than a Subsidiary that becomes a
borrower thereunder) becomes obligated in respect thereof;

 

(c)            Financial Indebtedness owed to the Company or another Subsidiary
of the Company;

 

(d)           Financial Indebtedness under performance bonds, surety bonds or
letter of credit obligations to provide security under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation, and bank overdrafts, in each case,
incurred in the ordinary course of business;

 

(e)            Financial Indebtedness of any Subsidiary existing as of the date
hereof (other than Financial Indebtedness described in paragraphs (a) or
(b) above), and any renewal and refinancing thereof, provided that the principal
amount thereof is not increased;

 

(f)            Financial Indebtedness under any Hedging Agreements entered into
in the ordinary course of business and not for speculative purposes; and

 

(g)           other Financial Indebtedness in an aggregate amount outstanding at
any time not to exceed €2,000,000,000, minus the amount of Financial
Indebtedness then outstanding under this Agreement and any renewal or
refinancing thereof.

 

67

--------------------------------------------------------------------------------


 

22.21               Post-closing Filing

 

(a)                            Without prejudice to its statutory obligations,
AON Finance Luxembourg S.à r.l shall:

 

(i)                                      make a mandatory filing with the
Luxembourg Register of Commerce and Companies with respect to its financial year
ended 31 December 2009; and

 

(ii)                                   file its annual accounts for its
financial year ended 31 December 2009 with the Luxembourg Register of Commerce
and Companies, including publishing its annual accounts in the Luxembourg State
Gazette (Memorial C),

 

and shall deliver evidence of the same to the Agent within one Month of the date
of this Agreement.

 

(b)                           No Utilisation Request relating to  AON Finance
Luxembourg S.à r.l as Borrower may be delivered to the Agent unless the Agent
has received evidence of the filings specified in paragraph (a) above in form
and substance satisfactory to it within the timeframe specified in paragraph
(a) above.

 

23.                           EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 23 is an Event of
Default (save for Clause 23.16 (Acceleration)).

 

23.1                     Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 

(a)                                   its failure to pay is caused by:

 

(i)                                  administrative or technical error; or

 

(ii)                               a Disruption Event; and

 

(b)                                  payment is made within five Business Days
of its due date.

 

23.2                     Financial covenants

 

Any requirement of Clause 21 (Financial covenants) is not satisfied.

 

23.3                     Other obligations

 

(a)                            An Obligor does not comply with any provision of
the Finance Documents (other than those referred to in Clause 23.1 (Non-payment)
and Clause 23.2 (Financial covenants)).

 

(b)                           No Event of Default under paragraph (a) above will
occur if the failure to comply is capable of remedy and is remedied within 20
days of the earlier of (A) the Agent giving notice to the Company and (B) the
Company becoming aware of the failure to comply.

 

23.4                     Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect in any material respect when made or deemed to be made.

 

68

--------------------------------------------------------------------------------


 

23.5                     Cross default

 

(a)                            Any Financial Indebtedness of any member of the
Group is not paid when due (taking into account any originally applicable grace
period.)

 

(b)                           Any Financial Indebtedness of any member of the
Group is declared to be or otherwise becomes due and payable prior to its
specified maturity as a result of an event of default (however described).

 

(c)                            Any commitment for any Financial Indebtedness of
any member of the Group is cancelled or suspended by a creditor of any member of
the Group as a result of an event of default (however described).

 

(d)                           No Event of Default will occur under this Clause
23.5 if the aggregate amount of Financial Indebtedness or commitment for
Financial Indebtedness falling within paragraphs (a) to (c) above is less than
US $25,000,000 (or its equivalent in any other currency or currencies).

 

23.6                     Insolvency

 

Any Obligor or any Material Subsidiary:

 

(a)                                   (other than in the case of a Dutch entity)
becomes insolvent, commits an act of bankruptcy, suspends payment of its debts
or is unable or admits its inability to pay its debts as they fall due or is
over-indebted (überschuldet) or in the case of a Dutch entity, is in a position
that it has ceased to pay its debts (verkeert in de toestand dat hij heeft
opgehouden te betalen) within the meaning of Section 1 of the Dutch Bankruptcy
Act (Faillissementswet) or in the case of an entity incorporated in the Grand
Duchy of Luxembourg, it has been declared in state of bankruptcy (en faillite),
it is subject to controlled management (gestion contrôllée), general settlement
or composition with creditors (concordat préventif de faillite), or any
moratorium or reprieve from payment (suspension de paiements).

 

(b)                                  by reason of actual or anticipated
financial difficulty commences negotiations with one or more of its creditors
with a view to the readjustment or rescheduling of any of its Financial
Indebtedness;

 

(c)                                   proposes or enters into any composition,
general assignment or other arrangement for the benefit of its creditors
generally or any class of creditors; or

 

(d)                                  any Dutch Borrower or Material Subsidiary
incorporated in the Netherlands gives notice under section 36(2) of the Dutch
1990 Tax Collection Act (Invorderingswet 1990).

 

23.7                     Insolvency proceedings

 

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

(a)                                   the suspension of payments, a moratorium
of any indebtedness, bankruptcy, winding-up, dissolution, administration,
reorganisation or any other insolvency proceedings (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Obligor or any Material
Subsidiary other than:

 

69

--------------------------------------------------------------------------------


 

(i)                                  in relation to a solvent liquidation,
reconstruction or reorganisation of an Obligor or Material Subsidiary, the terms
of which have been previously approved in writing by the Majority Lenders; or

 

(ii)                               any winding up or petition which is frivolous
or vexatious and which is, in any event, discharged within 21 days of its
presentation and before it is advertised.

 

(b)                                  the appointment of a liquidator (other than
in respect of a solvent liquidation of an Obligor or Material Subsidiary, the
terms of which have been previously approved in writing by the Majority
Lenders), trustee in bankruptcy, receiver, administrative receiver,
administrator, custodian, conservator, sequestrator, compulsory manager or other
similar officer in respect of an Obligor or a Material Subsidiary, a Substantial
Portion of the assets of the Group;

 

(c)                                   a petition for insolvency proceedings in
respect of its assets (Antrag auf Eröffnung eines Insolvenzverfahrens) is filed,
threatened to be filed or any event occurs which constitutes a cause for the
initiation of insolvency proceedings (Eröffnungsgrund) as set out in sections 17
et seg. of the German Insolvency Code (Insolvenzordnung);

 

(d)                                  actions are taken pursuant to section 21 of
the German Insolvency Code by a competent court;

 

(e)                                   a French Obligor proceedings for the
appointment of a mandataire ad hoc or for a conciliation in accordance with
articles L. 611-3 to L. 611-15 of the French Code de commerce or a judgment for
sauvegarde, redressement judiciaire, cession totale de l’entreprise or
liquidation judiciaire is entered in relation to a French Obligor under articles
L. 620-1 to L.644-6 of the French Code de commerce,

 

or any analogous procedure or step is taken in any jurisdiction in respect of an
Obligor or any Material Subsidiary.

 

23.8                     Attachment or Distress

 

A creditor or encumbrancer attaches or takes possession of, or a distress,
execution (including by way of executory attachment (executoriaal beslag) or
interlocutory attachment (conservatoir beslag), sequestration or other process
is levied or enforced upon or sued out against the assets of the Company or any
member of the Group which assets amount to a Substantial Portion and such
process is not discharged within 28 days except that, in the case of a Dutch
Borrower, no such grace period shall apply in case of an executory attachment
(“executoriaal beslag”).

 

23.9                     Expropriation

 

Any court, government or government agency shall condemn, seize or otherwise
appropriate, or take custody or control of (each an “Expropriation”), all or any
portion of the assets of any member of the Group which, when taken together with
all other assets of the Group so condemned, seized, appropriated or taken
custody or control of, during the 12 month period ending with the month in which
any such Expropriation occurs, constitutes a Substantial Portion.

 

23.10               Undischarged Judgment

 

Any Obligor or Material Subsidiary fails within 30 days to pay, bond, or
otherwise discharge any judgment or order for the payment of an amount in excess
of US $25,000,000 (or multiple

 

70

--------------------------------------------------------------------------------


 

judgments or orders for the payment of an aggregate amount of US $50,000,000)
unless such judgment (or judgments) are being contested in good faith and no
enforcement actions have been commenced in relation thereto.

 

23.11               Non-issuance of Audit Report or Qualification of Financial
Statements

 

The auditors of the Company do not issue an audit report or the auditors of the
Company issue a qualification in respect of the audited consolidated financial
statements of the Company for any of its Financial Years where the circumstances
to which such qualification relates have, or could reasonably be expected to
have, a Material Adverse Effect.

 

23.12               Ownership of the Obligors

 

An Obligor (other than the Company) is not or ceases to be a wholly-owned
Subsidiary of the Company.

 

23.13               Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

 

23.14               Repudiation

 

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

 

23.15               ERISA

 

Any of the following events results in the imposition of or granting of
security, or the incurring of a liability or a material risk of incurring a
liability that individually and/or in the aggregate, has or could reasonably be
expected to have a Material Adverse Effect:

 

(a)                                   any ERISA Termination Event occurs or is
reasonably expected to occur;

 

(b)                                  the Company or any other member of the
Controlled Group incurs or is likely to incur a liability to or on account of a
Multiemployer Plan as a result of a violation of Section 515 of ERISA or under
Section 4201, 4204 or 4212(c) of ERISA, or;

 

(c)                                   the Company or any other member of the
Controlled Group incurs or is likely to incur a liability to or on account of a
Plan under Section 409, 502(i) or 502(I) of ERISA or Section 4971 or 4975 of the
Code.

 

23.16               Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Company:

 

(a)                                   cancel the Total Commitments whereupon
they shall immediately be cancelled;

 

(b)                                  declare that all or part of the Loans,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents be immediately due and payable, whereupon they shall
become immediately due and payable; and

 

(c)                                   declare that all or part of the Loans be
payable on demand, whereupon they shall immediately become payable on demand by
the Agent on the instructions of the Majority Lenders.

 

71

--------------------------------------------------------------------------------


 

23.17               Clean-up Period

 

Notwithstanding any other provision of this Agreement, an Event of Default
arising under paragraphs (b) or (c) of Clause 23.5 (Cross default) which relates
to the Target or any of its Subsidiaries shall not entitle a Finance Party to
give notice under Clause 23.16 (Acceleration) nor operate as a condition to a
Utilisation under paragraph (a)(i) of Clause 4.2 (Further conditions precedent)
during the Clean-up Period provided that such Event of Default could not
reasonably be expected to have a Material Adverse Effect.

 

72

--------------------------------------------------------------------------------


 

SECTION 9

 

CHANGES TO PARTIES

 

24.                           CHANGES TO THE LENDERS

 

24.1                     Assignments and transfers by the Lenders

 

Subject to this Clause 24, a Lender (the “Existing Lender”) may:

 

(a)                                   assign any of its rights; or

 

(b)                                  transfer by novation any of its rights and
obligations,

 

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets, and is
in each case, a Professional Market Party (the “New Lender”).

 

24.2                     Conditions of assignment or transfer

 

(a)                            The consent of the Company is required for an
assignment or transfer by an Existing Lender, unless the assignment or transfer
is to another Lender or an Affiliate of a Lender or an Event of Default is
continuing.

 

(b)                           The consent of the Company to an assignment or
transfer must not be unreasonably withheld or delayed.  The Company will be
deemed to have given its consent five Business Days after the Existing Lender
has requested it unless consent is expressly refused by the Company within that
time.

 

(c)                            The consent of the Company to an assignment or
transfer must not be withheld solely because the assignment or transfer may
result in an increase to the Mandatory Cost.

 

(d)                           An assignment will only be effective on:

 

(i)                                      receipt by the Agent (whether in the
Assignment Agreement or otherwise) of written confirmation from the New Lender
(in form and substance satisfactory to the Agent) that the New Lender will
assume the same obligations to the other Finance Parties as it would have been
under if it was an Original Lender; and

 

(ii)                                   performance by the Agent of all “know
your customer” or other checks relating to any person that it is required to
carry out in relation to such assignment to a New Lender, the completion of
which the Agent shall promptly notify to the Existing Lender and the New Lender.

 

(e)                            A transfer will only be effective if the
procedure set out in Clause 24.5 (Procedure for transfer) is complied with and
if such transfer is in respect of a Commitment of at least €5,000,000 or, if
less, the whole Commitment of the Existing Lender.

 

(f)                              If:

 

(i)                                      a Lender assigns or transfers any of
its rights or obligations under the Finance Documents or changes its Facility
Office; and

 

(ii)                                   as a result of circumstances existing at
the date the assignment, transfer or change occurs, an Obligor would be obliged
to make a payment to the New Lender or Lender

 

 

73

--------------------------------------------------------------------------------


 

acting through its new Facility Office under Clause 13 (Tax gross up and
indemnities) or Clause 14 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This paragraph
(f) shall not apply (x) in respect of an assignment or transfer made in the
ordinary course of the primary syndication of the Facility or (y) in relation to
Clause 13.2 (Tax gross-up), to a payment to a New Lender that is a Treaty Lender
that has included an indication to the effect that it wishes the HMRC DT Treaty
Passport scheme to apply to this Agreement in accordance with paragraph (o) of
Clause 13.2 (Tax gross up) or paragraph (a) of Clause 13.7 (HMRC DT Treaty
Passport scheme confirmation) if the Obligor making the payment has not complied
with its obligations under paragraph (p) of Clause 13.2 (Tax gross up)  or
paragraph (b) of Clause 13.7 (HMRC DT Treaty Passport scheme confirmation).

 

(g)                           Each New Lender, by executing the relevant
Transfer Certificate or Assignment Agreement, confirms, for the avoidance of
doubt, that the Agent has authority to execute on its behalf any amendment or
waiver that has been approved by or on behalf of the requisite Lender or Lenders
in accordance with this Agreement on or prior to the date on which the transfer
or assignment becomes effective in accordance with this Agreement and that it is
bound by that decision to the same extent as the Existing Lender would have been
had it remained a Lender.

 

(h)                           If any Existing Lender assigns its rights under
this Agreement a written instrument by which such rights are assigned must be
notified to any Borrower incorporated in France by bailiff (“huissier”) in
accordance with the provision of article 1690 of the French Civil Code at the
cost of the Existing Lender concerned.

 

24.3                     Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of US $2,500.

 

24.4                     Limitation of responsibility of Existing Lenders

 

(a)                            Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                                      the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                   the financial condition of any Obligor;

 

(iii)                                the performance and observance by any
Obligor of its obligations under the Finance Documents or any other documents;
or

 

(iv)                               the accuracy of any statements (whether
written or oral) made in or in connection with any Finance Document or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(b)                           Each New Lender confirms to the Existing Lender
and the other Finance Parties that it:

 

74

--------------------------------------------------------------------------------


 

(i)                                      has made (and shall continue to make)
its own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and

 

(ii)                                   will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(c)                            Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                                      accept a re-transfer or re-assignment
from a New Lender of any of the rights and obligations assigned or transferred
under this Clause 24; or

 

(ii)                                   support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Obligor of
its obligations under the Finance Documents or otherwise.

 

24.5                     Procedure for transfer

 

(a)                            Subject to the conditions set out in Clause 24.2
(Conditions of assignment or transfer) a transfer is effected in accordance with
paragraph (c) below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender.  The
Agent shall, subject to paragraph (b) below, as soon as reasonably practicable
after receipt by it of a duly completed Transfer Certificate appearing on its
face to comply with the terms of this Agreement and delivered in accordance with
the terms of this Agreement, execute that Transfer Certificate.

 

(b)                           The Agent shall only be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender.

 

(c)                            Subject to Clause 24.9 (Pro rata interest
settlement), on the Transfer Date:

 

(i)                                      to the extent that in the Transfer
Certificate the Existing Lender seeks to transfer by novation its rights and
obligations under the Finance Documents each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the “Discharged Rights and
Obligations”);

 

(ii)                                   each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
that Obligor and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

(iii)                                the Agent, the Arranger, the New Lender and
other Lenders shall acquire the same rights and assume the same obligations
between themselves as they would have acquired and assumed had the New Lender
been an Original Lender with the rights and/or obligations

 

75

--------------------------------------------------------------------------------


 

acquired or assumed by it as a result of the transfer and to that extent the
Agent, the Arranger and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and

 

(iv)                               the New Lender shall become a Party as a
“Lender”.

 

(d)                           For the avoidance of doubt, the Parties agree that
any transfer effected in accordance with this Clause 24 shall constitute a
novation (within the meaning of Articles 1271 et seq. of the French Code civil),
with respect to any affected French Borrower provided that, notwithstanding any
such novation, all the rights (including in relation to Security) of the Parties
against the Obligors shall be maintained in accordance with Article 1278 et seq.
of the French Code civil.

 

24.6                     Procedure for assignment

 

(a)                            Subject to the conditions set out in Clause 24.2
(Conditions of assignment or transfer) an assignment may be effected in
accordance with paragraph (c) below when the Agent executes an otherwise duly
completed Assignment Agreement delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to paragraph (b) below, as soon as
reasonably practicable after receipt by it of a duly completed Assignment
Agreement appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that
Assignment Agreement.

 

(b)                           The Agent shall only be obliged to execute an
Assignment Agreement delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the assignment to such New Lender.

 

(c)                            Subject to Clause 24.9 (Pro rata interest
settlement), on the Transfer Date:

 

(i)                                      the Existing Lender will assign
absolutely to the New Lender the rights under the Finance Documents expressed to
be the subject of the assignment in the Assignment Agreement;

 

(ii)                                   the Existing Lender will be released by
each Obligor and the other Finance Parties from the obligations owed by it (the
“Relevant Obligations”) and expressed to be the subject of the release in the
Assignment Agreement; and

 

(iii)                                the New Lender shall become a Party as a
“Lender” and will be bound by obligations equivalent to the Relevant
Obligations.

 

(d)                           Lenders may utilise procedures other than those
set out in this Clause 24.6 to assign their rights under the Finance Documents
(but not, without the consent of the relevant Obligor or unless in accordance
with Clause 24.5 (Procedure for transfer), to obtain a release by that Obligor
from the obligations owed to that Obligor by the Lenders nor the assumption of
equivalent obligations by a New Lender) provided that they comply with the
conditions set out in Clause 24.2 (Conditions of assignment or transfer).

 

24.7                     Copy of Transfer Certificate or Assignment Agreement to
Company

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Company a copy of
that Transfer Certificate or Assignment Agreement.

 

76

--------------------------------------------------------------------------------


 

24.8                     Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 24, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

 

(a)                                   any charge, assignment or other Security
to secure obligations to a federal reserve or central bank; and

 

(b)                                  in the case of any Lender which is a fund,
any charge, assignment or other Security granted to any holders (or trustee or
representatives of holders) of obligations owed, or securities issued, by that
Lender as security for those obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)                                  release a Lender from any of its
obligations under the Finance Documents or substitute the beneficiary of the
relevant charge, assignment or Security for the Lender as a party to any of the
Finance Documents; or

 

(ii)                               require any payments to be made by an Obligor
other than or in excess of, or grant to any person any more extensive rights
than, those required to be made or granted to the relevant Lender under the
Finance Documents.

 

24.9                     Pro rata interest settlement

 

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 24.5 (Procedure for transfer) or any
assignment pursuant to Clause 24.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

 

(a)                                   any interest or fees in respect of the
relevant participation which are expressed to accrue by reference to the lapse
of time shall continue to accrue in favour of the Existing Lender up to but
excluding the Transfer Date (“Accrued Amounts”) and shall become due and payable
to the Existing Lender (without further interest accruing on them) on the last
day of the current Interest Period (or, if the Interest Period is longer than
six Months, on the next of the dates which falls at six Monthly intervals after
the first day of that Interest Period); and

 

(b)                                  the rights assigned or transferred by the
Existing Lender will not include the right to the Accrued Amounts, so that, for
the avoidance of doubt:

 

(i)                                  when the Accrued Amounts become payable,
those Accrued Amounts will be payable to the Existing Lender; and

 

(ii)                               the amount payable to the New Lender on that
date will be the amount which would, but for the application of this Clause
24.9, have been payable to it on that date, but after deduction of the Accrued
Amounts.

 

77

--------------------------------------------------------------------------------

 


 

25.                           CHANGES TO THE OBLIGORS

 

25.1                     Assignments and transfer by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

25.2                     Additional Borrowers

 

(a)                            Subject to compliance with the provisions of
paragraphs (c) and (d) of Clause 20.10 (“Know your customer” checks), the
Company may request that any of its wholly-owned Subsidiaries becomes an
Additional Borrower.  That Subsidiary shall become an Additional Borrower if:

 

(i)                                      in relation to any Subsidiary not
incorporated in England and Wales, France, Italy, the Netherlands, Germany or
the Grand Duchy of Luxembourg, all the Lenders approve the addition of that
Subsidiary (such approval not to be unreasonably withheld);

 

(ii)                                   the Company delivers to the Agent a duly
completed and executed Accession Letter;

 

(iii)                                the Company confirms that no Default is
continuing or would occur as a result of that Subsidiary becoming an Additional
Borrower; and

 

(iv)                               the Agent has received all of the documents
and other evidence listed in Part II of Schedule 2 (Conditions precedent) in
relation to that Additional Borrower, each in form and substance satisfactory to
the Agent.

 

(b)                           The Agent shall notify the Company and the Lenders
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in Part II of
Schedule 2 (Conditions precedent).

 

(c)                            Upon becoming an Additional Borrower that
Subsidiary shall make any filings (and provide copies of such filings) as
required by paragraphs (n)(ii) and (p) of Clause 13.2 (Tax gross-up) and
paragraph (b) of Clause 13.7 (HMRC DT Treaty Passport scheme confirmation) in
accordance with those paragraphs.

 

25.3                     Resignation of a Borrower

 

(a)                            The Company may request that a Borrower (other
than, if applicable, the Company) ceases to be a Borrower by delivering to the
Agent a Resignation Letter.

 

(b)                           The Agent shall accept a Resignation Letter and
notify the Company and the Lenders of its acceptance if:

 

(i)                                      no Default is continuing or would
result from the acceptance of the Resignation Letter (and the Company has
confirmed this is the case); and

 

(ii)                                   the Borrower is under no actual or
contingent obligations as a Borrower under any Finance Documents,

 

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

78

--------------------------------------------------------------------------------


 

25.4                     Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the Company that the
Repeating Representations are true and correct in relation to the relevant
Subsidiary as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

79

--------------------------------------------------------------------------------


 

SECTION 10

 

THE FINANCE PARTIES

 

26.                           ROLE OF THE AGENT AND THE ARRANGER

 

26.1                     Appointment of the Agent

 

(a)                            Each other Finance Party appoints the Agent to
act as its agent under and in connection with the Finance Documents.

 

(b)                           Each other Finance Party authorises the Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

(c)                            Each of the parties hereby grants the Agent
exemption from the restriction of section 181 of the BGB and from any similar
restrictions of the applicable laws of any other country, in each case to the
extent such exemption can be granted by the relevant party under applicable law
or contract.

 

26.2                     Duties of the Agent

 

(a)                            Subject to paragraph (b) below, the Agent shall
promptly forward to a Party the original or a copy of any document which is
delivered to the Agent for that Party by any other Party.

 

(b)                           Without prejudice to Clause 24.7 (Copy of Transfer
Certificate or Assignment Agreement to Company), paragraph (a) above shall not
apply to any Transfer Certificate or to any Assignment Agreement.

 

(c)                            Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

(d)                           If the Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the Finance
Parties.

 

(e)                            If the Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.

 

(f)                              The Agent shall provide to the Company within
ten Business Days of a request by the Company (but shall not be required to do
so any more frequently than once per calendar month), a list (which may be in
electronic form) setting out the names of the Lenders as at the date of that
request, their respective Commitments, the address and fax number (and the
department or officer, if any, for whose attention any communication is to be
made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.

 

(g)                           Once every calendar year, the Agent will cooperate
with the Company in validating any procedures relating to the delivery,
processing, execution or otherwise of any settlement

 

80

--------------------------------------------------------------------------------


 

instructions or other notice, request, document or communication delivered under
the Finance Documents.

 

(h)                           The Agent’s duties under the Finance Documents are
solely mechanical and administrative in nature.

 

26.3                     Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

26.4                     No fiduciary duties

 

(a)                            Nothing in this Agreement constitutes the Agent
or the Arranger as a trustee or fiduciary of any other person.

 

(b)                           Neither the Agent nor the Arranger shall be bound
to account to any Lender for any sum or the profit element of any sum received
by it for its own account.

 

26.5                     Business with the Group

 

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 

26.6                     Rights and discretions of the Agent

 

(a)                            The Agent may rely on:

 

(i)                                      any representation, notice or document
believed by it to be genuine, correct and appropriately authorised; and

 

(ii)                                   any statement made by a director,
authorised signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify.

 

(b)                           The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

 

(i)                                      no Default has occurred (unless it has
actual knowledge of a Default arising under Clause 23.1 (Non-payment));

 

(ii)                                   any right, power, authority or discretion
vested in any Party or the Majority Lenders has not been exercised; and

 

(iii)                                any notice or request made by the Company
(other than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

(c)                            The Agent may engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts.

 

(d)                           The Agent may act in relation to the Finance
Documents through its personnel and agents.

 

(e)                            The Agent may disclose to any other Party any
information it reasonably believes it has received as agent under this
Agreement.

 

(f)                              Without prejudice to the generality of
paragraph (e) above, the Agent may disclose the identity of a Defaulting Lender
to the other Finance Parties and the Company and shall disclose the same upon
the written request of the Company or the Majority Lenders.

 

81

--------------------------------------------------------------------------------


 

(g)                           Notwithstanding any other provision of any Finance
Document to the contrary, neither the Agent nor the Arranger is obliged to do or
omit to do anything if it would or might in its reasonable opinion constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

(h)                           The Agent is not obliged to disclose to any
Finance Party any details of the rate notified to the Agent by any Lender or the
identity of any such Lender for the purpose of paragraph (a)(ii) of Clause 11.2
(Market disruption).

 

26.7                     Majority Lenders’ instructions

 

(a)                            Unless a contrary indication appears in a Finance
Document, the Agent shall (i) exercise any right, power, authority or discretion
vested in it as Agent in accordance with any instructions given to it by the
Majority Lenders (or, if so instructed by the Majority Lenders, refrain from
exercising any right, power, authority or discretion vested in it as Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Lenders.

 

(b)                           Unless a contrary indication appears in a Finance
Document, any instructions given by the Majority Lenders will be binding on all
the Finance Parties.

 

(c)                            The Agent may refrain from acting in accordance
with the instructions of the Majority Lenders (or, if appropriate, the Lenders)
until it has received such security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions.

 

(d)                           In the absence of instructions from the Majority
Lenders (or, if appropriate, the Lenders), the Agent may act (or refrain from
taking action) as it considers to be in the best interest of the Lenders.

 

(e)                            The Agent is not authorised to act on behalf of a
Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

26.8                     Responsibility for documentation

 

Neither the Agent nor the Arranger:

 

(a)                                   is responsible for the adequacy, accuracy
and/or completeness of any information (whether oral or written) supplied by the
Agent, the Arranger, an Obligor or any other person given in or in connection
with any Finance Document or the Information Package; or

 

(b)                                  is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document; or

 

(c)                                   is responsible for any determination as to
whether any information provided or to be provided to any Finance Party is
non-public information the use of which may be regulated or prohibited by
applicable law or regulation relating to insider dealing or otherwise.

 

82

--------------------------------------------------------------------------------


 

26.9                     Exclusion of liability

 

(a)                            Without limiting paragraph (b) below (and without
prejudice to the provisions of paragraph (e) of Clause 29.11 (Disruption to
Payment Systems etc)), the Agent will not be liable including without limitation
for negligence or any other category of liability whatsoever for any action
taken by it under or in connection with any Finance Document, unless directly
caused by its gross negligence or wilful misconduct.

 

(b)                           No Party (other than the Agent) may take any
proceedings against any officer, employee or agent of the Agent in respect of
any claim it might have against the Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to any Finance
Document and any officer, employee or agent of the Agent may rely on this
Clause.

 

(c)                            The Agent will not be liable for any delay (or
any related consequences) in crediting an account with an amount required under
the Finance Documents to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for that purpose.

 

(d)                           Nothing in this Agreement shall oblige the Agent
or the Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or the Arranger.

 

26.10               Lenders’ indemnity to the Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability including without
limitation for negligence or any other category of liability whatsoever incurred
by the Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) (or in the case of any cost, loss or liability pursuant to Clause
29.11 (Disruption to Payment Systems etc) notwithstanding the Agent’s
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Agent) in acting as Agent
under the Finance Documents (unless the Agent has been reimbursed by an Obligor
pursuant to a Finance Document).

 

26.11               Resignation of the Agent

 

(a)                            The Agent may resign and (subject to reasonable
notice and to prior consultation with the Company) appoint one of its Affiliates
acting through an office in the United Kingdom as successor by giving notice to
the other Finance Parties and the Company.

 

(b)                           Alternatively the Agent may resign by giving 30
days’ notice to the other Finance Parties and the Company, in which case the
Majority Lenders (after consultation with the Company) may appoint a successor
Agent.

 

(c)                            If the Majority Lenders have not appointed a
successor Agent in accordance with paragraph (b) above within 20 days after
notice of resignation was given, the retiring Agent (after consultation

 

83

--------------------------------------------------------------------------------


 

with the Company) may appoint a successor Agent (acting through an office in 
the United Kingdom.

 

(d)                           The retiring Agent shall, at its own cost, make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.

 

(e)                            The Agent’s resignation notice shall only take
effect upon the appointment of a successor.

 

(f)                              Upon the appointment of a successor, the
retiring Agent shall be discharged from any further obligation in respect of the
Finance Documents but shall remain entitled to the benefit of this Clause 26. 
Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

(g)                           After consultation with the Company, the Majority
Lenders may, by notice to the Agent, require it to resign in accordance with
paragraph (b) above.  In this event, the Agent shall resign in accordance with
paragraph (b) above.

 

26.12               Replacement of the Agent

 

(a)                            After consultation with the Company, the Majority
Lenders may, by giving 30 days’ notice to the Agent (or, at any time the Agent
is an Impaired Agent, by giving any shorter notice determined by the Majority
Lenders) replace the Agent by appointing a successor Agent.

 

(b)                           The retiring Agent shall (at its own cost if it is
an Impaired Agent and otherwise at the expense of the Lenders) make available to
the successor Agent such documents and records and provide such assistance as
the successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

 

(c)                            The appointment of the successor Agent shall take
effect on the date specified in the notice from the Majority Lenders to the
retiring Agent. As from this date, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 26 (and any agency fees for the account
of the retiring Agent shall cease to accrue from (and shall be payable on) that
date).

 

(d)                           Any successor Agent and each of the other Parties
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original Party.

 

26.13               Confidentiality

 

(a)                            In acting as agent for the Finance Parties, the
Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

 

(b)                           If information is received by another division or
department of the Agent, it may be treated as confidential to that division or
department and the Agent shall not be deemed to have notice of it.

 

26.14               Relationship with the Lenders

 

(a)                            Subject to Clause 24.9 (Pro rata interest
settlement), the Agent may treat the person shown in its records as Lender at
the opening of business (in the place of the Agent’s principal office as
notified to the Finance Parties from time to time) as the Lender acting through
its Facility Office:

 

84

--------------------------------------------------------------------------------


 

(i)                                      entitled to or liable for any payment
due under any Finance Document on that day; and

 

(ii)                                   entitled to receive and act upon any
notice, request, document or communication or make any decision or determination
under any Finance Document made or delivered on that day,

 

unless it has received not less than five Business Days prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)                           Each Lender shall supply the Agent with any
information required by the Agent in order to calculate the Mandatory Cost in
accordance with Schedule 4 (Mandatory Cost Formulae).

 

(c)                            Any Lender may by notice to the Agent appoint a
person to receive on its behalf all notices, communications, information and
documents to be made or despatched to that Lender under the Finance Documents.
Such notice shall contain the address, fax number and (where communication by
electronic mail or other electronic means is permitted under Clause 31.6
(Electronic communication)) electronic mail address and/or any other information
required to enable the sending and receipt of information by that means (and, in
each case, the department or officer, if any, for whose attention communication
is to be made) and be treated as a notification of a substitute address, fax
number, electronic mail address, department and officer by that Lender for the
purposes of Clause 31.2 (Addresses) and paragraph (a)(iii) of Clause 31.6
(Electronic communication) and the Agent shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information
and documents as though that person were that Lender.

 

26.15               Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)                                   the financial condition, status and nature
of each member of the Group;

 

(b)                                  the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

 

(c)                                   whether that Lender has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(d)                                  the adequacy, accuracy and/or completeness
of the Information Package and any other information provided by the Agent, any
Party or by any other person under or in connection with any Finance Document,
the transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document.

 

85

--------------------------------------------------------------------------------


 

26.16               Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

26.17               Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

27.                           CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

(a)                            No provision of this Agreement will:

 

(i)             interfere with the right of any Finance Party to arrange its
affairs (tax or otherwise) in whatever manner it thinks fit;

 

(ii)            oblige any Finance Party to investigate or claim any credit,
relief, remission or repayment available to it or the extent, order and manner
of any claim; or

 

(iii)           oblige any Finance Party to disclose any information relating to
its affairs (tax or otherwise) or any computations in respect of Tax.

 

(b)                           Notwithstanding any other provision of this
Agreement, the Parties hereby agree that each such Party (and each employee,
representative, or other agent of such Party) may disclose to any and all
persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such Party relating to such U.S. tax
treatment and U.S. tax structure.

 

28.                           SHARING AMONG THE FINANCE PARTIES

 

28.1                     Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 29 (Payment
mechanics) (a “Recovered Amount”) and applies that amount to a payment due under
the Finance Documents then:

 

(a)                                   the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery to the Agent;

 

(b)                                  the Agent shall determine whether the
receipt or recovery is in excess of the amount the Recovering Finance Party
would have been paid had the receipt or recovery been received or made by the
Agent and distributed in accordance with Clause 29 (Payment mechanics), without
taking account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and

 

(c)                                   the Recovering Finance Party shall, within
three Business Days of demand by the Agent, pay to the Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Agent determines may be retained by the Recovering

 

86

--------------------------------------------------------------------------------


 

Finance Party as its share of any payment to be made, in accordance with Clause
29.6 (Partial payments).

 

28.2                     Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 29.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

28.3                     Recovering Finance Party’s rights

 

On a distribution by the Agent under Clause 28.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.

 

28.4                     Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                                   each Sharing Finance Party shall, upon
request of the Agent, pay to the Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its proportion of any interest on the Sharing Payment which
that Recovering Finance Party is required to pay) (the “Redistributed Amount”);
and

 

(b)                                  as between the relevant Obligor and each
relevant Sharing Finance Party, an amount equal to the relevant Redistributed
Amount will be treated as not having been paid by that Obligor.

 

28.5                     Exceptions

 

(a)                            This Clause 28 shall not apply to the extent that
the Recovering Finance Party would not, after making any payment pursuant to
this Clause, have a valid and enforceable claim against the relevant Obligor.

 

(b)                           A Recovering Finance Party is not obliged to share
with any other Finance Party any amount which the Recovering Finance Party has
received or recovered as a result of taking legal or arbitration proceedings,
if:

 

(i)                                      it notified that other Finance Party of
the legal or arbitration proceedings; and

 

(ii)                                   that other Finance Party had an
opportunity to participate in those legal or arbitration proceedings but did not
do so as soon as reasonably practicable having received notice and did not take
separate legal or arbitration proceedings.

 

87

--------------------------------------------------------------------------------

 


 

SECTION 11

 

ADMINISTRATION

 

29.                           PAYMENT MECHANICS

 

29.1                     Payments to the Agent

 

(a)                            On each date on which an Obligor or a Lender is
required to make a payment under a Finance Document, that Obligor or Lender
shall make the same available to the Agent (unless a contrary indication appears
in a Finance Document) for value on the due date at the time and in such funds
specified by the Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

(b)                           Payment shall be made to such account in the
principal financial centre of the country of that currency (or, in relation to
euro, in the principal financial centre in a Participating Member State or
London) with such bank as the Agent specifies.

 

29.2                     Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 29.3 (Distributions to an Obligor) and Clause 29.4
(Clawback), be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency.

 

29.3                     Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 30
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

29.4                     Clawback

 

(a)                            Where a sum is to be paid to the Agent under the
Finance Documents for another Party, the Agent is not obliged to pay that sum to
that other Party (or to enter into or perform any related exchange contract)
until it has been able to establish to its satisfaction that it has actually
received that sum.

 

(b)                           If the Agent pays an amount to another Party and
it proves to be the case that the Agent had not actually received that amount,
then the Party to whom that amount (or the proceeds of any related exchange
contract) was paid by the Agent shall on demand refund the same to the Agent
together with interest on that amount from the date of payment to the date of
receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

29.5                     Impaired Agent

 

(a)                            If, at any time, the Agent becomes an Impaired
Agent, an Obligor or a Lender which is required to make a payment under the
Finance Documents to the Agent in accordance with Clause 29.1 (Payments to the
Agent) may instead either pay that amount direct to the required recipient or
pay that amount to an interest-bearing account held with an Acceptable Bank
within the meaning of paragraph (a) of the definition of “Acceptable Bank” and
in relation to which no Insolvency

 

88

--------------------------------------------------------------------------------


 

Event has occurred and is continuing, in the name of the Obligor or the Lender
making the payment and designated as a trust account for the benefit of the
Party or Parties beneficially entitled to that payment under the Finance
Documents. In each case such payments must be made on the due date for payment
under the Finance Documents.

 

(b)                           All interest accrued on the amount standing to the
credit of the trust account shall be for the benefit of the beneficiaries of
that trust account pro rata to their respective entitlements.

 

(c)                            A Party which has made a payment in accordance
with this Clause 29.5 shall be discharged of the relevant payment obligation
under the Finance Documents and shall not take any credit risk with respect to
the amounts standing to the credit of the trust account.

 

(d)                           Promptly upon the appointment of a successor Agent
in accordance with Clause 26.12 (Replacement of the Agent), each Party which has
made a payment to a trust account in accordance with this Clause 29.5 shall give
all requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor Agent
for distribution in accordance with Clause 29.2 (Distributions by the Agent).

 

29.6                     Partial payments

 

(a)                            If the Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under the Finance Documents in the following order:

 

(i)                                      first, in or towards payment pro rata
of any unpaid fees, costs and expenses of the Agent or the Arranger under the
Finance Documents;

 

(ii)                                   secondly, in or towards payment pro rata
of any accrued interest, fee or commission due but unpaid under this Agreement;

 

(iii)                                thirdly, in or towards payment pro rata of
any principal due but unpaid under this Agreement; and

 

(iv)                               fourthly, in or towards payment pro rata of
any other sum due but unpaid under the Finance Documents.

 

(b)                           The Agent shall, if so directed by all the
Lenders, vary the order set out in paragraphs (a)(ii) to (iv) above.

 

(c)                            Paragraphs (a) and (b) above will override any
appropriation made by an Obligor.

 

29.7                     No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

29.8                     Business Days

 

(a)                            Any payment which is due to be made on a day that
is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                           During any extension of the due date for payment
of any principal or Unpaid Sum under this Agreement interest is payable on the
principal or Unpaid Sum at the rate payable on the original due date.

 

89

--------------------------------------------------------------------------------


 

29.9                     Currency of account

 

(a)                            Subject to paragraphs (b) to (e) below, the Base
Currency is the currency of account and payment for any sum due from an Obligor
under any Finance Document.

 

(b)                           A repayment of a Loan or Unpaid Sum or a part of a
Loan or Unpaid Sum shall be made in the currency in which that Loan or Unpaid
Sum is denominated on its due date.

 

(c)                            Each payment of interest shall be made in the
currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

(d)                           Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(e)                            Any amount expressed to be payable in a currency
other than the Base Currency shall be paid in that other currency.

 

29.10               Change of currency

 

(a)                            Unless otherwise prohibited by law, if more than
one currency or currency unit are at the same time recognised by the central
bank of any country as the lawful currency of that country, then:

 

(i)                                      any reference in the Finance Documents
to, and any obligations arising under the Finance Documents in, the currency of
that country shall be translated into, or paid in, the currency or currency unit
of that country designated by the Agent (after consultation with the Company);
and

 

(ii)                                   any translation from one currency or
currency unit to another shall be at the official rate of exchange recognised by
the central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Agent (acting reasonably).

 

(b)                           If a change in any currency of a country occurs,
this Agreement will, to the extent the Agent (acting reasonably and after
consultation with the Company) specifies to be necessary, be amended to comply
with any generally accepted conventions and market practice in the Relevant
Interbank Market and otherwise to reflect the change in currency.

 

29.11               Disruption to Payment Systems etc.

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Company that a Disruption Event has
occurred:

 

(a)                                   the Agent may, and shall if requested to
do so by the Company, consult with the Company with a view to agreeing with the
Company such changes to the operation or administration of the Facilities as the
Agent may deem necessary in the circumstances;

 

(b)                                  the Agent shall not be obliged to consult
with the Company in relation to any changes mentioned in paragraph (a) if, in
its opinion, it is not practicable to do so in the circumstances and, in any
event, shall have no obligation to agree to such changes;

 

(c)                                   the Agent may consult with the Finance
Parties in relation to any changes mentioned in paragraph (a) but shall not be
obliged to do so if, in its opinion, it is not practicable to do so in the
circumstances;

 

(d)                                  any such changes agreed upon by the Agent
and the Company shall (whether or not it is finally determined that a Disruption
Event has occurred) be binding upon the Parties as

 

90

--------------------------------------------------------------------------------


 

an amendment to (or, as the case may be, waiver of) the terms of the Finance
Documents notwithstanding the provisions of Clause 35 (Amendments and Waivers);

 

(e)                                   the Agent shall not be liable for any
damages, costs or losses whatsoever (including, without limitation for
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Agent) arising as a result of
its taking, or failing to take, any actions pursuant to or in connection with
this Clause 29.11; and

 

(f)                                     the Agent shall notify the Finance
Parties of all changes agreed pursuant to paragraph (d) above.

 

30.                           SET-OFF

 

Without prejudice to their rights at law, at any time while an Event of Default
has occurred and is continuing, a Finance Party may set off any matured
obligation due from an Obligor under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation.  If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

31.                           NOTICES

 

31.1                     Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

31.2                     Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)                                   in the case of the Company, that
identified with its name below;

 

(b)                                  in the case of each Lender or any other
Original Obligor, that notified in writing to the Agent on or prior to the date
on which it becomes a Party; and

 

(c)                                   in the case of the Agent, that identified
with its name below,

 

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

31.3                     Delivery

 

(a)                            Any communication or document made or delivered
by one person to another under or in connection with the Finance Documents will
only be effective:

 

(i)                                      if by way of fax, when received in
legible form; or

 

91

--------------------------------------------------------------------------------


 

(ii)                                   if by way of letter, when it has been
left at the relevant address or five Business Days after being deposited in the
post postage prepaid in an envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer.

 

(b)                           Any communication or document to be made or
delivered to the Agent will be effective only when actually received by the
Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s signature below (or any
substitute department or officer as the Agent shall specify for this purpose).

 

(c)                            All notices from or to an Obligor shall be sent
through the Agent.

 

(d)                           Any communication or document made or delivered to
the Company in accordance with this Clause will be deemed to have been made or
delivered to each of the Obligors.

 

31.4                     Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 31.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

31.5                     Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 

31.6                     Electronic communication

 

(a)                            Any communication to be made between the Agent
and a Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent and the relevant Lender:

 

(i)                                      agree that, unless and until notified
to the contrary, this is to be an accepted form of communication;

 

(ii)                                   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                                notify each other of any change to their
address or any other such information supplied by them.

 

(b)                           Any electronic communication made between the
Agent and a Lender will be effective only when actually received in readable
form and in the case of any electronic communication made by a Lender to the
Agent only if it is addressed in such a manner as the Agent shall specify for
this purpose.

 

31.7                     English language

 

(a)                            Any notice given under or in connection with any
Finance Document must be in English.

 

92

--------------------------------------------------------------------------------


 

(b)                           All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                      in English; or

 

(ii)                                   if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

32.                           CALCULATIONS AND CERTIFICATES

 

32.1                     Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

32.2                     Certificates and Determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

32.3                     Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

33.                           PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

34.                           REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

35.                           AMENDMENTS AND WAIVERS

 

35.1                     Required consents

 

(a)                            Subject to Clause 35.2 (Exceptions) any term of
the Finance Documents may be amended or waived only with the consent of the
Majority Lenders and the Company and any such amendment or waiver will be
binding on all Parties.

 

(b)                           The Agent may effect, on behalf of any Finance
Party, any amendment or waiver permitted by this Clause.

 

93

--------------------------------------------------------------------------------


 

35.2                     Exceptions

 

(a)                            An amendment or waiver that has the effect of
changing or which relates to:

 

(i)                                      the definition of “Majority Lenders” in
Clause 1.1 (Definitions);

 

(ii)                                   an extension to the date of payment of
any amount under the Finance Documents;

 

(iii)                                a reduction in the Margin or a reduction in
the amount of any payment of principal, interest, fees or commission payable;

 

(iv)                               an increase in or an extension of any
Commitment;

 

(v)                                  a change to the Borrowers or the Company as
guarantor other than in accordance with Clause 25 (Changes to the Obligors);

 

(vi)                               any provision which expressly requires the
consent of all the Lenders; or

 

(vii)                            Clause 2.3 (Finance Parties’ rights and
obligations), Clause 24 (Changes to the Lenders), Clause 28 (Sharing among the
Finance Parties) or this Clause 35; or

 

(viii)                         the nature or scope of the guarantee and
indemnity granted under Clause 18 (Guarantee and indemnity),

 

shall not be made without the prior consent of all the Lenders.

 

(b)                           An amendment or waiver which relates to the rights
or obligations of the Agent or the Arranger (each in their capacity as such) may
not be effected without the consent of the Agent or, as the case may be, the
Arranger.

 

(c)                            If any Lender fails to respond to a request for a
consent, waiver, amendment of or in relation to any of the terms of any Finance
Document or other vote of Lenders under the terms of this Agreement within the
period of time specified by the Agent (which shall not be less than 15 Business
Days) of that request being made, its Commitment and/or participation in the
Utilisations then outstanding shall not be included for the purpose of
calculating the Total Commitments or participations when ascertaining whether
any relevant percentage of Total Commitments and/or participations has been
obtained to approve that request.

 

35.3                     Disenfranchisement of Defaulting Lenders

 

(a)                            For so long as a Defaulting Lender has any
Available Commitment, in ascertaining the Majority Lenders or whether any given
percentage (including, for the avoidance of doubt, unanimity) of the Total
Commitments has been obtained to approve any request for a consent, waiver,
amendment or other vote under the Finance Documents, that Defaulting Lender’s
Commitments will be reduced by the amount of its Available Commitments.

 

(b)                           For the purposes of this Clause 35.3, the Agent
may assume that the following Lenders are Defaulting Lenders:

 

(i)                                      any Lender which has notified the Agent
that it has become a Defaulting Lender;

 

(ii)                                   any Lender in relation to which it is
aware that any of the events or circumstances referred to in paragraphs (a),
(b) or (c) of the definition of “Defaulting Lender” has occurred,

 

94

--------------------------------------------------------------------------------


 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

35.4                     Replacement of a Defaulting Lender

 

(a)                            The Company may, at any time a Lender has become
and continues to be a Defaulting Lender, by giving five Business Days’ prior
written notice to the Agent and such Lender:

 

(i)                                      replace such Lender by requiring such
Lender to (and such Lender shall) transfer pursuant to Clause 24 (Changes to the
Lenders) all (and not part only) of its rights and obligations under this
Agreement;

 

(ii)                                   require such Lender to (and such Lender
shall) transfer pursuant to Clause 24 (Changes to the Lenders) all (and not part
only) of the undrawn Commitment of the Lender; or

 

(iii)                                require such Lender to (and such Lender
shall) transfer pursuant to Clause 24 (Changes to the Lenders) all (and not part
only) of its rights and obligations in respect of the Facility,

 

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Company, and which (unless the Agent is an
Impaired Agent) is acceptable to the Agent (acting reasonably), which confirms
its willingness to assume and does assume all the obligations or all the
relevant obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations or unfunded participations (as the case may
be) on the same basis as the transferring Lender) for a purchase price in cash
payable at the time of transfer equal to the outstanding principal amount of
such Lender’s participation in the outstanding Utilisations and all accrued
interest (to the extent that the Agent has not given a notification under Clause
24.9 (Pro rata interest settlement)), Break Costs and other amounts payable in
relation thereto under the Finance Documents.

 

(b)                           Any transfer of rights and obligations of a
Defaulting Lender pursuant to this Clause shall be subject to the following
conditions:

 

(i)                                      the Company shall have no right to
replace the Agent;

 

(ii)                                   neither the Agent nor the Defaulting
Lender shall have any obligation to the Company to find a Replacement Lender;

 

(iii)                                the transfer must take place no later than
30 days after the notice referred to in paragraph (a) above; and

 

(iv)                               in no event shall the Defaulting Lender be
required to pay or surrender to the Replacement Lender any of the fees received
by the Defaulting Lender pursuant to the Finance Documents.

 

36.                           CONFIDENTIALITY

 

36.1                     Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 36.2
(Disclosure of Confidential Information) and Clause 36.3 (Disclosure to
numbering service providers), and to ensure that all Confidential

 

95

--------------------------------------------------------------------------------


 

Information is protected with security measures and a degree of care that would
apply to its own confidential information.

 

36.2                     Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)                                   to any of its insurers or insurance
brokers, or to any of its direct or indirect providers of credit protection, or
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

(b)                                  to any person:

 

(i)                                  to (or through) whom it assigns or
transfers (or may potentially assign or transfer) all or any of its rights
and/or obligations under one or more Finance Documents and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

(ii)                               with (or through) whom it enters into (or may
potentially enter into), whether directly or indirectly, any sub-participation
in relation to, or any other transaction under which payments are to be made or
may be made by reference to, one or more Finance Documents and/or one or more
Obligors and to any of that person’s Affiliates, Related Funds, Representatives
and professional advisers;

 

(iii)                            appointed by any Finance Party or by a person
to whom paragraph (b)(i) or (ii) above applies to receive communications,
notices, information or documents delivered pursuant to the Finance Documents on
its behalf (including, without limitation, any person appointed under paragraph
(c) of Clause 26.14 (Relationship with the Lenders));

 

(iv)                           who invests in or otherwise finances (or may
potentially invest in or otherwise finance), directly or indirectly, any
transaction referred to in paragraph (b)(i) or (b)(ii) above;

 

(v)                              to whom information is required or requested to
be disclosed by any court of competent jurisdiction or any governmental,
banking, taxation or other regulatory authority or similar body, the rules of
any relevant stock exchange or pursuant to any applicable law or regulation;

 

(vi)                           to whom or for whose benefit that Finance Party
charges, assigns or otherwise creates Security (or may do so) pursuant to Clause
24.8 (Security over Lenders’ rights);

 

96

--------------------------------------------------------------------------------


 

(vii)                        to whom information is required to be disclosed in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes;

 

(viii)                     who is a Party; or

 

(ix)                             with the consent of the Company;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)                           in relation to paragraphs (b)(i), (b)(ii) and
b(iii) above, the person to whom the Confidential Information is to be given has
entered into a Confidentiality Undertaking except that there shall be no
requirement for a Confidentiality Undertaking if the recipient is a professional
adviser and is subject to professional obligations to maintain the
confidentiality of the Confidential Information;

 

(B)                             in relation to paragraph (b)(iv) above, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;

 

(C)                             in relation to paragraphs (b)(v), (b)(vi) and
(b)(vii) above, the person to whom the Confidential Information is to be given
is informed of its confidential nature and that some or all of such Confidential
Information may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of that Finance Party, it is not
practicable so to do in the circumstances;

 

(c)                                   to any person appointed by that Finance
Party or by a person to whom paragraph (b)(i) or (b)(ii) above applies to
provide administration or settlement services in respect of one or more of the
Finance Documents including without limitation, in relation to the trading of
participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this paragraph (c) if the service
provider to whom the Confidential Information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Company and the relevant Finance Party;

 

(d)                                  to any rating agency (including its
professional advisers) such Confidential Information as may be required to be
disclosed to enable such rating agency to carry out its normal rating activities
in relation to the Finance Documents and/or the Obligors if the rating agency to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information;

 

97

--------------------------------------------------------------------------------


 

(e)                                   the size and term of the Facility and the
name of each Obligor to any investor or a potential investor in a securitisation
(or similar transaction of broadly equivalent economic effect) of that Finance
Parties’ rights or obligations under the Finance Documents.

 

36.3                     Disclosure to numbering service providers

 

(a)                            Any Finance Party may disclose to any national or
international numbering service provider appointed by that Finance Party to
provide identification numbering services in respect of this Agreement, the
Facility and/or one or more Obligors the following information:

 

(i)                                      names of Obligors;

 

(ii)                                   country of domicile of Obligors;

 

(iii)                                place of incorporation of Obligors;

 

(iv)                               date of this Agreement;

 

(v)                                  the names of the Agent and the Arranger;

 

(vi)                               date of each amendment and restatement of
this Agreement;

 

(vii)                            amount of Total Commitments;

 

(viii)                         currencies of the Facility;

 

(ix)                                 type of Facility;

 

(x)                                    ranking of Facility;

 

(xi)                                 Termination Date for Facility;

 

(xii)                              changes to any of the information previously
supplied pursuant to paragraphs (i) to (xi) above; and

 

(xiii)                           such other information agreed between such
Finance Party and the Company,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)                           The Parties acknowledge and agree that each
identification number assigned to this Agreement, the Facility and/or one or
more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of that numbering service provider.

 

(c)                            The Company represents that none of the
information set out in paragraphs (i) to (xiii) of paragraph (a) above is, nor
will at any time be, unpublished price-sensitive information.

 

(d)                           The Agent shall notify the Company and the other
Finance Parties of:

 

(i)                                      the name of any numbering service
provider appointed by the Agent in respect of this Agreement, the Facility
and/or one or more Obligors; and

 

(ii)                                   the number or, as the case may be,
numbers assigned to this Agreement, the Facility and/or one or more Obligors by
such numbering service provider.

 

98

--------------------------------------------------------------------------------


 

36.4                     Entire agreement

 

This Clause 36 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

36.5                     Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

36.6                     Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

(a)                                   of the circumstances of any disclosure of
Confidential Information made pursuant to paragraph (b)(v) of Clause 36.2
(Disclosure of Confidential Information) except where such disclosure is made to
any of the persons referred to in that paragraph during the ordinary course of
its supervisory or regulatory function; and

 

(b)                                  upon becoming aware that Confidential
Information has been disclosed in breach of this Clause 36 (Confidentiality).

 

36.7                     Continuing obligations

 

The obligations in this Clause 36 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:

 

(a)                                   the date on which all amounts payable by
the Obligors under or in connection with this Agreement have been paid in full
and all Commitments have been cancelled or otherwise cease to be available; and

 

(b)                                  the date on which such Finance Party
otherwise ceases to be a Finance Party.

 

37.                           COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

38.                           WAIVER OF CONSEQUENTIAL DAMAGES

 

In no event shall any Finance Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages and the Company hereby
waives, releases and agrees (for itself and on behalf of its Subsidiaries) not
to sue upon any such claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favour.

 

99

--------------------------------------------------------------------------------


 

SECTION 12

 

GOVERNING LAW AND ENFORCEMENT

 

39.                           GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

40.                           ENFORCEMENT

 

40.1                     Jurisdiction

 

(a)                            The courts of England have exclusive jurisdiction
to settle any dispute arising out of or in connection with this Agreement
(including a dispute relating to the existence, validity or termination of this
Agreement or any non-contractual obligation arising out of or in connection with
this Agreement) (a “Dispute”).

 

(b)                           The Parties agree that the courts of England are
the most appropriate and convenient courts to settle Disputes and accordingly no
Party will argue to the contrary.

 

(c)                            This Clause 40.1 is for the benefit of the
Finance Parties only.  As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction. 
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

 

40.2                     Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

(a)                                   irrevocably appoints Aon UK Holdings
Intermediaries Limited of 8 Devonshire Square, London EC2M 4PL, Attention: Aon
Law Division as its agent for service of process in relation to any proceedings
before the English courts in connection with any Finance Document; and

 

(b)                                  agrees that failure by a process agent to
notify the relevant Obligor of the process will not invalidate the proceedings
concerned.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

100

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE ORIGINAL PARTIES

 

PART I

 

THE ORIGINAL BORROWERS

 

Name of Original Borrower

 

Jurisdiction of Incorporation

 

Registration number (or
equivalent, if any)

 

 

 

 

 

AON LIMITED

 

England and Wales

 

00210725

 

 

 

 

 

AON UK HOLDINGS INTERMEDIARIES LIMITED

 

England and Wales

 

04267675

 

 

 

 

 

AON BENFIELD LIMITED

 

England and Wales

 

06652620

 

 

 

 

 

AON HOLDINGS B.V.

 

The Netherlands

 

24191863

 

 

 

 

 

AON GROUP INTERNATIONAL B.V.

 

The Netherlands

 

24387483

 

 

 

 

 

AON SOUTHERN EUROPE B.V.

 

The Netherlands

 

33055010

 

 

 

 

 

AON FINANCE LUXEMBOURG S.À.R.L., a société à responsabilité limitée

 

Incorporated under the laws of the Grand Duchy of Luxembourg

 

Registered office at 19, rue de Bitbourg, L-1273 Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under the number B-46.209 and
having a corporate capital of USD 169,797.00 as at 31 December 2009.

 

 

 

 

 

AON FINANCIAL SERVICES LUXEMBOURG S.A., a société anonyme

 

Incorporated under the laws of the Grand Duchy of Luxembourg

 

Registered office at 19, rue de Bitbourg, L-1273 Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under the number B-146.352.

 

101

--------------------------------------------------------------------------------


 

PART II

 

THE ORIGINAL LENDERS

 

Name of Original Lender

 

Commitment
(€)

 

Treaty Passport
scheme reference
number (if
applicable)(1)

 

 

 

 

 

 

 

Citibank N.A., London Branch

 

63,000,000

 

 

 

 

 

 

 

 

 

ING Bank N.V.

 

63,000,000

 

 

 

 

 

 

 

 

 

Barclays Bank PLC

 

63,000,000

 

 

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

51,666,667

 

 

 

 

 

 

 

 

 

Morgan Stanley Bank International Limited

 

51,666,667

 

 

 

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

51,666,666

 

 

 

 

 

 

 

 

 

ANZ Bank (Europe) Limited

 

25,500,000

 

 

 

 

 

 

 

 

 

Banc Of America Securities Limited

 

25,500,000

 

 

 

 

 

 

 

 

 

The Governor and Company of the Bank of Ireland

 

25,500,000

 

012/G/57971/DTTP

 

 

 

 

 

 

 

Bank of Montreal

 

25,500,000

 

 

 

 

 

 

 

 

 

Commerzbank Aktiengesellschaft, Filiale Luxemburg

 

25,500,000

 

7/C/25382/DTTP

 

 

 

 

 

 

 

Deutsche Bank AG, London Branch

 

25,500,000

 

 

 

 

 

 

 

 

 

Lloyds TSB Bank plc

 

25,500,000

 

 

 

 

 

 

 

 

 

National Australia Bank Limited ABN 12 004 044 937

 

25,500,000

 

 

 

 

 

 

 

 

 

Natixis

 

25,500,000

 

 

 

 

 

 

 

 

 

Standard Chartered Bank

 

25,500,000

 

 

 

 

 

 

 

 

 

UBS Limited

 

25,500,000

 

 

 

 

 

 

 

 

 

UniCredit Bank AG, London Branch

 

25,500,000

 

 

 

 

 

 

 

 

 

 

 

650,000,000

 

 

 

 

--------------------------------------------------------------------------------

(1)               This must be included if the Original Lender holds a passport
under the HMRC DT Treaty Passport scheme and, as at the date of this Agreement,
wishes that scheme to apply to the Agreement.

 

102

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS PRECEDENT

 

PART I

 

CONDITIONS PRECEDENT TO INITIAL UTILISATION

 

1.                                 Original Obligors

 

(a)                            A copy of the constitutional documents of each
Original Obligor, a recent extract from the Dutch trade register
(handelsregister) relating to each Original Obligor incorporated in the
Netherlands and an excerpt from the Luxembourg Register of Commerce and
Companies relating to each Original Obligor incorporated in the Grand Duchy of
Luxembourg.

 

(b)                           A copy of a resolution of the board of directors,
the supervisory board of directors, or the general meeting of its shareholders,
or equivalent corporate authority documentation as appropriate, of each Original
Obligor or, in the case of the Company, a certificate of an authorised signatory
of the Company setting out the terms of a resolution of the board of directors:

 

(i)                                      approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute the Finance Documents to which it is a party;

 

(ii)                                   authorising a specified person or persons
to execute the Finance Documents to which it is a party on its behalf; and

 

(iii)                                authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

(c)                            A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above.

 

(d)                           A certificate of the Company dated no earlier than
the date of this Agreement (signed by an officer) confirming:

 

(i)                                      that borrowing or guaranteeing, as
appropriate, the Total Commitments would not cause any borrowing, guaranteeing
or similar limit binding on any Original Obligor to be exceeded;

 

(ii)                                   the representations made by the Company
(for itself and each other Obligor as applicable)  in the Agreement are true and
accurate;

 

(iii)                                that since 31 December 2009, no event has
occurred which has had, or could be reasonably expected to have a Material
Adverse Effect;

 

(iv)                               that no litigation, arbitration,
investigation or administrative proceedings of or before any court or agency
have been started or, to the knowledge of the Company’s officers, been
threatened against it or any of its Subsidiaries which, in each case, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect, except for Disclosed Claims;

 

103

--------------------------------------------------------------------------------


 

(v)                                  that there is no subsisting unsatisfied
judgement or award in an amount exceeding US $25,000,000 given against the
Company of any of its Subsidiaries by any court, arbitrator, or other body; and

 

(vi)                               the Debt Rating Level as at that date.

 

(e)                            A certificate of an authorised signatory of the
relevant Original Obligor certifying that each copy document relating to it
specified in this Part 1 of Schedule 2 is correct, complete and in full force
and effect as at a date no earlier than the date of this Agreement.

 

(f)                              In respect of the Original Obligors
incorporated in the Netherlands, (i) a copy of the positive unconditional advice
of any works council (ondernemingsraad) that under the Works Council Act (Wet op
de ondernemingsraden) has the right to give advice in relation to the entry into
and performance of this Agreement, or confirmation that no such advice is
required and (ii) a shareholders’ resolution appointing one or more authorised
persons to represent the relevant Original Obligor in the case of a conflict of
interest and a supervisory board resolution, if applicable.

 

2.                                 Legal opinions

 

(a)                            Legal opinions of Linklaters LLP, legal advisers
to the Arranger and the Agent in England, the Grand Duchy of Luxembourg and the
Netherlands;

 

(b)                           Legal opinions of in house counsel of the Group in
the Netherlands, the Grand Duchy of Luxembourg, the State of Illinois and, as to
matters of the General Corporation Law, the State of Delaware, in each case in
respect of capacity and authority; and

 

(c)                            A legal opinion of Sidley Austin LLP, legal
advisers to the Company in the US,

 

in each case substantially in the form distributed to the Original Lenders prior
to signing this Agreement.

 

3.                                 Other documents and evidence

 

(a)                            Evidence that any process agent referred to in
Clause 40.2 (Service of process), if not an Original Obligor, has accepted its
appointment.

 

(b)                           A copy of any other Authorisation or other
document, opinion or assurance which the Agent considers to be necessary or
desirable (if it has notified the Company accordingly prior to the date of this
Agreement) in connection with the entry into and performance of the transactions
contemplated by any Finance Document or for the validity and enforceability of
any Finance Document.

 

(c)                            The Original Financial Statements of each
Original Obligor.

 

(d)                           Evidence that each Fee Letter has been duly
executed by the parties to it.

 

(e)                            Evidence that the fees, costs and expenses then
due from the Company pursuant to Clause 12 (Fees) or, if earlier within 10 days
of the date of this Agreement and Clause 17 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

 

104

--------------------------------------------------------------------------------


 

(f)                              Evidence that the €650,000,000 revolving credit
facility provided pursuant to the credit agreement dated 7 February 2005 (as
amended) has been (or will be on the first Utilisation Date) cancelled and
prepaid in full.

 

(g)                           Structure chart reflecting the legal structure of
the Group certified by a director or an officer of the Company as being correct
and complete as at a date no earlier than the date of this Agreement.

 

(h)                           All “know your customer” checks have been complied
with.

 

(i)                               In respect of the Company, a certificate as to
the existence and good standing (including verification of tax status, if
available) of the Company from the appropriate governmental authorities in the
State of Delaware.

 

105

--------------------------------------------------------------------------------


 

PART II

 

CONDITIONS PRECEDENT REQUIRED TO BE
DELIVERED BY AN ADDITIONAL BORROWER

 

1.                                 An Accession Letter, duly executed by the
Additional Borrower and the Company.

 

2.                                 A copy of the constitutional documents of the
Additional Borrower and/or (as applicable) (i) in relation to an Additional
Borrower incorporated in the Netherlands a recent extract from the Dutch trade
register (handelsregister), (ii) in relation to an Additional Borrower
incorporated in Germany, a certified copy of an up-to-date commercial register
extract, articles of association and list of shareholders, (iii) in relation to
an Additional Borrower incorporated in France an original of an Extrait K-bis,
Certificat de non-faillite and Etat des Inscriptions not more than 10 days old,
and (iv) in relation to an Additional Borrower incorporated in the Grand Duchy
of Luxembourg, an excerpt from the Luxembourg Register of Commerce and
Companies.

 

3.                                 A copy of a resolution of the board of
directors, supervisory board of shareholders’ meeting or equivalent corporate
authority documentation as applicable, of the Additional Borrower (other than an
Additional Borrower incorporated in Germany):

 

(i)                                      approving the terms of, and the
transactions contemplated by, the Accession Letter and the Finance Documents and
resolving that it execute the Accession Letter;

 

(ii)                                   authorising a specified person or persons
to execute the Accession Letter on its behalf; and

 

(iii)                                authorising a specified person or persons,
on its behalf, to sign and/or despatch all other documents and notices
(including any Utilisation Request) to be signed and/or despatched by it under
or in connection with the Finance Documents.

 

4.                                 A copy of a resolution of shareholders
(Gesellschafterbeschluss) of each Additional Borrower incorporated in Germany
and, where applicable, of a supervisory board (Aufsichtsrat) or advisory board
(Beirat) of each Additional Borrower incorporated in Germany approving the terms
of, and the transactions contemplated by, the Accession Letter and the Finance
Documents and resolving that it executes the Accession Letter and signs and/or
despatches all other documents and notices (including any Utilisation Request)
to be signed and/or despatched by it under or in connection with the Finance
Documents.

 

5.                                 A specimen of the signature of each person
(i) authorised by the resolution referred to in paragraph 3 above or (ii) being
generally authorised to execute the Accession Letter and other Finance Documents
on behalf of the Additional Borrower and to sign and/or despatch all other
documents and notices (including any Utilisation Request) to be signed and/or
despatched by it under or in connection with the Finance Documents to which it
is a party.

 

6.                                 A certificate of the Additional Borrower
(signed by a director or an officer) (other than an Additional Borrower
incorporated in Germany) confirming that borrowing the Total Commitments would
not cause any borrowing or similar limit binding on it to be exceeded.

 

106

--------------------------------------------------------------------------------


 

7.                                 A certificate of an authorised signatory of
the Additional Borrower certifying that each copy document listed in this
Part II of Schedule 2 is correct, complete and in full force and effect as at a
date no earlier than the date of the Accession Letter.

 

8.                                 A copy of any other Authorisation or other
document, opinion or assurance which the Agent considers to be necessary in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter or for the validity and enforceability of any Finance
Document.

 

9.                                 If available, the latest audited financial
statements of the Additional Borrower.

 

10.                           A legal opinion of Linklaters LLP, legal advisers
to the Arranger and the Agent in England.

 

11.                           If the Additional Borrower is incorporated in a
jurisdiction other than England and Wales, a legal opinion of the legal advisers
to the Arranger and the Agent in the jurisdiction in which the Additional
Borrower is incorporated.

 

12.                           Legal opinions of in house counsel of the Group in
France, Germany, Italy, the Grand Duchy of Luxembourg and the Netherlands in
respect of capacity and authority by any Additional Borrower incorporated in
France, Germany, Italy, the Grand Duchy of Luxembourg and the Netherlands.

 

13.                           If the proposed Additional Borrower is
incorporated in a jurisdiction other than England and Wales, evidence that the
process agent specified in Clause 40.2 (Service of process), if not an Obligor,
has accepted its appointment in relation to the proposed Additional Borrower.

 

14.                           If the proposed Additional Borrower is
incorporated in the Netherlands, (i) a copy of the positive unconditional advice
of any works council (ondernemingsraad) that under the Works Council Act (Wet op
de ondernemingsraden) has the right to give advice in relation to the entry into
and performance of the Finance Documents and (ii) a shareholders’ resolution
appointing one or more authorised persons to represent the relevant Additional
Borrower in the case of a conflict of interest and a supervisory board
resolution, if applicable.

 

15.                           In the case of an Additional Borrower incorporated
in France, a letter relating to the effective global rate (taux effectif global)
in the form of the letter at Schedule 11 (Form of TEG Letter) and countersigned
by such Additional Borrower.

 

107

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

UTILISATION REQUEST

 

From:                  [Name of relevant Borrower] (as Borrower)

 

To:                              Citibank International plc (as Agent)

 

Dated:

 

Dear Sirs

 

Aon Corporation - €650,000,000 Facility Agreement
dated [                   ]  2010 (the “Agreement”)

 

1.                                 We refer to the Agreement. This is a
Utilisation Request. Terms defined in the Agreement have the same meaning in
this Utilisation Request unless given a different meaning in this Utilisation
Request.

 

2.                                 We wish to borrow a Loan on the following
terms:

 

Proposed Utilisation Date:

 

[                   ] (or, if that is not a Business Day, the next Business Day)

 

 

 

Currency of Loan:

 

[                   ]

 

 

 

Amount:

 

[                   ] or, if less, the Available Facility

 

 

 

Interest Period:

 

[1, 2, 3 or 6 months]

 

3.                                 We confirm that each condition specified in
Clause 4.2 (Further conditions precedent) is satisfied on the date of this
Utilisation Request.

 

4.                                 The proceeds of this Loan should be credited
to [account].

 

5.                                 This Utilisation Request is irrevocable.

 

 

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

authorised signatory for

 

 

 

 

 

[name of relevant Borrower]

 

 

108

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

MANDATORY COST FORMULAE

 

1.                                 The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2.                                 On the first day of each Interest Period (or
as soon as possible thereafter) the Agent shall calculate, as a percentage rate,
a rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below.  The Mandatory Cost will be calculated by the Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.                                 The Additional Cost Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Agent. This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

 

4.                                 The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:

 

(a)          in relation to a sterling Loan:

 

[g194611mm23i001.gif]

per cent. per annum

 

(b)          in relation to a Loan in any currency other than sterling:

 

[g194611mm23i002.gif]

per cent. per annum.

 

Where:

 

A                                            is the percentage of Eligible
Liabilities (assuming these to be in excess of any stated minimum) which that
Lender is from time to time required to maintain as an interest free cash ratio
deposit with the Bank of England to comply with cash ratio requirements.

 

B                                              is the percentage rate of
interest (excluding the Margin and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in paragraph (a) of Clause
9.3 (Default interest)) payable for the relevant Interest Period on the Loan.

 

C                                              is the percentage (if any) of
Eligible Liabilities which that Lender is required from time to time to maintain
as interest bearing Special Deposits with the Bank of England.

 

D                                             is the percentage rate per annum
payable by the Bank of England to the Agent on interest bearing Special
Deposits.

 

109

--------------------------------------------------------------------------------


 

E                                               is designed to compensate
Lenders for amounts payable under the Fees Rules and is calculated by the Agent
as being the average of the most recent rates of charge supplied by the
Reference Banks to the Agent pursuant to paragraph 7 below and expressed in
pounds per £1,000,000.

 

5.                                 For the purposes of this Schedule:

 

(a)                               “Eligible Liabilities” and “Special Deposits”
have the meanings given to them from time to time under or pursuant to the Bank
of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                              “Fees Rules” means the rules on periodic fees
contained in the Financial Services Authority Fees Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

(c)                               “Fee Tariffs” means the fee tariffs specified
in the Fees Rules under the activity group A.1 Deposit acceptors (ignoring any
minimum fee or zero rated fee required pursuant to the Fees Rules but taking
into account any applicable discount rate); and

 

(d)                              “Tariff Base” has the meaning given to it in,
and will be calculated in accordance with, the Fees Rules.

 

6.                                 In application of the above formulae, A, B, C
and D will be included in the formulae as percentages (i.e. 5 per cent will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

7.                                 If requested by the Agent, each Reference
Bank shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8.                                 Each Lender shall supply any information
required by the Agent for the purpose of calculating its Additional Cost Rate. 
In particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

 

(a)                               the jurisdiction of its Facility Office; and

 

(b)                              any other information that the Agent may
reasonably require for such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9.                                 The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Reference Bank for the
purpose of E above shall be determined by the Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,

 

110

--------------------------------------------------------------------------------


 

unless a Lender notifies the Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 

10.                           The Agent shall have no liability to any person if
such determination results in an Additional Cost Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                           The Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.                           Any determination by the Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Parties.

 

13.                           The Agent may from time to time, after
consultation with the Company and the Lenders, determine and notify to all
Parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

 

111

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

FORM OF TRANSFER CERTIFICATE

 

To:                              Citibank International plc (as Agent)

 

From:                  [                   ] (the “Existing Lender”) and
[                   ]] (the “New Lender”)

 

Dated:

 

Aon Corporation - €650,000,000 Facility Agreement
dated [                   ] 2010 (the “Agreement”)

 

1.                                 We refer to the Agreement. This is a Transfer
Certificate. Terms defined in the Agreement have the same meaning in this
Transfer Certificate unless given a different meaning in this Transfer
Certificate.

 

2.                                 We refer to Clause 24.5 (Procedure for
transfer):

 

(a)                               The Existing Lender and the New Lender agree
to the Existing Lender transferring to the New Lender by novation all or part of
the Existing Lender’s Commitment, rights and obligations referred to in the
Schedule in accordance with Clause 24.5 (Procedure for transfer).

 

(b)                              The proposed Transfer Date is
[                   ].

 

(c)                               The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of Clause
31.2 (Addresses) are set out in the Schedule.

 

3.                                 The New Lender expressly acknowledges the
limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 24.4 (Limitation of responsibility of Existing Lenders).

 

4.                                 [The New Lender confirms that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

(a)                                   a company resident in the United Kingdom
for United Kingdom tax purposes; or

 

(b)                                  a partnership each member of which is:

 

(i)                                  a company so resident in the United
Kingdom; or

 

(ii)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(c)                                   a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest

 

112

--------------------------------------------------------------------------------


 

payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the CTA) of that company.](2)

 

5.                                 With respect to [insert name of Borrower(s)],
the New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

 

(i)                                      [not a Qualifying Lender]

 

(ii)                                   [a Qualifying Lender (other than a Treaty
Lender)]

 

(iii)                                [a Treaty Lender].(3)

 

6.                                 [The New Lender confirms (for the benefit of
the Agent and without liability to any Obligor) that it is a Treaty Lender that
holds a passport under the HMRC DT Treaty Passport scheme (reference number
[                   ]), so that interest payable to it by borrowers is generally
subject to full exemption from UK withholding tax and notifies the Company that:

 

(i)                                      each Borrower which is a Party as a
Borrower as at the Transfer Date must make an application to HM Revenue &
Customs under form DTTP-2 within 30 days of the Transfer Date; and

 

(ii)                                   each Additional Borrower which becomes an
Additional Borrower after the Transfer Date must make an application to HM
Revenue & Customs under form DTTP-2 within 30 days of becoming an Additional
Borrower.](4)

 

7.                                 The New Lender expressly confirms that it
[can/cannot] exempt the Agent from the restrictions applicable to it pursuant to
section 181 of the German Civil Code and similar restrictions applicable to it
pursuant to any other applicable law as provided for in paragraph (c) of Clause
26.1 (Appointment of the Agent).

 

8.                                 This Transfer Certificate may be executed in
any number of counterparts and this has the same effect as if the signatures on
the counterparts were on a single copy of this Transfer Certificate.

 

9.                                 This Transfer Certificate and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

10.                           This Transfer Certificate has been entered into on
the date stated at the beginning of this Transfer Certificate.

 

11.                           [The Parties agree that this transfer shall
constitute a novation within the meaning of Article 1271 et seq. of the French
Civil Code and that all rights relating to Security against the Obligors shall
be maintained for the benefit of the New Lender in accordance with Article 1278
et seq. of the French Code civil.](5)

 

--------------------------------------------------------------------------------

(2)          Include only if New Lender is a UK Non-Bank Lender - i.e. falls
within paragraph (i)(A)(II) of the definition of Qualifying Lender in Clause
13.1 (Definitions).

 

(3)          Delete as applicable and repeat as applicable — each New Lender is
required to confirm which of these three categories it falls within pursuant to
Clause 13.6 (Lender Status Confirmation).

 

(4)          This confirmation must be included if the New Lender holds a
passport under the HMRC DT Treaty Passport scheme and, as at the Transfer Date,
wishes that scheme to apply to the Agreement.

 

(5)          Insert in the event that a French Borrower has acceded to the
Agreement on or prior to the date of the Transfer Certificate.

 

113

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments.]

 

[Existing Lender]

[New Lender ]

 

 

By:

By:

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [                                  ].

 

Citibank International plc

 

By:

 

114

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

FORM OF ASSIGNMENT AGREEMENT

 

To:                                       CITIBANK INTERNATIONAL PLC as Agent
and [                   ] as Company, for and on behalf of each Obligor

 

From:                           [the Existing Lender] (the “Existing Lender”)
and [the New Lender] (the “New Lender”)

 

Dated:

 

Aon Corporation - €650,000,000 Facility Agreement
dated [                   ] 2010 (the “Agreement”)

 

1.                                 We refer to the Agreement. This is an
Assignment Agreement. Terms defined in the Agreement have the same meaning in
this Assignment Agreement unless given a different meaning in this Assignment
Agreement.

 

2.                                 We refer to Clause 24.6 (Procedure for
assignment):

 

(a)                                   The Existing Lender assigns absolutely to
the New Lender all the rights of the Existing Lender under the Agreement and the
other Finance Documents which relate to that portion of the Existing Lender’s
Commitments and participations in Loans under the Agreement as specified in the
Schedule.

 

(b)                                  The Existing Lender is released from all
the obligations of the Existing Lender which correspond to that portion of the
Existing Lender’s Commitments and participations in Loans under the Agreement
specified in the Schedule.

 

(c)                                   The New Lender becomes a Party as a Lender
and is bound by obligations equivalent to those from which the Existing Lender
is released under paragraph (b) above.(6)

 

3.                                 The proposed Transfer Date is
[                   ].

 

4.                                 On the Transfer Date the New Lender becomes
Party to the Finance Documents as a Lender.

 

5.                                 The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of Clause
31.2 (Addresses) are set out in the Schedule.

 

6.                                 The New Lender expressly acknowledges the
limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 24.4 (Limitation of responsibility of Existing Lenders).

 

7.                                 [The New Lender confirms that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

(a)                                   a company resident in the United Kingdom
for United Kingdom tax purposes; or

 

(b)                                  a partnership each member of which is:

 

--------------------------------------------------------------------------------

(6)          If the Assignment Agreement is used in place of a Transfer
Certificate in order to avoid a novation of rights/obligations for reasons
relevant to a civil jurisdiction, local law advice should be sought to check the
suitability of the Assignment Agreement due to the assumption of obligations
contained in paragraph 2(c). This issue should be addressed at primary
documentation stage.

 

115

--------------------------------------------------------------------------------


 

(i)                                  a company so resident in the United
Kingdom; or

 

(ii)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(c)                                   a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.](7)

 

8.                                 With respect to [insert name of Borrower(s)],
the New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

 

(i)                                      [not a Qualifying Lender]

 

(ii)                                   [a Qualifying Lender (other than a Treaty
Lender)]

 

(iii)                                [a Treaty Lender].(8)

 

9.                                 [The New Lender confirms (for the benefit of
the Agent and without liability to any Obligor) that it is a Treaty Lender that
holds a passport under the HMRC DT Treaty Passport scheme (reference number
[                   ], so that interest payable to it by borrowers is generally
subject to full exemption from UK withholding tax and notifies the Company that:

 

(i)                                      each Borrower which is a Party as a
Borrower as at the Transfer Date must make an application to HM Revenue &
Customs under form DTTP-2 within 30 days of the Transfer Date; and

 

(ii)                                   each Additional Borrower which becomes an
Additional Borrower after the Transfer Date must make an application to HM
Revenue & Customs under form DTTP-2 within 30 days of becoming an Additional
Borrower.](9)

 

10.                           The New Lender expressly confirms that it
[can/cannot] exempt the Agent from the restrictions applicable to it pursuant to
section 181 of the German Civil Code and similar restrictions applicable to it
pursuant to any other applicable law as provided for in paragraph (c) of Clause
26.1(Appointment of Agent).

 

[10/11].This Assignment Agreement acts as notice to the Agent (on behalf of each
Finance Party) and, upon delivery in accordance with Clause 24.7 (Copy of
Transfer Certificate or Assignment Agreement to Company), to the Company (on
behalf of each Obligor) of the assignment referred to in this Assignment
Agreement.

 

--------------------------------------------------------------------------------

(7)          Include only if New Lender is a UK Non-Bank Lender - i.e. falls
within paragraph (i)(A)(II) of the definition of Qualifying Lender in Clause
13.1 (Definitions).

 

(8)          Delete as applicable and repeat as applicable — each New Lender is
required to confirm which of these three categories it falls within pursuant to
Clause 13.6 (Lender Status Confirmation).

 

(9)          This confirmation must be included if the New Lender holds a
passport under the HMRC DT Treaty Passport scheme and, as at the Transfer Date,
wishes that scheme to apply to the Agreement.

 

116

--------------------------------------------------------------------------------


 

[11/12].This Assignment Agreement may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Assignment Agreement.

 

[12/13].This Assignment Agreement and any non-contractual obligations arising
out of or in connection with it are governed by English law.

 

[13/14].This Assignment Agreement has been entered into on the date stated at
the beginning of this Assignment Agreement.

 

117

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Rights to be assigned and obligations to be released and undertaken

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]

 

[New Lender]

 

 

 

By:

 

By:

 

This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [                   ].

 

Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.

 

[Agent]

 

By:

 

118

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

FORM OF ACCESSION LETTER

 

To:          Citibank International plc (as Agent)

 

From:      [Subsidiary] and Aon Corporation

 

Dated:

 

Dear Sirs

Aon Corporation - €650,000,000 Facility Agreement
dated [                   ] 2010 (the “Agreement”)

 

1.                                 We refer to the Agreement. This is an
Accession Letter. Terms defined in the Agreement have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter.

 

2.                                 [Subsidiary] agrees to become an Additional
Borrower and to be bound by the terms of the Agreement as an Additional Borrower
pursuant to Clause 25.2 (Additional Borrowers) of the Agreement.  [Subsidiary]
is a company duly incorporated under the laws of [name of relevant
jurisdiction].

 

3.                                 [Subsidiary’s] administrative details are as
follows:

 

Address:

 

Fax No:

 

Attention:

 

4.                                 No Default is continuing or would occur as a
result of [Subsidiary] becoming an Additional Borrower.

 

5.                                 This Accession Letter and any non-contractual
obligations arising out of or in connection with it are governed by English law.

 

Aon Corporation

 

[Subsidiary]

 

119

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

FORM OF RESIGNATION LETTER

 

To:          Citibank International plc (as Agent)

 

From:      [resigning Obligor] and Aon Corporation

 

Dated:

 

Dear Sirs

Aon Corporation - €650,000,000 Facility Agreement
dated [                   ] 2010 (the “Agreement”)

 

1.                                 We refer to the Agreement. This is a
Resignation Letter. Terms defined in the Agreement have the same meaning in this
Resignation Letter unless given a different meaning in this Resignation Letter.

 

2.                                 Pursuant to Clause 25.3 (Resignation of a
Borrower), we request that [resigning Borrower] be released from its obligations
as a Borrower under the Agreement.

 

3.                                 We confirm that:

 

(a)                               no Default is continuing or would result from
the acceptance of this request; and

 

(b)                              the provisions of Clause 25.3 (Resignation of a
Borrower) are otherwise complied with.

 

4.                                 This Resignation Letter and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

Aon Corporation

 

[Subsidiary ]

 

 

 

By:

 

By:

 

120

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                  Citibank International plc (as Agent)

 

From:              Aon Corporation

 

Dated:

 

Dear Sirs

 

Aon Corporation - €650,000,000 Facility Agreement
dated [                   ] 2010 (the “Agreement”)

 

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

 

1.                                 [We confirm that no Default is continuing.]*

 

2.                                 We confirm that:

 

(a)                               the ratio of EBITDA to Consolidated Interest
Expense for the Relevant Period ended on [                  ] was [            
     ] to 1

 

(b)                              as at [                  ] the ratio of
Borrowings to EBITDA for the Relevant Period ended on [                  ] was
[                  ] to 1.

 

 

Signed:

 

 

 

 

 

[Chief Financial Officer][Vice-president]

 

[Controller] of Aon Corporation

 

 

 

--------------------------------------------------------------------------------

*insert applicable certification language

 

We have reviewed the Agreement and audited consolidated financial statements of
Aon Corporation for the year ended [                ].

 

On the basis of that review and audit, nothing has come to our attention which
would require any modification to the confirmations in paragraph 3 of the above
Compliance Certificate [or which we know to be a continuing Default].

 

--------------------------------------------------------------------------------

*          If this statement cannot be made, the certificate should identify any
Default that is continuing and the steps, if any, being taken to remedy it.

 

121

--------------------------------------------------------------------------------


 

 

 

 

 

for and on behalf of

 

 

name of auditors of Aon Corporation

 

122

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

TIMETABLES

 

“D -  “ refers to the number of Business Days before the relevant Utilisation
Date/the first day of the relevant Interest Period.

 

 

 

Loans in euro

 

Loans in
sterling

 

Loans in other
currencies

 

 

 

 

 

 

 

Request for approval as an Optional Currency, if required (Clause 4.3
(Conditions relating to Optional Currencies))

 

—

 

—

 

D - 5
10:00 a.m.

 

 

 

 

 

 

 

Agent notifies the Lenders of the request (Clause 4.3 (Conditions relating to
Optional Currencies))

 

—

 

—

 

D - 5
3:00 p.m.

 

 

 

 

 

 

 

Responses by Lenders to the request (Clause 4.3 (Conditions relating to Optional
Currencies))

 

—

 

—

 

D - 4
1:00 p.m.

 

 

 

 

 

 

 

Agent notifies the Company if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relating to Optional Currencies)

 

—

 

—

 

D - 4
5:00 p.m.

 

 

 

 

 

 

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

 

D - 3
10:00 a.m.

 

D - 1
10:00 a.m.

 

D - 3
10:00 a.m.

 

 

 

 

 

 

 

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders’ participation) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Lenders’ participation)

 

D - 3
11:00 a.m.

 

D - 1
11:00 a.m.

 

D - 3
11:00 a.m.

 

 

 

 

 

 

 

LIBOR or EURIBOR is fixed

 

Quotation Day as of 11:00 a.m. (Brussels time)

 

Quotation Day as of 11:00 a.m.

 

Quotation Day as of 11:00 a.m.

 

 

 

 

 

 

 

Agent receives a notification from a Lender under Clause 6.2 (Unavailability of
a currency)

 

—

 

Quotation Day as of 3:00 p.m.

 

Quotation Day as of 3:00 p.m.

 

 

 

 

 

 

 

Agent gives notice in accordance with Clause 6.2 (Unavailability of a currency)

 

—

 

Quotation Day as of 5:00 p.m.

 

Quotation Day as of 5:00 p.m.

 

123

--------------------------------------------------------------------------------


 

SCHEDULE 11



FORM OF TEG LETTER

 

To:                  [Insert name of French Borrower]

 

From:             Citibank International plc (as Agent)

 

Dated:            [                   ]

 

Dear Sirs

Aon France S.A.  — Aon Corporation - €650,000,000 Facility Agreement
dated [                   ] 2010 (the “Agreement”)

 

1.                                 We refer to the Agreement.

 

2.                                 Terms defined in the Agreement shall bear the
same meaning in this letter unless otherwise defined in this letter. References
to Clauses in this letter are references to Clauses in the Agreement.

 

3.                                 We confirm that:

 

(b)                           this is the letter referred to in Clause 10.3
(Taux Effectif Global) of the Agreement;

 

(c)                            you acknowledge that, due to the fact that
interest payable under the Agreement is to be calculated on a floating rate
basis by references to LIBOR or EURIBOR for Interest Periods selected by a
Borrower, it is not possible to compute the effective global rate (“taux
effectif global”) for the lifetime of the Facility; and

 

(d)                           for the purposes of articles L.313-4 and L.313-5
of the French Code Monétaire et Financier and articles L.313-1, R.313-1 and
R.313-2 of the French Code de la consommation, and only as an indication based
on the assumptions described below, an example of calculation of the taux
effectif global on the basis of a 365-day year can be given as follows:

 

(i)             for an Interest Period of three months and at € EURIBOR rate of
[                   ]% per annum, the taux effectif global for the Facility
would be [                   ] per cent. per annum (corresponding to a
three-month period rate (taux de période) of [                   ] per cent.);
and

 

(ii)            for an Interest Period of six months and at £ LIBOR rate of
[                   ]% per annum, the taux effectif global for the Facility
would be [                   ] per cent. per annum (corresponding to a six-month
period rate (taux de période) of [                   ] per cent.).

 

The above rates are given on an indicative basis and on the basis (a) that
drawdown for the full amount of the Facility will be made on [date], (b) that
the EURIBOR/LIBOR rate, expressed as an annual rate, is as fixed on [date] and
(c) that repayments occur at contractual maturity and not earlier and (d) that
the Debt Rating Level of the Company is Level [                   ].  Such rates
shall not be binding on the Arranger, the Agent or a Lender.

 

124

--------------------------------------------------------------------------------


 

4.                                This letter is a Finance Document and forms an
integral part of the Agreement.

 

We should be grateful if you would confirm your acceptance of the terms of this
letter by signing and returning to us the enclosed copy.

 

 

This letter is designated a Finance Document.

 

Yours faithfully

 

 

 

 

 

Citibank International plc (as Agent)

 

 

 

 

 

We agree to the above.

 

 

 

 

 

 

 

[Insert name of French Borrower]

 

 

 

125

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

MATERIAL SUBSIDIARIES

 

Aon Group Inc.

 

Aon Risk Services

 

Aon International Holdings Inc.

 

Aon Consulting Worldwide Inc.

 

Aon Re Americas

 

Aon Benfield Limited

 

Aon Holdings B.V.

 

Aon Holdings International B.V.

 

Aon Holdings UK Limited

 

Aon UK Holdings Intermediaries Limited

 

Aon Southern Europe B.V.

 

Aon Hewitt LLC (acquired 1 October 2010)

 

126

--------------------------------------------------------------------------------


 

SCHEDULE 13

 

FORM OF INCREASE CONFIRMATION

 

To:                              Citi International plc as Agent and Aon
Corporation as Company, for and on behalf of each Obligor

 

From:      [the Increase Lender] (the “Increase Lender”)

 

Dated:

 

Aon Corporation - €650,000,000 Facility Agreement

dated [                   ] 2010 (the “Agreement”)

 

1.                                 We refer to the Agreement. This is an
Increase Confirmation. Terms defined in the Agreement have the same meaning in
this Increase Confirmation unless given a different meaning in this Increase
Confirmation.

 

2.                                 We refer to Clause 2.2 (Increase) of the
Agreement.

 

3.                                 The Increase Lender agrees to assume and will
assume all of the obligations corresponding to the Commitment specified in the
Schedule (the “Relevant Commitment”) as if it was an Original Lender under the
Agreement.

 

4.                                 The proposed date on which the increase in
relation to the Increase Lender and the Relevant Commitment is to take effect
(the “Increase Date”) is [                   ].

 

5.                                 On the Increase Date, the Increase Lender
becomes party to the Finance Documents as a Lender.

 

6.                                 The Facility Office and address, fax number
and attention details for notices to the Increase Lender for the purposes of
Clause 31.2 (Addresses) are set out in the Schedule.

 

7.                                 The Increase Lender expressly acknowledges
the limitations on the Lenders’ obligations referred to in paragraph (f) of
Clause 2.2 (Increase).

 

8.                                 With respect to [insert name of Borrower(s)],
the Increase Lender confirms, for the benefit of the Agent and without liability
to any Obligor, that it is:

 

(i)                                      [not a Qualifying Lender]

 

(ii)                                   [a Qualifying Lender (other than a Treaty
Lender)]

 

(iii)                                [a Treaty Lender].(10)

 

9.                                 [The Increase Lender confirms that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

--------------------------------------------------------------------------------

(10)                      Delete as applicable and repeat as applicable — each
Increase Lender is required to confirm which of these three categories it falls
within pursuant to Clause 13.6 (Lender Status Confirmation).

 

127

--------------------------------------------------------------------------------


 

(i)                                      a company resident in the United
Kingdom for United Kingdom tax purposes; or

 

(ii)                                   a partnership each member of which is:

 

(a)                               a company so resident in the United Kingdom;
or

 

(b)                              a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA; or

 

(iii)           a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.](11)

 

10.         [The Increase Lender confirms (for the benefit of the Agent and
without liability to any Obligor) that it is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme (reference number
[                   ]), so that interest payable to it by borrowers is generally
subject to full exemption from UK withholding tax and notifies the Company that:

 

(i)             each Borrower which is a Party as a Borrower as at the Transfer
Date must make an application to HM Revenue & Customs under form DTTP-2 within
30 days of the Transfer Date; and

 

(ii)            each Additional Borrower which becomes an Additional Borrower
after the Transfer Date must make an application to HM Revenue & Customs under
form DTTP-2 within 30 days of becoming an Additional Borrower.](12)

 

11.                           This Increase Confirmation may be executed in any
number of counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Increase Confirmation.

 

12.                           This Increase Confirmation and any non-contractual
obligations arising out of or in connection with it are governed by English law.

 

13.                           This Increase Confirmation has been entered into
on the date stated at the beginning of this Increase Confirmation.

 

--------------------------------------------------------------------------------

(11)     Include only if New Lender is a UK Non-Bank Lender i.e. falls within
paragraph (i)(A)(ii) of the definition of Qualifying Lender in Clause 13.1
(Definitions)

 

(12)     This confirmation must be included if the Increase Lender holds a
passport under the HMRC DT Treaty Passport scheme and, as at the Increase Date,
wishes that scheme to apply to the Agreement.

 

128

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

 

[Insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Increase Lender]

 

By:

 

 

This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Agent and the Increase Date is confirmed as
[                     ].

 

 

Agent

 

By:

 

129

--------------------------------------------------------------------------------


 

The Company

 

AON CORPORATION

 

Address:

Aon Center

 

200 East Randolph Street

 

4th Floor

 

Chicago

 

Illinois 60601

 

USA

 

 

Fax:

001 312 381 6060 and 001 312 381 6273

 

 

Attention:

Corporate Treasurer – Paul Hagy / Assistant Treasurer – Ron Buetow / Assistant
Treasurer – Katie Rooney

 

By:

/s/ Paul Hagy

 

 

Paul Hagy

 

 

 

 

The Original Borrowers

 

 

 

 

AON LIMITED

 

 

 

 

By:

/s/ Mark Chessher

 

 

Mark Chessher

 

 

 

 

AON UK HOLDINGS INTERMEDIARIES LIMITED

 

 

 

 

By:

/s/ Anthony Simon Allen

 

 

A. Simon Allen

 

 

 

 

AON BENFIELD LIMITED

 

 

 

 

By:

/s/ Anthony Simon Allen

 

 

A. Simon Allen

 

 

 

 

AON HOLDINGS B.V.

 

 

 

 

By:

/s/ JGM Verhagen

 

 

JGM Verhagen

 

 

 

 

AON GROUP INTERNATIONAL B.V.

 

 

 

 

By:

/s/ JGM Verhagen

 

 

JGM Verhagen

 

 

 

 

AON SOUTHERN EUROPE B.V.

 

 

 

 

By:

/s/ JGM Verhagen

 

 

JGM Verhagen

 

 

130

--------------------------------------------------------------------------------


 

AON FINANCE LUXEMBOURG S.À.R.L

 

 

 

 

 

 

By:

/s/ Maurice Buyzen

 

 

 

Maurice Buyzen

 

 

 

 

 

 

AON FINANCIAL SERVICES LUXEMBOURG S.A.

 

 

 

 

 

 

By:

/s/ Maurice Buyzen

 

 

 

Maurice Buyzen

 

 

 

 

 

 

The Arranger

 

 

 

 

 

 

CITIGROUP GLOBAL MARKETS LIMITED

 

 

 

 

 

 

By:

/s/ Richard Basham

 

 

 

Richard Basham

 

 

 

 

 

 

ING BANK N.V.

 

 

 

 

 

 

By:

/s/ C.A.J.A. Oudemans

 

/s/ Marlin Lenart

 

C.A.J.A. Oudemans

 

Marlin Lenart

 

 

 

 

BARCLAYS CAPITAL

 

 

 

 

 

 

By:

/s/ John Atkinson

 

 

 

John Atkinson

 

 

 

 

 

 

The Original Lenders

 

 

 

 

 

 

CITIBANK, N.A., London Branch

 

 

 

 

 

 

By:

/s/ Richard Basham

 

 

 

Richard Basham

 

 

 

 

 

 

ING BANK N.V.

 

 

 

 

 

 

By:

/s/ C.A.J.A. Oudemans

 

/s/ Marlin Lenart

 

C.A.J.A. Oudemans

 

Marlin Lenart

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

By:

/s/ Jonathan Bush

 

 

 

Jonathan Bush

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

By:

/s/ Biago Curci

 

 

 

Biago Curci

 

 

 

131

--------------------------------------------------------------------------------

 


 

MORGAN STANLEY BANK INTERNATIONAL LIMITED

 

By:

/s/ Martin Luehrs

 

 

 

Martin Luehrs Authorized Signatory

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

By:

/s/ Jay Chall

 

/s/ Kathrin Marti

 

Jay Chall, Director

 

Kathrin Marti, Assistant Vice President

 

 

ANZ BANK (EUROPE) LIMITED

 

By:

/s/ A. J. Sainsbury

 

 

 

A. J. Sainsbury

 

 

 

 

BANC OF AMERICA SECURITIES LIMITED

 

By:

/s/ Ashley Gill

 

 

 

Ashley Gill

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

By:

/s/ Philip Greene

 

/s/ Kieran Rockett

 

Philip Greene

 

Kieran Rockett

 

 

BANK OF MONTREAL, LONDON BRANCH (Facility Office for the purposes of the English
Borrowers pursuant to Clause 5.5 (Designated Entities))

 

By:

/s/ A.L. Ebdon

 

/s/ Christophe Sailland

 

A.L. Ebdon

 

Christophe Sailland

 

 

BANK OF MONTREAL IRELAND P.L.C. (Facility Office for the purposes of the Dutch
Borrowers and the Luxembourg Borrowers pursuant to Clause 5.5 (Designated
Entities))

 

By:

/s/ Neil Ward

 

/s/ Finbarr Farrell

 

Neil Ward

 

Finbarr Farrell

 

General Manager

 

Risk & Credit Manager

 

Bank of Montreal Ireland p.l.c.

 

Bank of Montreal Ireland p.l.c.

 

 

COMMERZBANK AKTIENGESELLSCHAFT, FILIALE LUXEMBURG

 

By:

/s/ Bianca Bahn

 

/s/ Mert Yilmaz

 

Bianca Bahn

 

Mert Yilmaz

 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

By:

/s/ Michael Starmer-Smith

 

/s/ David Garcia-Capel

 

Michael Starmer-Smith

 

David Garcia-Capel

 

 

LLOYDS TSB BANK PLC

 

By:

/s/ Mark Jackson

 

 

 

Mark Jackson

 

 

 

132

--------------------------------------------------------------------------------


 

NATIONAL AUSTRALIA BANK LIMITED ABN 12 004 044 937

 

By:

/s/ Helen Hsu

 

 

 

Helen Hsu

 

 

 

Director

 

 

 

 

NATIXIS

 

By:

/s/ Joël Leroy

 

/s/ J. Terren

 

Joël Leroy

 

(Terren)

 

 

STANDARD CHARTERED BANK

 

By:

/s/ James Conti

 

/s/ Robert K. Reddington

 

James Conti

 

Robert K. Reddington

 

Director A2226

 

Credit Documentation Manager

 

 

 

Credit Documentation Unit, WB Legal-Americas

 

 

UBS LIMITED

 

By:

/s/ J. Campbell

 

/s/ Sharon Canham

 

J. Campbell

 

Sharon Canham

 

Director

 

Executive Director

 

 

UNICREDIT BANK AG, LONDON BRANCH

 

By:

/s/ Brian Lawrence

 

/s/ Stanley Lau

 

Brian Lawrence

 

Stanley Lau

 

Director

 

Authorized Signatory

 

 

The Agent

 

CITIBANK INTERNATIONAL PLC

 

Address:

Citi Group Centre
Maildrop 0565
5th Floor
25 Canada Square
Canary Wharf
London E14 5LB

 

 

Fax:

+ 44 208636 3824

 

 

Attention:

Loans Agency

 

By:

/s/ John Summers

 

 

 

John Summers

 

 

 

133

--------------------------------------------------------------------------------